EXHIBIT 10.1

EXECUTION VERSION

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) is entered
into as of May 23, 2012, by and among SS&C Technologies Holdings, Inc., a
Delaware corporation (the “Parent”), SS&C Technologies, Inc., a Delaware
corporation (the “Company”), SS&C Technologies Holdings Europe S.A.R.L., a
société à responsabilité limitée organized under the laws of Luxembourg, having
its registered office at 9-11, rue de Louvigny, L-1946 Luxembourg and registered
with the Luxembourg Register of Commerce and Companies under number B163.061
(the “Designated Borrower”, and together with the Company, the “Borrowers” and
each a “Borrower”), the Lenders (as defined below) party hereto, Deutsche Bank
AG New York Branch, as administrative agent (in such capacity, the
“Administrative Agent”) and certain subsidiaries of the Parent party hereto as
guarantors (together with the Parent, the “Guarantors”). Capitalized terms used
but not otherwise defined herein shall have the respective meanings ascribed to
such terms in the Credit Agreement.

RECITALS

WHEREAS, the Borrowers, the Parent, the Guarantors, the lenders from time to
time party thereto (the “Lenders”) and the Administrative Agent are parties to
that certain Credit Agreement, dated as of March 14, 2012 (the “Credit
Agreement”), pursuant to which, among other things, the Lenders have agreed,
subject to the terms and conditions set forth therein, to make certain loans and
other financial accommodations to the Borrowers; and

WHEREAS, subject to and on the terms and conditions provided herein, the parties
hereto wish to amend certain provisions of the Credit Agreement;

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

SECTION 1. Amendments to Credit Agreement.

(a) Effective as of the First Amendment Effective Date (as defined below), the
Credit Agreement is hereby amended to incorporate the changes reflected in the
redlined version of the Credit Agreement attached hereto as Annex I.

(b) Effective as of the First Amendment Effective Date, the Credit Agreement is
hereby further amended by replacing each of Schedule 2.01 and Schedule 7.20
thereto with the forms attached hereto as Annex II and Annex III, respectively.

SECTION 2. Representations and Warranties. The Company hereby represents and
warrants that:

(i) Each Loan Party has the corporate or other power and authority to make,
deliver and perform this First Amendment and the other Loan Documents (as
amended by this First Amendment) to which it is a party.

(ii) Each Loan Party has taken all necessary corporate or other action to
authorize the execution, delivery and performance of this First Amendment and
the other Loan Documents (as amended by this First Amendment) to which it is a
party.



--------------------------------------------------------------------------------

(iii) The execution, delivery and performance of this First Amendment and the
other Loan Documents (as amended by this First Amendment) will not violate the
Organization Documents of any of the Loan Parties.

(iv) This First Amendment has been duly executed and delivered by each Loan
Party that is party hereto. This First Amendment and each other Loan Document
(as amended by this First Amendment) constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms except as may be limited by
applicable Debtor Relief Laws and general principles of equity.

SECTION 3. Reference To and Effect Upon the Credit Agreement. (a) From and after
the First Amendment Effective Date, (i) the term “Agreement” in the Credit
Agreement, and all references to the Credit Agreement in any other Loan
Document, shall mean the Credit Agreement as modified hereby, and (ii) this
First Amendment shall constitute a “Loan Document” for all purposes of the
Credit Agreement and the other Loan Documents.

(b) Each Loan Party, by its signature below, hereby confirms that (i) its
Guaranty and each Collateral Document to which it is a party remains in full
force and effect and (ii) its Guaranty and each Collateral Document to which it
is a party covers all Obligations in each case after giving effect to this First
Amendment.

(c) This First Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Loan Document.

(d) Each Lender hereby agrees that, from and after the First Amendment Effective
Date, it remains bound by the Credit Agreement as amended by this First
Amendment.

SECTION 4. Counterparts, Etc. This First Amendment may be executed in any number
of counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart. Any party hereto may execute
and deliver a counterpart of this First Amendment by delivering by facsimile or
other electronic transmission a signature page of this First Amendment signed by
such party, and any such facsimile or other electronic signature shall be
treated in all respects as having the same effect as an original signature.
Section headings in this First Amendment are included herein for convenience of
reference only and shall not constitute part of this First Amendment for any
other purpose.

SECTION 5. Governing Law. This First Amendment and the rights and obligations of
the parties under this First Amendment shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

SECTION 6. Effectiveness. This First Amendment shall become effective at the
time (the “First Amendment Effective Date”) when the Administrative Agent shall
have received duly executed signature pages for this First Amendment signed by
each Loan Party and Lenders constituting the Required Lenders. The
Administrative Agent shall provide prompt written notice of the occurrence of
the First Amendment Effective Date to the Lenders.

[Signature Pages to follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amendment has been duly executed by the parties
hereto as of the date first written above.

 

BORROWERS:   SS&C TECHNOLOGIES HOLDINGS EUROPE S.A.R.L.   By:  

/s/ Patrick Pedonti

    Name:   Patrick Pedonti     Title:   Manager   SS&C TECHNOLOGIES, INC.   By:
 

/s/ Patrick Pedonti

    Name:   Patrick Pedonti     Title:   Senior Vice President and Chief
Financial Officer PARENT:   SS&C TECHNOLOGIES HOLDINGS, INC.   By:  

/s/ Patrick Pedonti

    Name:   Patrick Pedonti     Title:   Senior Vice President and Chief
Financial Officer

Signature Page to First Amendment to Credit Agreement



--------------------------------------------------------------------------------

DOMESTIC GUARANTORS:   SS&C TECHNOLOGIES NEW JERSEY, INC.   By:  

/s/ Patrick Pedonti

    Name:   Patrick Pedonti     Title:   Senior Vice President   FINANCIAL
MODELS COMPANY LTD.   By:  

/s/ Patrick Pedonti

    Name:   Patrick Pedonti     Title:   Senior Vice President   PC CONSULTING,
INC.   By:  

/s/ Patrick Pedonti

    Name:   Patrick Pedonti     Title:   Senior Vice President

Signature Page to First Amendment to Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, Individually and as Administrative Agent,
Swing Line Lender and L/C Issuer By:  

/s/ Evelyn Thierry

  Name:   Evelyn Thierry   Title:   Director By:  

/s/ Mary Kay Coyle

  Name:   Mary Kay Coyle   Title:   Managing Director

Signature Page to First Amendment to Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Diane Rolfe

  Name:   Diane Rolfe   Title:   Director

Signature Page to First Amendment to Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Robert Hetu

  Name:   Robert Hetu   Title:   Managing Director By:  

/s/ Rahul Parmar

  Name:   Rahul Parmar   Title:   Associate

Signature Page to First Amendment to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Tray Jones

  Name:   Tray Jones   Title:   Vice President

Signature Page to First Amendment to Credit Agreement



--------------------------------------------------------------------------------

ANNEX I

[Redline version of the Credit Agreement attached]



--------------------------------------------------------------------------------

[COMPOSITE CONFORMED COPY reflecting

the First Amendment dated as of May 23, 2012]

Published CUSIP Number:                     

CREDIT AGREEMENT

Dated as of March 14, 2012

among

SS&C TECHNOLOGIES, INC.,

and

SS&C TECHNOLOGIES HOLDINGS EUROPE S.A.R.L.,

as the Borrowers,

SS&C TECHNOLOGIES HOLDINGS, INC.,

as the Parent,

CERTAIN SUBSIDIARIES IDENTIFIED HEREIN,

as Guarantors,

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent, Swing Line Lender and L/C Issuer,

THE OTHER LENDERS PARTY HERETO

DEUTSCHE BANK SECURITIES INC.,

BARCLAYS CAPITAL,

CREDIT SUISSE SECURITIES (USA) LLC,

and WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers

DEUTSCHE BANK SECURITIES INC.,

BARCLAYS CAPITAL,

CREDIT SUISSE SECURITIES (USA) LLC,

and WELLS FARGO SECURITIES, LLC,

as Joint Bookrunners

DEUTSCHE BANK SECURITIES INC.,

BARCLAYS CAPITAL,

CREDIT SUISSE SECURITIES (USA) LLC,

and WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents

DEUTSCHE BANK SECURITIES INC.,

BARCLAYS BANK PLC,

CREDIT SUISSE SECURITIES (USA) LLC,

and WELLS FARGO BANK, NATIONAL ASSOCIATION,

MIZUHO CORPORATE BANK, LTD.,

RAYMOND JAMES BANK, N.A.,

and SUNTRUST BANK,

as Co-Documentation Agents

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1     

1.01

     Defined Terms.      1     

1.02

     Other Interpretive Provisions.      55 58     

1.03

     Accounting Terms.      56 59     

1.04

     Rounding.      57 60     

1.05

     Exchange Rates; Currency Equivalents.      57 60     

1.06

     Additional Alternative Currencies.      58 61     

1.07

     Change of Currency.      59 62     

1.08

     Times of Day.      59 63     

1.09

     Letter of Credit Amounts.      59 63     

1.10

     Guaranty and Security Principles.      59 63   

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     6063     

2.01

     Revolving Loans, Term Loans and Incremental Term Loans.      60 63     

2.02

     Borrowings, Conversions and Continuations of Loans.      65 69     

2.03

     Letters of Credit.      66 72     

2.04

     Swing Line Loans.      76 82     

2.05

     Prepayments      7985     

2.06

     Termination or Reduction of Commitments.      84 90     

2.07

     Repayments of Loans.      86 93     

2.08

     Interest.      90 96     

2.09

     Fees.      91 97     

2.10

     Computation of Interest and Fees.      92 99     

2.11

     Evidence of Debt.      93 99     

2.12

     Payments Generally; Administrative Agent’s Clawback.      93 100     

2.13

     Sharing of Payments by Lenders.      95 102     

2.14

     Cash Collateral.      96 103     

2.15

     Defaulting Lenders.      98 104     

2.16

     Special Provisions Relating to a Re-Allocation Event.      99 106   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     100107     

3.01

     Taxes.      100 107     

3.02

     Illegality      103110     

3.03

     Inability to Determine Rates.      104 110     

3.04

     Increased Costs.      104 111     

3.05

     Compensation for Losses.      106 113     

3.06

     Mitigation Obligations; Replacement of Lenders.      107 114     

3.07

     Survival.      107 114   

ARTICLE IV GUARANTY

     108115     

4.01

     The Guaranty.      108 115     

4.02

     Obligations Unconditional.      108 116     

4.03

     Reinstatement.      110 117     

4.04

     Certain Additional Waivers.      111 118     

4.05

     Remedies.      111 118     

4.06

     Rights of Contribution.      111 119     

4.07

     Guarantee of Payment; Continuing Guarantee.      112 119     

4.08

     Limitation on Guaranty by Luxembourg Guarantors.      112 119   

 

(i)



--------------------------------------------------------------------------------

  4.09      Limitation on Guaranty.      113 120    ARTICLE V CONDITIONS
PRECEDENT TO EFFECTIVENESS      113120      5.01      Conditions Precedent to
Effectiveness.      113 120      5.02      Conditions Precedent to Initial
Credit Extensions on Initial Funding Date.      116 123      5.03     
Conditions Precedent to Credit Extensions on Second Funding Date.      118 126
     5.04      Conditions Precedent to Credit Extensions on Third Funding Date.
     119 127      5.05      Conditions Precedent to Certain Funds Credit
Extensions under Revolving Facility.      120 127      5.06      Conditions to
Credit Extensions After the End of the Certain Funds Period.      120 128     
5.07      Action by Lenders During Certain Funds Period.      121 129    ARTICLE
VI REPRESENTATIONS AND WARRANTIES      122130      6.01      Existence.      122
130      6.02      Corporate Power; Authorization.      122 130      6.03     
No Contravention.      123 131      6.04      Binding Effect.      123 131     
6.05      Financial Statements; No Material Adverse Effect.      123 131     
6.06      Litigation.      124 132      6.07      No Default.      124 132     
6.08      Ownership of Property.      124 132      6.09      Environmental
Compliance.      124 132      6.10      Insurance.      124 133      6.11     
Taxes.      125 133      6.12      ERISA Compliance.      125 133      6.13     
Subsidiaries.      126 134      6.14      Use of Proceeds; Margin Regulations;
Investment Company Act.      126 134      6.15      Disclosure.      126 135   
  6.16      Compliance with Laws.      127 135      6.17      Intellectual
Property.      127 135      6.18      Solvency.      127 136      6.19     
Perfection of Security Interests in the Collateral.      127 136      6.20     
Business Locations; Taxpayer Identification Number.      128 136      6.21     
Anti-Terrorism Laws; OFAC.      128 137      6.22      COMI      128137     
6.23      Offer Press Release; Offer Document; etc.      129137    ARTICLE VII
AFFIRMATIVE COVENANTS      129138      7.01      Financial Statements.      129
138      7.02      Certificates; Other Information.      129 138      7.03     
Notices.      131 140      7.04      Payment of Taxes.      132 141      7.05
     Preservation of Existence, Etc.      132141      7.06      Maintenance of
Properties.      133 142      7.07      Maintenance of Insurance.      133 142
     7.08      Compliance with Laws.      133 142      7.09      Books and
Records.      133 143      7.10      Inspection Rights.      133 143      7.11
     Use of Proceeds.      134 143      7.12      Additional Subsidiaries.     
135 144      7.13      Further Assurances.      136 145   

 

(ii)



--------------------------------------------------------------------------------

   7.14      Pledged Assets.      136 146       7.15      COMI      138147      
7.16      Overadvance Arrangements      138147       7.17      Target Dividend
     139149       7.18      Target Short Form Merger and other stepsOther Steps
if 95% Condition is met      140150       7.19      Target Financial Assistance
Whitewash if 75% Condition is met      141151       7.20      Conditions
Subsequent      142152       7.21      Ratings      143153   

ARTICLE VIII NEGATIVE COVENANTS

     143153       8.01      Liens.      143 153       8.02      Investments.   
  145 155       8.03      Indebtedness.      147 157       8.04      Fundamental
Changes.      149 159       8.05      Dispositions.      149 159       8.06     
Restricted Payments.      150 160       8.07      Change in Nature of Business.
     151 161       8.08      Transactions with Affiliates.      151 162      
8.09      Burdensome Agreements.      152 162       8.10      Use of Proceeds.
     153 163       8.11      Financial Covenants.      153 163       8.12     
Prepayment of Other Indebtedness, Etc.      153164       8.13      Organization
Documents; Fiscal Year; Legal Name, State of Formation and Form of Entity.     
154 164       8.14      Offer Covenants.      154 165   

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

     157167       9.01      Events of Default.      157 167       9.02     
Remedies Upon Event of Default.      160 170       9.03      Application of
Funds.      160 171   

ARTICLE X ADMINISTRATIVE AGENT

     162173       10.01      Appointment and Authority.      162 173       10.02
     Rights as a Lender.      163 173       10.03      Exculpatory Provisions.
     163 174       10.04      Reliance by Administrative Agent.      164 175   
   10.05      Delegation of Duties.      164 175       10.06      Resignation of
Administrative Agent.      165 175       10.07      Non-Reliance on
Administrative Agent and Other Lenders.      166 177       10.08      No Other
Duties; Etc.      166177       10.09      Administrative Agent May File Proofs
of Claim.      166 177       10.10      Collateral and Guaranty Matters.     
167 178       10.11      Secured Swap Contracts and Secured Treasury Management
Agreements.      168 179       10.12      Holders      168179       10.13     
Delivery of Information      168179   

ARTICLE XI MISCELLANEOUS

     169180       11.01      Amendments, Etc.      169180       11.02     
Notices; Effectiveness; Electronic Communications.      173 184       11.03     
No Waiver; Cumulative Remedies; Enforcement.      175 187       11.04     
Expenses; Indemnity; and Damage Waiver.      176 187   

 

(iii)



--------------------------------------------------------------------------------

  11.05      Payments Set Aside.      178 190      11.06      Successors and
Assigns.      178 190      11.07      Treatment of Certain Information;
Confidentiality.      185 197      11.08      Set-off; Several Obligations.     
186 198      11.09      Interest Rate Limitation.      186 199      11.10     
Counterparts; Integration; Effectiveness.      187 199      11.11      Survival
of Representations and Warranties.      187 199      11.12      Severability.   
  187 200      11.13      Replacement of Lenders.      188 200      11.14     
Governing Law; Jurisdiction; Etc.      189201      11.15      Waiver of Right to
Trial by Jury.      190 202      11.16      No Advisory or Fiduciary
Responsibility.      191 203      11.17      Electronic Execution of Assignments
and Certain Other Documents.      191 204      11.18      USA PATRIOT Act
Notice.      192 204      11.19      Judgment Currency.      192 204      11.20
     Release of Collateral and Guaranty Obligations.      193 205      11.21
     Waiver of Sovereign Immunity      193206   

 

(iv)



--------------------------------------------------------------------------------

SCHEDULES   

1.01(a)

   Mandatory Cost Formulae

2.01

   Commitments and Applicable Percentages

6.02

   Consents

6.06

   Litigation

6.10

   Insurance

6.13

   Subsidiaries

6.17

   IP Rights

6.20(a)

   Locations of Real Property

6.20(b)

   Locations of Tangible Personal Property

6.20(c)

   Location of Chief Executive Office, Taxpayer Identification Number, Etc.

6.20(d)

   Changes in Legal Name, State of Formation and Structure

7.20

   Conditions Subsequent

8.01

   Liens Existing on the Effective Date

8.02(b)

   Investments Existing on the Effective Date

8.02(o)

   Investments in connection with the Target Acquisition

8.03

   Indebtedness Existing on the Effective Date

8.05

   Dispositions

8.08

   Affiliate Transactions

11.02

   Certain Addresses for Notices EXHIBITS   

1.01(a)

   Form of Incremental Term Loan Agreement

1.01(b)

   Form of Re-Allocation Agreement

1.01(c)

   Form of Security Agreement

1.01(d)

   Form of Target Shares Security Agreement

1.01(e)

   Form of Bidder Shares Security Agreement

1.01(f)

   Form of CPEC Security Agreement

1.01(g)

   Form of Term Note

1.01(h)

   Form of Revolving Note

1.01(i)

   Form of Bridge Note

1.01(j)

   Form of Overadvance Account Escrow Agreement

1.10

   Guaranty and Security Principles

2.02

   Form of Loan Notice

2.04

   Form of Swing Line Loan Notice

7.02

   Form of Compliance Certificate

7.12

   Form of Joinder Agreement

11.06(b)

   Form of Assignment and Assumption

11.06(j)

   Form of Affiliate Lender Assignment and Assumption

 

(v)



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of March 14, 2012 among SS&C
TECHNOLOGIES, INC., a Delaware corporation (the “Company”), SS&C TECHNOLOGIES
HOLDINGS EUROPE S.A.R.L., a société à responsabilité limitée, organized under
the laws of Luxembourg having its registered office at 9-11, rue de Louvigny,
L-1946, Luxembourg, Grand-Duchy of Luxembourg and registered with the Luxembourg
Register of Commerce and Companies under number B163.061 (the “Designated
Borrower” and, together with the Company, the “Borrowers” and each a
“Borrower”), SS&C TECHNOLOGIES HOLDINGS, INC., a Delaware corporation (the
“Parent”), the other Guarantors (defined herein), the Lenders (defined herein)
and Deutsche Bank AG New York Branch, as Administrative Agent, Swing Line Lender
and L/C Issuer.

The Company and the Designated Borrower have requested that the Lenders provide
(i) the Revolving Facility to the Company in the aggregate principal amount of
$100,000,000, (ii) the Term A-1 Facility to the Company in an aggregate
principal amount of $0, (iii) the Initial Term A-2 Facility to the Designated
Borrower in an aggregate principal amount of $300,000,000,325,000,000, (iv) the
Initial Term B-1 Facility to the Company in an aggregate principal amount of
$725,000,000, (v) the Initial Term B-2 Facility to the Designated Borrower in an
aggregate principal amount of $100,000,000,75,000,000, and (vi) the Initial
Bridge Facility to the Designated Borrower in an aggregate principal amount of
$142,000,000, and the Lenders are willing to do so on the terms and conditions
set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“75% Condition” means that the Bidder has acquired Target Shares pursuant to the
Offer or otherwise that in aggregate represent at least 75% of the issued share
capital and voting rights of the Target.

“80% Condition” means that the Bidder has acquired Target Shares pursuant to the
Offer or otherwise that in aggregate represent at least 80% of the issued share
capital and voting rights of the Target.

 

- 1 -



--------------------------------------------------------------------------------

“95% Condition” means that the Bidder has acquired Target Shares pursuant to the
Offer or otherwise that in aggregate represent at least 95% of the issued share
capital and voting rights of the Target.

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or a
substantial portion of the property of, or a line of business, product line or
division of, another Person or (b) Equity Interests of another Person that, upon
the consummation thereof, will be a Subsidiary owned directly or indirectly by
the Company or the Designated Borrower or by one or more of their respective
wholly owned Subsidiaries, in each case whether or not involving a merger or
consolidation with such other Person.

“Acceptance Condition” has the meaning specified in Section 5.02(e).

“Account Custodian” has the meaning given to such term in the Overadvance
Account Escrow Agreement.

“Act” has the meaning specified in Section 11.18.

“Administrative Agent” means Deutsche Bank AG New York Branch in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form approved by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Affiliate Lender Assignment and Assumption” has the meaning specified in
Section 11.06.

“Affiliate Lenders” means, collectively, Parent and its Subsidiaries and Other
Affiliates.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The initial amount of the Aggregate Revolving Commitments in effect on
the Effective Date is ONE HUNDRED MILLION DOLLARS ($100,000,000), as such amount
may be adjusted from time to time in accordance with this Agreement.

“Agreement” means this Credit Agreement.

 

- 2 -



--------------------------------------------------------------------------------

“Alternative Currency” means the Euro, Sterling, Canadian Dollars and each other
currency (other than Dollars) that is approved in accordance with Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means an amount equal to the lesser of
(a) $25,000,000 and (b) the Aggregate Revolving Commitments. The Alternative
Currency Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Announcement Date” means the date and time at which the Offer Press Release is
issued (provided that such date shall be on or prior to the date which is 2 days
after the Effective Date).

“Applicable Percentage” means with respect to (a) any Revolving Lender at any
time, with respect to such Revolving Lender’s Revolving Commitment at any time,
the percentage (carried out to the ninth decimal place) of the Aggregate
Revolving Commitments represented by such Revolving Lender’s Revolving
Commitment at such time; provided that if the commitment of each Revolving
Lender to make Revolving Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 9.02 or if the
Aggregate Revolving Commitments have expired, then the Applicable Percentage of
each Lender shall be determined based on the Applicable Percentage of such
Revolving Lender most recently in effect, giving effect to any subsequent
assignments, and (b) any Initial Term Lender under a given Initial Term Facility
at any time prior to the termination of such Initial Term Lender’s Term
Commitment under such Initial Term Facility pursuant to Section 2.06(b), with
respect to such Initial Term Lender’s Term Commitment under such Initial Term
Facility at any time, the percentage (carried out to the ninth decimal place) of
the aggregate Term Commitments under such Initial Term Facility represented by
such Initial Term Lender’s Term Commitment under such Initial Term Facility at
such time; provided that if the Term Commitment of each and (c) any Term Lender
under sucha given Term Facility has been terminated pursuant to Section 9.02,
then the Applicable Percentage of anyat any time, with respect to such Term
Lender’s Term Loans under such Term Facility shall beat any time, the percentage
(carried out to the ninth decimal place) of the outstanding principal amount of
all Term Loans under such Term Facility held by such Term Lender at such time.
The initial Applicable Percentage of each Lender is set forth opposite the name
of such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto or in any documentation executed by
such Lender pursuant to Section 2.01(d), as applicable. The Applicable
Percentages of the Revolving Lenders shall be subject to adjustment as provided
in Section 2.15(iv).

“Applicable Rate” means (a) with respect to an Incremental Term Loan, the
percentage(s) per annum set forth in the applicable Incremental Term Loan
Agreement; (b) at any time when the Consolidated Net Senior Secured Leverage
Ratio is greater than or equal to 3.00:1 (“Pricing Tier 1”), with respect to
Revolving Loans, Term A-1 Loans and Term A-2 Loans (i) maintained as Base Rate
Loans, 1.75% per annum and (ii) maintained as Eurocurrency Rate Loans, 2.75%

 

- 3 -



--------------------------------------------------------------------------------

per annum; (c) at any time when the Consolidated Net Senior Secured Leverage
Ratio is less than 3.00:1 (“Pricing Tier 2”), with respect to Revolving Loans,
Term A-1 Loans and Term A-2 Loans (i) maintained as Base Rate Loans, 1.50% per
annum and (ii) maintained as Eurocurrency Rate Loans, 2.50% per annum; (d) at
all times, with respect to Term B-1 Loans or Term B-2 Loans (i) maintained as
Base Rate Loans, 2.253.00% per annum and (ii) maintained as Eurocurrency Rate
Loans, 3.254.00% per annum; (e) at all times, with respect to Bridge Loans
(i) maintained as Base Rate Loans, 1.75% per annum and (ii) maintained as
Eurocurrency Rate Loans, 2.75% per annum; and (f) with respect to (i) the
commitment fees payable in respect of undrawn Revolving Commitments pursuant to
Section 2.09(a) and (ii) the Letter of Credit Fees, the following percentages
per annum:

 

Pricing Tier

   Consolidated Net
Senior Secured
Leverage Ratio    Commitment
Fee     Letters of Credit  

1

   ³3.00:1.0      0.50 %      2.75 % 

2

   <3.00:1.0      0.375 %      2.75 % 

in each case in clauses (b), (c) and (f) above based upon the Consolidated Net
Senior Secured Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(b).

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Senior Secured Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then upon
the request of the Required Lenders, Pricing Tier 1 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall continue to apply until the first Business Day
immediately following the date a Compliance Certificate is delivered in
accordance with Section 7.02(b), whereupon the Applicable Rate shall be adjusted
based upon the calculation of the Consolidated Net Senior Secured Leverage Ratio
contained in such Compliance Certificate. The Applicable Rate in effect from the
Initial Funding Date through the first Business Day immediately following the
date a Compliance Certificate is delivered pursuant to Section 7.02(b) for the
first fiscal quarter ending after the Initial Funding Date shall be Pricing Tier
1.

“Applicable Revolving Percentage” means, with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

- 4 -



--------------------------------------------------------------------------------

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Lenders and (c) with respect to the Swing Line
Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans are
outstanding pursuant to Section 2.04(a), the Revolving Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Deutsche Bank Securities Inc., Barclays Capital, the
investment banking division of Barclays Bank PLC, Credit Suisse Securities (USA)
LLC and Wells Fargo Securities, LLC, each in their capacity as joint lead
arrangers and joint bookrunners.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit 11.06(b) or any other form approved by the Administrative
Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease, the capitalized amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease, and (c) in respect of any Securitization
Transaction of any Person, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2011, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows of the Parent and its Subsidiaries for such fiscal year,
including the notes thereto.

“Availability Period” means, (a) with respect to the Revolving Facility, the
period from and including the Initial Funding Date to the earliest of (i) the
Revolving Loan Maturity Date, (ii) the date of termination of the Aggregate
Revolving Commitments pursuant to Section 2.06, and (iii) subject to
Section 5.07, the date of termination of the commitment of each Revolving Lender
to make Revolving Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02 and (b) with respect to each Initial
Term Facility, the period from and including the Initial Funding Date to and
including the earliest of (i) the Third Funding Date (regardless of whether the
funding contemplated in the definition of Third Funding Date

 

- 5 -



--------------------------------------------------------------------------------

shall have occurred or not), (ii) the date of termination of the Term
Commitments under such Initial Term Facility pursuant to Section 2.06, and (iii)
the Maturity Date for the Term Loans under such Initial Term Facility, provided,
, however, , that on or prior to the date falling 180 days after the
Announcement Date, the Borrowers shall have either drawn down the full amount of
each Term Commitment (A) for application to Certain Funds Purposes and/or
(B) for deposit in the Overadvance Account and, upon the occurrence of such
event, the “Availability Period” for each Initial Term Facility shall terminate.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by DBNY as its “prime rate” and
(c) the Eurocurrency Rate for Loans denominated in Dollars plus 1.0%. The “prime
rate” is a rate set by DBNY based upon various factors including DBNY’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in the “prime rate” announced by DBNY
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. Base
Rate Loans shall be denominated in Dollars.

“Bidder” means SS&C Technologies Holdings Europe S.à r.l., in its capacity as
“Bidder” in connection with an Offer.

“Bidder Shares Security Agreement” means a security agreement dated as of the
Effective Date and becoming effective on the occurrence of the Initial Funding
Date, in, or substantially in, the form of, Exhibit 1.01(e).

“Borrower” and “Borrowers” has the meaning specified in the introductory
paragraph hereto.

“Borrowing” means a borrowing consisting of simultaneous Loans under the same
Facility of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.“Bridge Borrowing” means a borrowing consisting of simultaneous
Bridge Loans of the same Type and, in the case of Eurocurrency Rate Loans,
having the same Interest Period made by each of the Bridge Lenders pursuant to
Section 2.01(b)(v).2.01; provided that each Initial Term A-2 Loan, Initial Term
B-1 Loan, Initial Term B-2 Loan or Initial Bridge Loan converted into a Funded
Term A-2 Loan, Funded Term B-1 Loan, Funded Term B-2 Loan or Funded Bridge Loan,
as the case may be, pursuant to a Term Loan Conversion on the Second Funding
Date or Third Funding Date shall be considered part of the related Borrowing of
the then outstanding Funded Term A-2 Loans, Funded Term B-1 Loans, Funded Term
B-2 Loans or Funded Bridge Loans to which such newly converted Funded Term A-2
Loan, Funded Term B-1 Loan, Funded Term B-2 Loan or Funded Bridge Loan, as the
case may be, is added as contemplated by Section 2.02(f).

 

- 6 -



--------------------------------------------------------------------------------

“Bridge Commitment” means, as to each Initial Bridge Lender, its obligation to
make Bridge Loans to the Designated Borrower pursuant to Section 2.01(b)(v), in
the amount stated on Schedule 2.01 or as set forth in the Assignment and
Assumption pursuant to which such Initial Bridge Lender becomes a party hereto
and, as to the Initial Bridge Lenders, the aggregate amount of ONE HUNDRED AND
FORTY -TWO MILLION DOLLARS ($142,000,000), in each case as such amount may be
adjusted from time to time in accordance with this Agreement.

“Bridge FacilityFacilities” means, at any time, (a) the aggregate amount of the
Bridge Commitments at such time and (b) the aggregate principal amount of the
Bridge Loans of all Bridge Lenders outstanding at such timeInitial Bridge
Facility and the Funded Bridge Facility.

“Bridge Lender” means each Lender with aInitial Bridge Commitment or
holdingLender and/or each Funded Bridge LoansLender, as the context may require.

“Bridge Loan” means an advance made by anyeach Initial Bridge Lender under
theLoan and each Funded Bridge FacilityLoan.

“Bridge Loan Maturity Date” has the meaning specified in the definition of
“Maturity Date”.

“Bridge Note” means a promissory note made by the Designated Borrower in favor
of a Bridge Lender evidencing Bridge Loans made by such Bridge Lender,
substantially in the form of Exhibit 1.01(i).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or the state where the Administrative Agent’s
Office with respect to Obligations denominated in Dollars is located and (a) if
such day relates to any interest rate settings as to a Eurocurrency Rate Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurocurrency Rate Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means any such day that is also a London Banking Day,
(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day, (c) if such day relates to any
interest rate settings as to a Eurocurrency Rate Loan denominated in a currency
other than Dollars or Euro, means any such day on which dealings in deposits in
the relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency, and (d) if such day
relates to any fundings, disbursements, settlements and payments in a currency
other than Dollars or Euro in respect of a Eurocurrency Rate Loan denominated in
a currency other than Dollars or Euro, or any other dealings in any currency
other than Dollars or Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

 

- 7 -



--------------------------------------------------------------------------------

“Buy-Side Financial Advisor” has the meaning specified in Section 11.16.

“Capital Expenditures” means, for any period then ended, all cash capital
expenditures of the Parent and its Subsidiaries on a consolidated basis for such
period, as determined in accordance with GAAP (including acquisitions of IP
Rights to the extent the cost thereof is treated as a capitalized expense in
accordance with GAAP made in cash during such period).

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.

“Carlyle” means, TC Group, L.L.C., Carlyle Partners IV, L.P. and CP IV
Coinvestment, L.P. and their Affiliates that they Control (but excluding
operating portfolio companies of the foregoing; provided, that in no case shall
any entity whose assets consist solely of the Equity Interests of the Parent,
cash and Cash Equivalents, or contracts or other rights related to its
investment in the Parent, be considered such an operating portfolio company).

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer or the Swing Line Lender (as applicable) and the Lenders, as collateral
for L/C Obligations, Obligations in respect of Swing Line Loans, or obligations
of Lenders to fund participations in respect of either thereof (as the context
may require), cash or deposit account balances or, if the L/C Issuer or the
Swing Line Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to (a) the Administrative Agent and
(b) the L/C Issuer or the Swing Line Lender (as applicable). “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase

 

- 8 -



--------------------------------------------------------------------------------

obligations and (e) investments, classified in accordance with GAAP as current
assets, in money market investment programs registered under the Investment
Company Act of 1940 which are administered by reputable financial institutions
having capital of at least $500,000,000 and the portfolios of which are limited
to Investments of the character described in the foregoing subdivisions
(a) through (d).

“Certain Funds Covenants” means the covenants in Sections 7.05(a), 8.01 (to the
extent that such breach occurs after the Effective Date and results from the
willful act or a willful failure on the part of the Parent, the Company, the
Designated Borrower or any Subsidiary of the Parent (other than the Target or
any Subsidiary of the Target)), 8.02 (to the extent that such breach occurs
after the Effective Date and results from the willful act or a willful failure
on the part of the Parent, the Company, the Designated Borrower or any
Subsidiary of the Parent (other than the Target or any Subsidiary of the
Target)), 8.03 through 8.07 (but, in the case of Section 8.04, excluding such
covenant to the extent that it relates to a merger between the Parent and
another Person other than a Subsidiary of the Parent and, in the case of
Section 8.07, only as such event relates to the Parent, the Bidder, the Company
or any Material Subsidiary), 8.13(a) and (c), 8.14(a) and (d) through (m);
provided that (i) any reference to (x) a “Loan Party” or the “Loan Parties” in
any of the foregoing Sections shall, for the purposes of this definition, be
deemed to refer only to an Initial Loan Party or the Initial Loan Parties, as
the case may be and (y) a “Loan Document” or the “Loan Documents” in any of the
foregoing Sections shall, for the purposes of this definition, be deemed to
refer only to an Initial Loan Document or the Initial Loan Documents, as the
case may be, and (ii) for the purposes of this definition only, during the
Certain Funds Period, notwithstanding any contrary provision in such Sections,
such Sections shall be deemed to apply to the Parent, the Company, the
Designated Borrower and their Subsidiaries excluding the Target and its
Subsidiaries.

“Certain Funds Credit Extension” means (a) a Borrowing of Term Loans made during
the Certain Funds Period solely for a Certain Funds Purpose, (b) a disbursement
from the Overadvance Account made during the Certain Funds Period solely for a
Certain Funds Purpose and (c) a Borrowing of Revolving Loans or Swing Line Loans
made during the Certain Funds Period for the purposes described in
Section 7.11(a) and 7.11(b)(vi) and (x) (but not, in the case of a Borrowing of
Revolving Loans pursuant to clause (c) of this definition, to finance the
acquisition of any Target Shares or the reimbursement of funds used to acquire
any Target Shares).

“Certain Funds Event of Default” means (x) the written repudiation by an Initial
Loan Party of any material obligation under the Initial Loan Documents of any
portion or its liability or obligation with respect to the Obligations hereunder
or the initiation of a proceeding by an Initial Loan Party seeking to establish
the invalidity or unenforceability of any Initial Loan Document, or (y) any
circumstance constituting an Event of Default under Section 9.01(a), (b) (but
only to the extent that such matters are Certain Funds Covenants), (c) (but only
to the extent that such matters are Certain Funds Covenants), (d) (but only to
the extent that such matters are Certain Funds Representations), (f) (but only
as such event relates to the Parent, the Bidder, the Company, or any Material
Subsidiary and other than to the extent that such Event of Default relates to,
or is made in relation to, circumstances affecting any member of the Target
Group), (g) (but only as such event relates to the Parent, the Bidder, the
Company or any Material

 

- 9 -



--------------------------------------------------------------------------------

Subsidiary and other than to the extent that such Event of Default relates to,
or is made in relation to, circumstances affecting any member of the Target
Group), (j) (but only with respect to clauses (ii) or (iii) therein) and
(k) (but only to the extent that such Event of Default relates to, or is made in
relation to, clause (c) of the definition of “Change of Control”); provided that
any reference to (y) a “Loan Party” or the “Loan Parties” in any of the
foregoing Sections shall, for the purposes of this definition, be deemed to
refer only to an Initial Loan Party or the Initial Loan Parties, as the case may
be and (z) a “Loan Document” or the “Loan Documents” in any of the foregoing
Sections shall, for the purposes of this definition, be deemed to refer only to
an Initial Loan Document or the Initial Loan Documents, as the case may be.

“Certain Funds Period” means the period commencing on the Announcement Date and
ending on the earliest of:

(i) the date falling 210 days after the Announcement Date;

(ii) the date on which the Offer lapses, terminates or is withdrawn; and

(iii) the date on which (A) the Target becomes a direct or indirect wholly-owned
Subsidiary of the Company, (B) the Bidder has paid all sums due pursuant to the
Target Acquisition, any squeeze-out procedure pursuant to Article 15 of the
Luxembourg Law of May 19, 2006 on Takeover Bids, (C) the Bidder has paid all
sums due pursuant to any mandatory sellout permissible under Article 16 of the
Luxembourg Law of May 19, 2006 on Takeover Bids, (D) the Bidder has paid all
sums due in connection with any surrender or cancellation of options or awards
over Target Shares, (E) a portion of the proceeds of Term Loans drawn hereunder
have been applied to consummate the Parent Refinancing, and (F) there are no
outstanding options to subscribe for the Target Shares, provided that, if the
Portia Acquisition has not been consummated, and the Certain Funds Period would
but for this proviso end as a result of the occurrence of the events set forth
in this clause (iii), the Certain Funds Period will not end until the earliest
of (x) the date that the Portia Acquisition has been consummated, (y) the date
falling 180 days after the Announcement Date and (z) the date of termination of
the Portia Agreement without the Portia Acquisition being consummated, but only
with respect to Certain Fund Credit Extensions of Term Loans (other than Bridge
Loans) that are applied for the purpose set forth in Section 7.11(b)(viii).

“Certain Funds Purposes” means the purposes described in Section 7.11(b).

“Certain Funds Representation” means the representations in Section 6.01(a),
Section 6.02(a), (b) and (c), Section 6.03 (but, with respect to clause
(b) thereof, only to the extent such violation results in (i) the payment
obligations of the Loan Parties under the Loan Documents or (ii) substantially
all of the obligations of the Loan Parties under the Guaranty or the Collateral
Documents, in each case, becoming unenforceable or invalid), Section 6.04 and
Section 6.23; provided that any reference to (x) a “Loan Party” or the “Loan
Parties” in any of the foregoing Sections shall, for the purposes of this
definition, be deemed to refer only to an Initial Loan Party or the Initial Loan
Parties, as the case may be and (y) a “Loan Document” or the “Loan Documents” in
any of the foregoing Sections shall, for the purposes of this definition, be
deemed to refer only to an Initial Loan Document or the Initial Loan Documents,
as the case may be.

 

- 10 -



--------------------------------------------------------------------------------

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Internal Revenue Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than a Permitted Holder, becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934), directly or
indirectly, of more than 40% of the Voting Stock of the Parent (measured by
voting power rather than number of shares) on a fully diluted basis;

(b) a majority of the members of the board of directors (or equivalent governing
body) of the Parent are not Continuing Directors; or

(c) the Parent fails to, directly or indirectly, own and control all of the
issued Voting Stock of (i) the Company or (ii) prior to the Merger Date, the
Designated Borrower.

“Code” means the City Code on Takeovers and Mergers.

“Collateral” means a collective reference to all personal property with respect
to which Liens in favor of the Administrative Agent, for the benefit of itself
and the Lenders, are purported to be granted pursuant to and in accordance with
the terms of the Collateral Documents.

“Collateral Documents” means a collective reference to the Security Agreement,
the Target Shares Security Agreement, the Bidder Shares Security Agreement, the
CPEC Security Agreement, the Overadvance Account Escrow Agreement and other
security documents as may be executed and delivered by the Loan Parties pursuant
to the terms of Section 7.14 or any of the Loan Documents.

“Commitment” means, (i) as to each Revolving Lender, the Revolving Commitment of
such Revolving Lender, (ii) as to each Term A-1 Lender, the Term A-1 Commitment
of such Term A-1 Lender, (iii) as to each Initial Term A-2 Lender, the Term A-2
Commitment of such

 

- 11 -



--------------------------------------------------------------------------------

Initial Term A-2 Lender, (iv) as to each Initial Term B-1 Lender, the Term B-1
Commitment of such Initial Term B-1 Lender, (v) as to each Initial Term B-2
Lender, the Term B-2 Commitment of such Initial Term B-2 Lender, (vi) as to each
Initial Bridge Lender, the Bridge Commitment of such Initial Bridge Lender and
(vii) as to any Incremental Term Loan, the Incremental Term Loan Commitment of
such Lender.

“Commitment Increase Amendment” has the meaning set forth in Section 2.01(f).

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Materials” has the meaning specified in Section 7.02.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02.

“Conditions Subsequent” means each of the conditions set forth on Schedule 7.20.

“Consolidated Cash Taxes” means, as of any date for the applicable period ending
on such date with respect to the Parent and its Subsidiaries on a consolidated
basis, the aggregate of all income, franchise and similar taxes (including
penalties and interest), as determined in accordance with GAAP, to the extent
the same are payable in cash with respect to such period.

“Consolidated Current Assets” means, with respect to any Person, the Current
Assets of such Person and its Subsidiaries on a consolidated basis.

“Consolidated Current Liabilities” means, with respect to any Person and its
Subsidiaries on a consolidated basis, all liabilities that, in accordance with
GAAP, would be classified as current liabilities on the consolidated balance
sheet of such Person, but excluding (a) the current portion of Indebtedness
(including the Swap Termination Value of any Swap Contracts) to the extent
reflected as a liability on the consolidated balance sheet of such Person,
(b) the current portion of interest, (c) accruals for current or deferred Taxes
based on income or profits, (d) accruals of any costs or expenses related to
restructuring reserves, (e) deferred revenue and (f) any L/C Obligations, Swing
Line Loans or Revolving Loans.

“Consolidated EBITDA” means, for any period, for the Parent and its Subsidiaries
on a consolidated basis, an amount equal to (a) Consolidated Net Income for such
period plus (b) an amount which, in the determination of Consolidated Net Income
for such period, has been deducted (or, in the case of amounts pursuant to
clauses (vii) and (xii) below, not already included in Consolidated Net Income)
for, without duplication,

(i) total interest expense determined in accordance with GAAP (including, to the
extent deducted and not added back in computing Consolidated Net Income,
(A) amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (B) all commissions, discounts and other fees and
charges owed with respect to letters of credit or bankers’ acceptances,
(C) non-cash interest payments, (D) the interest component of Capital Leases,
(E) net payments, if any, made (less net payments, if any, received) pursuant to
interest rate Swap Contracts with respect to Indebtedness, (F) amortization of
deferred financing fees, debt issuance costs, commissions, fees and

 

- 12 -



--------------------------------------------------------------------------------

expenses and (G) any expensing of bridge, commitment and other financing fees,
but excluding total interest expense associated with Synthetic Leases) and, to
the extent not reflected in such total interest expense, any losses on hedging
obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk, net of interest income and gains on such hedging
obligations, and costs of surety bonds in connection with financing activities
(whether amortized or immediately expensed),

(ii) provision for taxes based on income, profits or capital of the Parent and
its Subsidiaries, including, without limitation, federal, state, franchise,
excise and similar taxes and foreign withholding taxes paid or accrued during
such period including penalties and interest related to such taxes or arising
from any tax examinations,

(iii) depreciation and amortization expense and impairment charges (including
amortization of intangible assets (including goodwill) and deferred financing
fees or costs),

(iv) net after -tax extraordinary, unusual or non-recurring charges, expenses or
losses (including accruals and payments for amounts payable under executive
employment agreements and losses on disposition of property outside of the
ordinary course of business),

(v) other non-cash charges, expenses or losses (excluding any such non-cash
charge, expense or loss to the extent that it represents an accrual of or
reserve for cash expenses in any future period, an amortization of a prepaid
cash expense that was paid in a prior period or write-off or writedown of, or
reserves with respect to, current assets (but including any non-cash increase in
expenses resulting from the revaluation of inventory (including any impact of
changes to inventory valuation policy methods including changes in
capitalization and variances and the non-cash portion of “straight line” rent
expense)),

(vi) restructuring charges or reserves and business optimization expense,
including any restructuring costs and integration costs incurred in connection
with Permitted Acquisitions or operational changes after the Initial Funding
Date, project start-up costs, costs related to the closure and/or consolidation
of facilities, retention charges, contract termination costs, retention,
recruiting, relocation, severance and signing bonuses and expenses, future lease
commitments, systems establishment costs, conversion costs and excess pension
charges and consulting fees; provided that the aggregate amount of add backs
made pursuant to this clause (vi), when added to the aggregate amount of add
backs made pursuant to clause (vii) below, shall not exceed an amount equal to
10% of Consolidated EBITDA for the period of four consecutive fiscal quarters
most recently ended prior to the determination date (without giving effect to
any adjustments pursuant to this clause (vi) or clause (vii) below),

(vii) the amount of net cost savings, operating expense reductions, other
operating improvements and acquisition synergies projected by the Company in
good faith to be realized during such period (calculated on a pro forma basis as
though such

 

- 13 -



--------------------------------------------------------------------------------

items had been realized on the first day of such period) as a result of actions
taken or to be taken in connection with any acquisition, disposition or
operational change by the Company or any Subsidiary, net of the amount of actual
benefits realized during such period that are otherwise included in the
calculation of Consolidated EBITDA from such actions; provided that (A) a duly
completed certificate signed by a Responsible Officer of the Company shall be
delivered to the Administrative Agent together with the Compliance Certificate
required to be delivered pursuant to Section 7.02(b), certifying that (x) such
cost savings, operating expense reductions, other operating improvements and
synergies are reasonably anticipated to be realized within the timeframes set
forth in clause (y) below and are factually supportable, in each case as
determined in good faith by the Company, and (y) such actions have been, in the
case of any acquisition, disposition or implementation of any initiative
relating to such acquisition or disposition which is expected to result in such
cost savings, expense reductions or synergies, taken or are to be taken within
12 months after the consummation of such acquisition, disposition or initiative
or, in the case of operational changes, substantially completed, (B) no cost
savings, operating expense reductions and synergies shall be added pursuant to
this clause (vii) to the extent duplicative of any expenses or charges otherwise
added to Consolidated Net Income, whether through a pro forma adjustment or
otherwise, for such period, (C) amounts projected (and not yet realized) may no
longer be added in calculating Consolidated EBITDA pursuant to this clause
(vii) to the extent occurring more than four full fiscal quarters after the
specified action taken in order to realize such projected cost savings,
operating expense reductions and synergies and (D) the aggregate amount of add
backs made pursuant to this clause (vii), when added to the aggregate amount of
add backs made pursuant to clause (vi) above, shall not exceed an amount equal
to 10% of Consolidated EBITDA for the period of four consecutive fiscal quarters
most recently ended prior to the determination date (without giving effect to
any adjustments pursuant to this clause (vii) or clause (vi) above),

(viii) non -cash expenses resulting from any employee benefit or management
compensation plan or the grant of stock and stock options to employees of the
Parent or any Subsidiary pursuant to a written plan or agreement or the
treatment of such options under variable plan accounting,

(ix) all fees, premiums and expenses incurred in connection with the Target
Acquisition;,

(x) any non-cash purchase accounting adjustment and any step-ups with respect to
re-valuing assets and liabilities in connection with any Investment permitted
under Section 8.02,

(xi) transaction fees and expenses incurred in connection with, to the extent
permitted hereunder, any Investment, any debt issuance, any equity issuance, any
Disposition, any casualty event, or any amendments or waivers of the Loan
Documents, or refinancings in connection therewith, in each case, whether or not
consummated,

 

- 14 -



--------------------------------------------------------------------------------

(xii) proceeds from business interruption insurance (to the extent not reflected
as revenue or income in Consolidated Net Income and to the extent that the
related loss was deducted in the determination of Consolidated Net Income),

(xiii) charges, losses, lost profits, expenses or write-offs to the extent
indemnified or insured by a third party, including expenses covered by
indemnification provisions in connection with a Permitted Acquisition or any
other acquisition permitted by Section 8.02 or any transaction permitted by
Section 8.04, in each case, to the extent that coverage has not been denied and
so long as such amounts are actually reimbursed to the Parent or its
Subsidiaries in cash within one year after the related amount is first added to
Consolidated EBITDA pursuant to this clause (xiii) (and if not so reimbursed
within one year, such amount shall be deducted from Consolidated EBITDA during
the next measurement period), and

(xiv) amounts paid or reserved in connection with earn-out obligations in
connection with any acquisition of a business or Person, minus

(c) an amount which, in the determination of Consolidated Net Income, has been
included for

(i) all extraordinary, non-recurring or unusual gains and non-cash income during
such period,

(ii) any other non-cash income or gains (other than the accrual of revenue in
the ordinary course), but excluding any such items (A) in respect of which cash
was received in a prior period or will be received in a future period or
(B) which represent the reversal in such period of any accrual of, or reserve
for, anticipated cash charges in any prior period where such accrual or reserve
is no longer required, all as determined on a consolidated basis, and

(iii) any gains realized upon the disposition of property outside of the
ordinary course of business, plus/minus

(d) to the extent included in the determination of Consolidated Net Income, net
unrealized losses/gains (after any offset) in respect of (i) Swap Contracts and
(ii) currency translation gains or losses, including those related to currency
remeasurements of indebtedness, all as determined in accordance with GAAP.

Notwithstanding anything to the contrary, to the extent included in Consolidated
Net Income, there shall be excluded in determining Consolidated EBITDA for any
period any income (loss) for such period attributable to the early
extinguishment of (i) Indebtedness, (ii) obligations under any Swap Contracts or
(iii) other derivative instruments.

For purposes of calculating Consolidated EBITDA for any period in connection
with the delivery of a quarterly Compliance Certificate, (A) the Consolidated
EBITDA (determined in accordance with GAAP) of the subject of any Permitted
Acquisition by the Parent or its Subsidiaries during such period shall be
included on a Pro Forma Basis for such period (but assuming the consummation of
such Permitted Acquisition and the incurrence or assumption of any

 

- 15 -



--------------------------------------------------------------------------------

Indebtedness in connection therewith occurred on the first day of such period)
and (B) the Consolidated EBITDA of (or attributable to) any Subsidiary all of
whose Equity Interests (or all or substantial portion of whose assets) are
Disposed of, or any line of business or division of the Parent or any of its
Subsidiaries Disposed of, during such period shall be excluded for such period
(assuming the consummation of such Disposition and the repayment of any
Indebtedness in connection therewith occurred on the first day of such period).

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Parent and its Subsidiaries on a consolidated basis, without
duplication, the sum of: (a) the outstanding principal amount of all obligations
for borrowed money, whether current or long-term (including the Obligations) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments; (b) all obligations arising under letters of credit
(including standby and commercial but excluding letters of credit to the extent
such letters of credit have been cash collateralized), bankers’ acceptances,
bank guaranties and similar instruments and unreimbursed obligations under
surety bonds; (c) all obligations in respect of the deferred purchase price of
property or services (including non-contingent earn-out payments and other
non-contingent deferred payments but excluding contingent earn-out payments,
other contingent deferred payments and trade accounts payable in the ordinary
course of business); (d) all Attributable Indebtedness; (e) all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses
(a) through (d) above of another Person (except to the extent supported by a
letter of credit); and (f) all Indebtedness of the types referred to in clauses
(a) through (e) above of any partnership or joint venture (other than a joint
venture that is itself a corporation, limited liability company or similar
limited liability entity organized under the laws of a jurisdiction other than
the United States or a state thereof) in which the Parent or any of its
Subsidiaries is a general partner or joint venturer, except to the extent that
Indebtedness is expressly made non-recourse to such Person.

“Consolidated Net Income” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, the net income (or loss) of the Parent and
its Subsidiaries for that period determined in accordance with GAAP (excluding
(a) extraordinary gains and extraordinary losses for such period and (b) the
income (or loss) of any Person (other than a Subsidiary) in which the Parent or
any of its Subsidiaries has an ownership interest, except to the extent that any
such income is actually received by the Parent or such Subsidiary in the form of
cash dividends or similar distributions).

“Consolidated Net Leverage Ratio Test” means, as of any date of determination,
the ratio of (a) Consolidated Funded Indebtedness as of such date less all cash
and Cash Equivalents of the Parent and its Subsidiaries to (b) Consolidated
EBITDA for the four fiscal quarters most recently ended shall not exceed 5.0:1.0
(or, with respect to any date of determination that occurs during the Certain
Funds Period, 4.50:1.0).

“Consolidated Net Senior Secured Funded Indebtedness” means, as of any date of
determination, the Consolidated Funded Indebtedness of the Parent and its
Subsidiaries on a consolidated basis that is secured by liens on the property of
the Parent or its Subsidiaries (excluding, however, Indebtedness that is
subordinated in right of payment to the prior payment in full in cash of the
Obligations).

 

- 16 -



--------------------------------------------------------------------------------

“Consolidated Net Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Net Senior Secured Funded
Indebtedness as of such date less all cash and Cash Equivalents of the Parent
and its Subsidiaries to (b) Consolidated EBITDA for the four fiscal quarters
most recently ended.

“Consolidated Scheduled Funded Debt Payments” means, for any period with respect
to the Parent and its Subsidiaries on a consolidated basis, the sum of all
scheduled payments of principal during such period on Consolidated Funded
Indebtedness that constitutes Funded Debt (including the implied principal
component of payments due on Capital Leases during such period), less the
reduction in such scheduled payments resulting from voluntary prepayments or
mandatory prepayments required pursuant to Section 2.05, in each case as applied
pursuant to Section 2.05, as determined in accordance with GAAP.

“Consolidated Total Assets” means the consolidated total assets of the Parent
and its Subsidiaries as set forth on the consolidated balance sheet of the
Parent as of the most recent period for which financial statements were required
to have been delivered pursuant to Sections 7.01(a) and (b).

“Continuing Director” means, as of any date of determination, any member of the
board of directors or other equivalent governing body of the Parent who: (1) was
a member of such board of directors or other equivalent governing body on the
Initial Funding Date or was nominated for election, elected or appointed, or was
otherwise approved, by either Carlyle or William C. Stone (or any estate, trust,
corporation, partnership or other entity Controlled by him) or (2) was nominated
for election, elected or appointed to such board of directors or other
equivalent governing body by or with the approval of a majority of the
Continuing Directors who were members of such board of directors or other
equivalent governing body at the time of such nomination, election or
appointment.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing (but not for purposes of the
definitions of “Carlyle” or “Continuing Director”), a Person shall be deemed to
be Controlled by another Person if such other Person possesses, directly or
indirectly, the power to vote 20% or more of the Voting Stock.

“Co-Operation Agreement” means the co-operation agreement relating to the Offer,
dated on or around March 14, 2012, and between the Target and the Bidder, in the
form approved by the Administrative Agent.

“CPECs” shall mean the convertible preferred equity certificates, regardless of
class or series, having a nominal value of one Euro each, to be issued by the
Bidder under the terms and conditions attached to the CPECs subscription
agreement to be entered into between the Company and the Designated Borrower.

 

- 17 -



--------------------------------------------------------------------------------

“CPEC Security Agreement” means a security agreement, in, or substantially in,
the form of Exhibit 1.01(f).

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Current Assets” means, with respect to any Person, all assets of such Person
that, in accordance with GAAP, would be classified as current assets on the
balance sheet of a company conducting a business the same as or similar to that
of such Person, after deducting appropriate and adequate reserves therefrom in
each case in which a reserve is proper in accordance with GAAP, but excluding
(i) cash, (ii) Cash Equivalents, (iii) Swap Contracts to the extent that the
mark-to-market Swap Termination Value would be reflected as an asset on the
consolidated balance sheet of such Person, (iv) deferred financing fees and
(v) payment for deferred taxes (so long as the items described in clauses
(iv) and (v) are non-cash items).

“DBNY” means Deutsche Bank AG New York Branch and any successor thereto by
merger, consolidation or otherwise.

“Debt Fund Affiliate” means any Affiliate of Carlyle that is a bona fide
diversified debt fund.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally and in connection with Luxembourg (i) insolvency proceedings
(faillite) within the meaning of Articles 437 ff. of the Luxembourg Commercial
Code or any other insolvency proceedings pursuant to the European Insolvency
Regulation, (ii) controlled management (gestion contrôlée) within the meaning of
the grand ducal regulation of 24 May 1935 on controlled management,
(iii) voluntary arrangement with creditors (concordat préventif de faillite)
within the meaning of the law of 14 April 1886 on arrangements to prevent
insolvency, as amended and, (iv) suspension of payments (sursis de paiement)
within the meaning of Articles 593 ff. of the Luxembourg Commercial Code and
(v) voluntary or compulsory winding-up pursuant to the law of 10 August 1915 on
commercial companies, as amended.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans under the Term B-1
FacilityFacilities plus (iii) 2% per annum; provided, however, that with respect
to a Eurocurrency Rate Loan, the Default Rate shall be an

 

- 18 -



--------------------------------------------------------------------------------

interest rate equal to the interest rate (including any Applicable Rate and any
Mandatory Cost) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, unless such
Lender notifies the Administrative Agent and the Company in writing that such
failure is the result of such Lender’s determination that one or more of the
conditions precedent to funding (each of which conditions precedent, together
with any applicable Default, shall be specifically identified in such writing)
has not been satisfied, (b) has notified the Company or the Administrative Agent
in writing that it does not intend to comply with its funding obligations or has
made a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable Default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in writing
that it will comply with its funding obligations (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Company), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or Governmental Authority) to reject, repudiate, disavow or disaffirm
any contracts or agreements made with such Lender.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto, and shall also include any successor after giving effect to the Merger.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Loan Party or any Subsidiary thereof (including the Equity Interests of any
such Subsidiary), including any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith, but excluding any Involuntary Disposition. The term
“Disposition” shall not include any issuance of Equity Interests by the Parent.

 

- 19 -



--------------------------------------------------------------------------------

“Disqualified Capital Stock” means Equity Interests that (a) require the payment
of any dividends (other than dividends payable solely in shares of Qualified
Capital Stock), (b) mature or are mandatorily redeemable or subject to mandatory
repurchase or redemption or repurchase at the option of the holders thereof, in
each case in whole or in part and whether upon the occurrence of any event,
pursuant to a sinking fund obligation on a fixed date or otherwise (including as
the result of a failure to maintain or achieve any financial performance
standards), prior to the date that is 91 days after the final Maturity Date
(other than (i) upon payment in full of the Obligations and termination of the
Commitments or (ii) upon a Change of Control, provided, that any payment
required pursuant to this clause (ii) is contractually subordinated in right of
payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent) or (c) are convertible or exchangeable, automatically or
at the option of any holder thereof, into any Indebtedness, Equity Interests or
other assets other than Qualified Capital Stock.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Domestic Guarantors” means (i) with respect to the Obligations of the Company,
(a) each Domestic Subsidiary of the Parent identified as a “Domestic Guarantor”
on the signature pages hereto, (b) the Parent, and (c) each other Person that
joins as a Domestic Guarantor pursuant to Section 7.12, (ii) with respect to the
Foreign Obligations, the Company and each Person described in subclauses (a),
(b) and (c) of preceding clause (i), and (iii) with respect to obligations under
any Secured Swap Contract between any Domestic Loan Party (other than the
Company) and any Lender or Affiliate of a Lender and obligations under any
Secured Treasury Management Agreement between any Domestic Loan Party (other
than the Company) and any Lender or Affiliate of a Lender, the Company and each
other Domestic Loan Party not party to such Secured Swap Contract or Secured
Treasury Management Agreement, as the case may be.

“Domestic Loan Party” means the Company, the Parent and each of the other
Domestic Guarantors.

“Domestic Non-Loan Party” means each Domestic Subsidiary that is not a Domestic
Loan Party.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia and whose Equity
Interests are (x) held by a Person that is organized under the laws of any state
of the United States or the District of Columbia and (y) not held, directly or
indirectly, by a CFC.

 

- 20 -



--------------------------------------------------------------------------------

“Dutch Auction” means an auction (an “Auction”) conducted by the Parent or one
of its Subsidiaries in order to purchase Funded Term B-1 Loans, Funded Term B-2
Loans or Incremental Term Loans in accordance with the following procedures or
such other procedures as may be agreed to between the Administrative Agent and
the Company:

(a) Notice Procedures. In connection with an Auction, the Company will provide
notification to the Administrative Agent (for distribution to the applicable
Lenders) of the Funded Term B-1 Loans, Funded Term B-2 Loans or Incremental Term
Loans that will be the subject of the Auction (an “Auction Notice”). Each
Auction Notice shall be in a form reasonably acceptable to the Administrative
Agent and shall contain (i) the total cash value of the bid, in a minimum amount
of $10,000,000 with minimum increments of $1,000,000 (the “Auction Amount”), and
(ii) the discount to par, which shall be a range, (the “Discount Range”) of
percentages of the par principal amount of the Funded Term B-1 Loans, Funded
Term B-2 Loans or Incremental Term Loans at issue that represents the range of
purchase prices that could be paid in the Auction.

(b) Reply Procedures. In connection with any Auction, each applicable Lender
may, in its sole discretion, participate in such Auction and may provide the
Administrative Agent with a notice of participation (the “Return Bid”) which
shall be in a form reasonably acceptable to the Administrative Agent and shall
specify (i) a discount to par that must be expressed as a price (the “Reply
Discount”), which must be within the Discount Range, and (ii) a principal amount
of the applicable Loans which must be in increments of $5,000,000 (the “Reply
Amount”). A Lender may avoid the minimum increment amount condition solely when
submitting a Reply Amount equal to the Lender’s entire remaining amount of the
applicable Loans. Lenders may only submit one Return Bid per Auction. In
addition to the Return Bid, the participating Lender must execute and deliver,
to be held in escrow by the Administrative Agent, a form of assignment and
acceptance (the “Form of Assignment and Acceptance”) in a form reasonably
acceptable to the Administrative Agent.

(c) Acceptance Procedures. Based on the Reply Discounts and Reply Amounts
received by the Administrative Agent, the Administrative Agent, in consultation
with the Company, will determine the applicable discount (the “Applicable
Discount”) for the Auction, which will be the lowest Reply Discount for which
the Parent or its Subsidiary, as applicable, can complete the Auction at the
Auction Amount; provided that, in the event that the Reply Amounts are
insufficient to allow the Parent or its Subsidiary, as applicable, to complete a
purchase of the entire Auction Amount (any such Auction, a “Failed Auction”),
the Parent or its Subsidiary shall either, at its election, (i) withdraw the
Auction or (ii) complete the Auction at an Applicable Discount equal to the
highest Reply Discount. The Parent or its Subsidiary, as applicable, shall
purchase the applicable Loans (or the respective portions thereof) from each
applicable Lender with a Reply Discount that is equal to or greater than the
Applicable Discount (“Qualifying Bids”) at the Applicable Discount; provided
that if the aggregate proceeds required to purchase all applicable Loans subject
to Qualifying Bids would exceed the Auction Amount for such Auction, the Parent
or its Subsidiary, as applicable, shall purchase such Loans at the Applicable
Discount ratably based on the principal amounts of such Qualifying Bids

 

- 21 -



--------------------------------------------------------------------------------

(subject to rounding requirements specified by the Administrative Agent). Each
participating Lender will receive notice of a Qualifying Bid as soon as
reasonably practicable but in no case later than five Business Days from the
date the Return Bid was due.

(d) Additional Procedures. Once initiated by an Auction Notice, the Parent or
its Subsidiary, as applicable, may not withdraw an Auction other than a Failed
Auction. Furthermore, in connection with any Auction, upon submission by a
Lender of a Qualifying Bid, such Lender (each, a “Qualifying Lender”) will be
obligated to sell the entirety or its allocable portion of the Reply Amount, as
the case may be, at the Applicable Discount.

“Effective Date” has the meaning specified in Section 5.01.

“Effective Yield” means, as to any Loans of any Facility, the effective yield on
such Loans as reasonably determined by the Administrative Agent in consultation
with the Parent, taking into account the applicable interest rate margins, any
interest rate floors or similar devices and all fees, including upfront or
similar fees or original issue discount (amortized over the shorter of (x) the
life of such Loans and (y) the four years following the date of incurrence
thereof) payable generally to Lenders making such Loans, but excluding any
arrangement, structuring or other fees payable in connection therewith that are
not generally shared with the relevant Lenders and customary consent fees paid
generally to consenting Lenders. The Administrative Agent shall have no
liability to any Person with respect to such determination absent gross
negligence or willful misconduct.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii), (v) and (vi) (subject to such consents,
if any, as may be required under Section 11.06(b)(iii)).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) violation

 

- 22 -



--------------------------------------------------------------------------------

of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, any of the shares of
capital stock of (or other ownership or profit interests in) such Person, any of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, any of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and any of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan (other
than an event for which the 30-day notice period is waived); (b) the withdrawal
of the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by a Loan Party or any ERISA Affiliate from
a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Section 4041(c) or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; or (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m.,

 

- 23 -



--------------------------------------------------------------------------------

London time, two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period or (ii) if
such published rate is not available at such time for any reason, the rate
determined by the Administrative Agent to be the rate at which deposits in the
relevant currency for delivery on the first day of such Interest Period in Same
Day Funds in the approximate amount of the Eurocurrency Rate Loan being made,
continued or converted by DBNY and with a term equivalent to such Interest
Period would be offered by DBNY’s London Branch (or other DBNY branch or
Affiliate) to major banks in the London or other offshore interbank market for
such currency at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period, provided
however, that solely in the case of Term B-1 Loans and Term B-2 Loans, the
Eurocurrency Rate shall not be less than 1.00% per annum; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by DBNY’s London
Branch to major banks in the London interbank eurodollar market at their request
at the date and time of determination.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”.” Eurocurrency Rate Loans
may be denominated in Dollars or in an Alternative Currency. All Loans
denominated in an Alternative Currency must be Eurocurrency Rate Loans.

“European Insolvency Regulation” means Council Regulation (EC) No. 1346/2000 on
Insolvency Proceedings, as amended from time to time.

“Event of Default” has the meaning specified in Section 9.01.

“Excess Cash Flow” means, with respect to any Excess Cash Flow Period, an
amount, not less than zero, equal to (a) the sum, without duplication, of
(i) Consolidated Net Income of the Parent and its Subsidiaries for such fiscal
year plus (ii) the amount of all non-cash charges (including depreciation,
amortization and deferred tax expense) deducted in arriving at such Consolidated
Net Income plus (iii) the aggregate net amount of non-cash loss on Dispositions
by the Parent and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income, minus (b) without duplication (in each
case, for the Parent and its Subsidiaries on a consolidated basis):

(i) Capital Expenditures that are (A) actually made during such Excess Cash Flow
Period or (B) committed although not actually made during such Excess Cash Flow
Period, so long as such Capital Expenditures are actually made within six
(6) months

 

- 24 -



--------------------------------------------------------------------------------

after the end of such Excess Cash Flow Period, provided that (x) if any Capital
Expenditures are deducted from Excess Cash Flow pursuant to (B) above, such
amount shall be added to the Excess Cash Flow for the immediately succeeding
Excess Cash Flow Period if the expenditure is not actually made within such six
(6) month period and (y) no deduction shall be taken in the immediately
succeeding Excess Cash Flow Period when such amounts deducted pursuant to clause
(B) are spent;

(ii) Consolidated Scheduled Funded Debt Payments and, to the extent not
otherwise deducted from Consolidated Net Income, Consolidated Cash Taxes;

(iii) the aggregate amount of voluntary or mandatory permanent principal
payments or mandatory repurchases of Indebtedness for borrowed money of the
Parent and its Subsidiaries (excluding the Obligations and the Revolving
Commitments); provided, that (A) such prepayments or repurchases are otherwise
permitted hereunder, (B) if such Indebtedness consists of a revolving line of
credit, the commitments under such line of credit are permanently reduced by the
amount of such prepayment or repurchase, and (C) such prepayments or repurchases
are not made, directly or indirectly, using proceeds, payments or any other
amounts available from events or circumstances that were not included in
determining Consolidated Net Income during such period (including any proceeds
from Indebtedness);

(iv) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash during such period that are required to be made in
connection with any prepayment or satisfaction and discharge of Indebtedness to
the extent that the amount so prepaid, satisfied or discharged is not deducted
from Consolidated Net Income for purposes of calculating Excess Cash Flow;

(v) cash payments made in satisfaction of non -current liabilities (excluding
payments of Indebtedness for borrowed money) not made, directly or indirectly,
using proceeds, payments or any other amounts available from events or
circumstances that were not included in determining Consolidated Net Income
during such period;

(vi) to the extent not deducted in arriving at Consolidated Net Income, cash
fees and expenses incurred in connection with the Transaction or, to the extent
permitted hereunder, any Investment permitted under Section 8.02, an issuance of
Equity Interests or issuance of Indebtedness (whether or not consummated);

(vii) the aggregate amount of expenditures actually made in cash during such
period (including expenditures for payment of financing fees) to the extent such
expenditures are not expensed during such period (provided that any expensing of
such expenditures in a future Excess Cash Flow Period shall be added back to the
Excess Cash Flow for such period);

(viii) cash from operations used or to be used to consummate a Permitted
Acquisition or Investments permitted under Section 8.02 (if such Permitted
Acquisition or Investments have been consummated prior to the date on which a
prepayment of Loans

 

- 25 -



--------------------------------------------------------------------------------

would be required pursuant to Section 2.05(b)(iii) with respect to such fiscal
year period); provided, however, that if any amount is deducted from Excess Cash
Flow pursuant to this clause (viii) with respect to a fiscal year as a result of
a Permitted Acquisition or Investment that has been committed to be consummated
but not yet actually consummated at the time of such deduction (the amount of
such cash being the “Relevant Deduction Amount”) then for the avoidance of
doubt, such amount shall not be deducted from Excess Cash Flow pursuant to this
clause (viii) as a result of such Permitted Acquisition or Investment, as the
case may be, being actually consummated for the Relevant Deduction Amount;

(ix) the amount of cash payments made in respect of pensions and other
post-employment benefits in such period to the extent not deducted in arriving
at such Consolidated Net Income;

(x) cash expenditures in respect of Swap Contracts during such fiscal year to
the extent they exceed the amount of expenditures expensed in determining
Consolidated Net Income for such period;

(xi) the aggregate principal amount of all mandatory prepayments of the Term
Facilities made during such Excess Cash Flow Period pursuant to
Section 2.05(b)(iv) or (vi), or reinvestments of Net Cash Proceeds in lieu
thereof, to the extent that the applicable Net Cash Proceeds were taken into
account in calculating Consolidated Net Income for such Excess Cash Flow Period;

(xii) the amount representing accrued expenses for cash payment (including with
respect to retirement plan obligations) that are not paid in cash in such Excess
Cash Flow Period, provided that such amounts will be added to Excess Cash Flow
for the following fiscal year to the extent not paid in cash within six
(6) months after the end of such Excess Cash Flow Period (and no future
deduction shall be made for purposes of this definition when such amounts are
paid in cash in any future period); and

(xiii) net non-cash gains and credits to the extent included in arriving at
Consolidated Net Income; plus/minus

(c) decreases/increases, as applicable, in Net Working Capital.

“Excess Cash Flow Period” means any fiscal year of the Company, commencing with
the fiscal year ending on or about December 31, 2013.

“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased real property, (b) any personal property that either (i) the attachment
or perfection of a Lien thereon is not governed by the UCC or (ii) a Lien
thereon is not effected by appropriate evidence of such Lien being filed in
either the United States Copyright Office or the United States Patent and
Trademark Office, (c) (i) all CPECs in excess of 65% of any First Tier Foreign
Subsidiary and (ii) all Equity Interests in excess of 65% of any First Tier
Foreign Subsidiary, (d) any property which is subject to a Lien of the type
described in Section 8.01(i) pursuant to documents which prohibit

 

- 26 -



--------------------------------------------------------------------------------

such Loan Party from granting any other Liens in such property to secure the
Obligations, (e) any General Intangible (as defined in the UCC), permit, lease,
license, contract or other Instrument (as defined in the UCC) of such Loan Party
to the extent that the grant of a security interest in such General Intangible,
permit, lease, license, contract or other Instrument in the manner contemplated
by the Collateral Documents, under the terms thereof or under applicable Law, is
prohibited and would result in the termination thereof or give the other parties
thereto the right to terminate, accelerate or otherwise alter such Loan Party’s
rights, titles and interests thereunder (including upon the giving of notice or
the lapse of time or both); provided that (i) any such limitation described in
this clause (e) on the security interests granted hereunder shall only apply to
the extent that any such prohibition could not be rendered ineffective pursuant
to the UCC or any other applicable Law or principles of equity and (ii) in the
event of the termination or elimination of any such prohibition or the
requirement for any consent contained in any applicable Law, General Intangible,
permit, lease, license, contract or other Instrument, to the extent sufficient
to permit any such item to become Collateral, or upon the granting of any such
consent, or waiving or terminating any requirement for such consent, a security
interest in such General Intangible, permit, lease, license, contract or other
Instrument shall be automatically and simultaneously granted hereunder and shall
be included as Collateral, and (f) any motor vehicles. Other assets shall be
deemed to be “Excluded Property” if the Administrative Agent and the Company
agree in writing that the cost, burden or consequences (including adverse tax
consequences) of obtaining or perfecting a security interest in such assets is
excessive in relation to the value of such assets as Collateral.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of a Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), (i) by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located or (ii) by any jurisdiction as a result
of a present or former connection between such recipient and the jurisdiction
imposing such tax (or any political subdivision thereof), other than any such
connection arising solely from such recipient having executed, delivered or
performed its obligations, received a payment under, received a perfected
security interest under, engaged in any other transaction contemplated by, or
enforced, this Agreement or any other Loan Document, (b) any branch profits
taxes imposed by the United States or any similar tax imposed by any other
jurisdiction in which such Borrower is located, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Company under
Section 11.13), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from such Borrower with respect to
such withholding tax pursuant to Section 3.01(a), and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Existing Parent Credit Agreement” means that certain Credit Agreement, dated as
of December 15, 2011, among the Company, as the Borrower, the Parent, as the
Parent, certain

 

- 27 -



--------------------------------------------------------------------------------

Subsidiaries of the Parent identified therein, as Guarantors, Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, and the other
Lenders party thereto from time to time, as such agreement may be amended,
modified and supplemented from time to time.

“Extraordinary Receipt” means the receipt by the Parent or its Subsidiaries of
any casualty insurance proceeds or condemnation awards in respect of any
equipment, fixed assets or real property (including any improvements thereon) to
replace, restore or repair, or compensate for the loss of, such equipment, fixed
assets or real property; provided, however, that an Extraordinary Receipt shall
not include cash receipts from proceeds of insurance, condemnation awards (or
payments in lieu thereof) or indemnity payments to the extent that such
proceeds, awards or payments (a) in respect of loss or damage to equipment,
fixed assets or real property are applied (or in respect of which expenditures
were previously incurred) to replace or repair the equipment, fixed assets or
real property in respect of which such proceeds were received in accordance with
the terms of Section 2.05(b)(vi) or (b) are received by any Person in respect of
any third party claim against such Person and applied to pay (or to reimburse
such Person for its prior payment of) such claim and the costs and expenses of
such Person with respect thereto.

“Facility” means any Term Facility and/or the Revolving Facility, as the context
may require.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) of the quotations for
such day on such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by the Administrative
Agent, as determined by the Administrative Agent.

“Fee Letter” means the fee letter agreement, dated on or about the Effective
Date among the Company and the Arrangers.

“First Tier Foreign Subsidiary” means each Foreign Subsidiary that is owned
directly by a Domestic Loan Party.

 

- 28 -



--------------------------------------------------------------------------------

“Foreign Guarantors” means (i) with respect to the Foreign Obligations of the
Designated Borrower, each Person that joins as a Foreign Guarantor pursuant to
Section 7.12, and (ii) with respect to obligations under any Secured Swap
Contract between any Foreign Loan Party (other than the Designated Borrower) and
any Lender or Affiliate of a Lender and obligations under any Secured Treasury
Management Agreement between any Foreign Loan Party (other than the Designated
Borrower) and any Lender or Affiliate of a Lender, the Designated Borrower and
each other Foreign Loan Party not party to such Secured Swap Contract or Secured
Treasury Management Agreement, as the case may be.

“Foreign Lender” means, for any Borrower, any Lender that is organized under the
Laws of a jurisdiction other than that in which such Borrower is resident for
tax purposes (including such a Lender when acting in the capacity of the L/C
Issuer). For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Loan Party” means the Designated Borrower and each of the Foreign
Guarantors.

“Foreign Non-Loan Party” means each Foreign Subsidiary that is not a Foreign
Loan Party.

“Foreign Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, the Designated Borrower and any Foreign
Guarantor arising under any Loan Document or otherwise with respect to the Term
A-2 Loans, the Term B-2 Loans or the Bridge Loans, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against the Designated Borrower or any
Foreign Guarantor of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include
(a) all obligations under any Secured Swap Contract between the Designated
Borrower and any Lender or Affiliate of a Lender and (b) all obligations under
any Secured Treasury Management Agreement between the Designated Borrower and
any Lender or Affiliate of a Lender.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

- 29 -



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Debt” of any Person means Indebtedness for borrowed money of such Person
that by its terms matures more than one (1) year after the date of its creation
or matures within one (1) year from any date of determination but is renewable
or extendible, at the option of such Person, to a date more than one (1) year
after such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one (1) year after such date.

“Funded Bridge Facility” means, at any time, the aggregate principal amount of
the Funded Bridge Loans of all Funded Bridge Lenders outstanding at such time.

“Funded Bridge Lender” means each Lender holding a Funded Bridge Loan.

“Funded Bridge Loan” has the meaning specified in Section 2.02(f).

“Funded Term A-2 Facility” means, at any time, the aggregate principal amount of
the Funded Term A-2 Loans of all Funded Term A-2 Lenders outstanding at such
time.

“Funded Term A-2 Lender” means each Lender holding a Funded Term A-2 Loan.

“Funded Term A-2 Loan” has the meaning specified in Section 2.02(f).

“Funded Term B-1 Facility” means, at any time, the aggregate principal amount of
the Funded Term B-1 Loans of all Funded Term B-1 Lenders outstanding at such
time.

“Funded Term B-1 Lender” means each Lender holding a Funded Term B-1 Loan.

“Funded Term B-1 Loan” has the meaning specified in Section 2.02(f).

“Funded Term B-2 Facility” means, at any time, the aggregate principal amount of
the Funded Term B-2 Loans of all Funded Term B-2 Lenders outstanding at such
time.

“Funded Term B-2 Lender” means each Lender holding a Funded Term B-2 Loan.

“Funded Term B-2 Loan” has the meaning specified in Section 2.02(f).

“Funded Term Facilities” means the Term A-1 Facility, the Funded Term A-2
Facility, the Funded Term B-1 Facility, the Funded Term B-2 Facility and the
Funded Bridge Facility.

        “Funded Term Loans” means Term A-1 Loans, Funded Term A-2 Loans, Funded
B-1 Term Loans, Funded B-2 Term Loans and Funded Bridge Loans.

 

- 30 -



--------------------------------------------------------------------------------

        “Funding Date” means the Initial Funding Date, the Second Funding Date
and/or the Third Funding Date, as the context may require.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Guarantor” means each Domestic Guarantor and each Foreign Guarantor; provided,
that in no event shall a CFC ever be, or be required to be, a Guarantor of any
Obligation of a Domestic Loan Party.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV.

“Guaranty and Security Principles” means the Guaranty and Security Principles
set forth on Exhibit 1.10.

 

- 31 -



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” has the meaning set forth in Section 2.03(c).

“Immaterial Subsidiary” means (x) on the Effective Date (until the end of the
Certain Funds Period) and (y) thereafter, after the end of the Certain Funds
Period, on any date, any Subsidiary of the Parent (other than the Borrowers)
that (i) does not have assets (together with the assets of all other Immaterial
Subsidiaries) in excess of 3.0% of Consolidated Total Assets as of the date of
the most recent financial statements delivered pursuant to Section 7.01 prior to
such date, (ii) does not contribute (together with the assets of all other
Immaterial Subsidiaries) in excess of 3.0% of Consolidated EBITDA as of the date
of the most recent financial statements delivered pursuant to Section 7.01 prior
to such date and (iii) has been designated as such by the Company in a written
notice delivered to the Administrative Agent (other than any such Subsidiary as
to which the Company has revoked such designation by written notice to the
Administrative Agent); provided, that if the aggregate assets of Immaterial
Subsidiaries at any time (i) exceeds 6.0% of Consolidated Total Assets or
(ii) contributes in excess of 6.0% of Consolidated EBITDA, in each case, as of
the date of the most recent financial statements delivered pursuant to
Section 7.01 prior to such date, the Company shall revoke the designation of one
or more Subsidiaries as “Immaterial Subsidiaries” such that, after giving effect
to such revocation, (A) the aggregate assets of Immaterial Subsidiaries shall be
less than 6.0% of Consolidated Total Assets and (B) the contribution of
Immaterial Subsidiaries shall be less than 6.0% of Consolidated EBITDA, in each
case, as of the date of the most recent financial statements delivered pursuant
to Section 7.01 prior to such date.

“Incremental Term Loan” has the meaning provided in Section 2.01(c).

“Incremental Term Loan Agreement” means, with respect to an Incremental Term
Loan, a joinder agreement in substantially the form of Exhibit 1.01(a) or such
other form as is satisfactory to the Administrative Agent and the Company, in
each case as executed by the Loan Parties, one or more Lender(s) providing an
Incremental Term Loan Commitment and the Administrative Agent.

“Incremental Term Loan Commitment” means, as to any Lender, its obligation to
make its portion of an Incremental Term Loan to the Company pursuant to
Section 2.01(c) in the principal amount set forth in the applicable Incremental
Term Loan Agreement.

“Incremental Term Loan Facility” means, at any time, (a) on or prior to the
closing date under an Incremental Term Loan Agreement, the aggregate amount of
the Incremental Term Loan Commitments set forth in such Incremental Term Loan
Agreement at such time and (b) thereafter, the aggregate principal amount of the
Incremental Term Loans of all Lenders outstanding under such Incremental Term
Loan Agreement at such time.

 

- 32 -



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount available to be drawn under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties and similar
instruments and unreimbursed obligations under surety bonds;

(c) the Swap Termination Value of any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (including non-contingent earn-out payments and other
non-contingent deferred payments but excluding contingent earn-out payments,
other contingent deferred payments and trade accounts payable in the ordinary
course of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Capital Stock, valued,
in the case of a redeemable preferred interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or similar limited
liability entity organized under the laws of a jurisdiction other than the
United States or a state thereof) in which such Person is a general partner or a
joint venturer, unless such Indebtedness is expressly made non-recourse to such
Person by contract or operation of law. The amount of any net obligation under
any Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Initial Bridge Facility” means, at any time, (a) the aggregate amount of the
Bridge Commitments at such time and (b) the aggregate principal amount of the
Initial Bridge Loans of

 

- 33 -



--------------------------------------------------------------------------------

all Initial Bridge Lenders outstanding at such time; provided that after the
conversion of Initial Bridge Loans into Funded Bridge Loans pursuant to a Term
Loan Conversion, such newly converted Loans shall be deemed to be a part of the
Funded Bridge Facility.

“Initial Bridge Lender” means each Lender with a Bridge Commitment or holding
Initial Bridge Loans.

“Initial Bridge Loan” means an advance made by any Initial Bridge Lender under
the Initial Bridge Facility; provided that after the conversion of an Initial
Bridge Loan into a Funded Bridge Loan pursuant to a Term Loan Conversion as
contemplated by Section 2.02(f), such converted Loan shall be deemed to be a
Funded Bridge Loan for all purposes of this Agreement and the other Loan
Documents.

“Initial Dividend” has the meaning specified in Section 7.17(a)(iii).

“Initial Funding Date” means the date on which the conditions specified in
Section 5.02 are satisfied (or waived in accordance with Section 11.01) and
(i) initial payment is to be made by the Bidder for any Target Shares acquired
pursuant to the Offer and the Parent Refinancing is consummated and/or (ii) the
Overadvance Account is to be funded with an amount equal to the Overadvanced
Funds, provided that such day is a Business Day during the Availability Period.

“Initial Lenders” means Deutsche Bank AG New York Branch, Barclays Bank PLC,
Credit Suisse AG, Cayman Islands Branch and Wells Fargo Bank, National
Association.

“Initial Loan Documents” means this Agreement, each Note, each Issuer Document,
each Joinder Agreement, each Collateral Document (other than (x) the CPEC
Security Agreement and (y) any Collateral Document delivered after the Effective
Date pursuant to the terms of Section 7.14), the Re-Allocation Agreement, each
Incremental Term Loan Agreement and the Fee Letter, to the extent any of the
foregoing exist on the Effective Date.

“Initial Loan Parties” means, collectively, the Company, the Designated Borrower
and each Guarantor on the Effective Date.

“Initial Term A-2 Facility” means, at any time, (a) the aggregate amount of the
Term A-2 Commitments at such time and (b) the aggregate principal amount of the
Initial Term A-2 Loans of all Initial Term A-2 Lenders outstanding at such time;
provided that after the conversion of Initial Term A-2 Loans into Funded Term
A-2 Loans pursuant to a Term Loan Conversion, such newly converted Loans shall
be deemed to be a part of the Funded Term A-2 Facility.

“Initial Term A-2 Lender” means each Lender with a Term A-2 Commitment or
holding Initial Term A-2 Loans.

“Initial Term A-2 Loan” means an advance made by any Initial Term A-2 Lender
under the Initial Term A-2 Facility; provided that after the conversion of an
Initial Term A-2 Loan into a Funded Term A-2 Loan pursuant to a Term Loan
Conversion as contemplated by Section 2.02(f), such converted Loan shall be
deemed to be a Funded Term A-2 Loan for all purposes of this Agreement and the
other Loan Documents.

 

- 34 -



--------------------------------------------------------------------------------

“Initial Term B-1 Facility” means, at any time, (a) the aggregate amount of the
Term B-1 Commitments at such time and (b) the aggregate principal amount of the
Initial Term B-1 Loans of all Initial Term B-1 Lenders outstanding at such time;
provided that after the conversion of Initial Term B-1 Loans into Funded Term
B-1 Loans pursuant to a Term Loan Conversion, such newly converted Loans shall
be deemed to be a part of the Funded Term B-1 Facility.

“Initial Term B-1 Lender” means each Lender with a Term B-1 Commitment or
holding Initial Term B-1 Loans.

“Initial Term B-1 Loan” means an advance made by any Initial Term B-1 Lender
under the Initial Term B-1 Facility; provided that after the conversion of an
Initial Term B-1 Loan into a Funded Term B-1 Loan pursuant to a Term Loan
Conversion as contemplated by Section 2.02(f), such converted Loan shall be
deemed to be a Funded Term B-1 Loan for all purposes of this Agreement and the
other Loan Documents.

“Initial Term B-2 Facility” means, at any time, (a) the aggregate amount of the
Term B-2 Commitments at such time and (b) the aggregate principal amount of the
Initial Term B-2 Loans of all Initial Term B-2 Lenders outstanding at such time;
provided that after the conversion of Initial Term B-2 Loans into Funded Term
B-2 Loans pursuant to a Term Loan Conversion, such newly converted Loans shall
be deemed to be a part of the Funded Term B-2 Facility.

“Initial Term B-2 Lender” means each Lender with a Term B-2 Commitment or
holding Initial Term B-2 Loans.

“Initial Term B-2 Loan” means an advance made by any Initial Term B-2 Lender
under the Initial Term B-2 Facility; provided that after the conversion of an
Initial Term B-2 Loan into a Funded Term B-2 Loan pursuant to a Term Loan
Conversion as contemplated by Section 2.02(f), such converted Loan shall be
deemed to be a Funded Term B-2 Loan for all purposes of this Agreement and the
other Loan Documents.

“Initial Term Facilities” means the Term A-1 Facility, the Initial Term A-2
Facility, the Initial Term B-1 Facility, the Initial Term B-2 Facility and the
Initial Bridge Facility.

“Initial Term Lender” means each Term A-1 Lender, each Initial A-2 Term Lender,
each Initial Term B-1 Lender, each Initial Term B-2 Lender and/or each Initial
Bridge Lender.

“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurocurrency Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan (including a
Swing Line Loan), the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made.

 

- 35 -



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Loan Notice (or, in
the case of the Interest Period for a new Borrowing of Initial Term A-2 Loans,
Initial Term B-1 Loans, Initial Term B-2 Loans or Initial Bridge Loans on the
Second Funding Date or the Third Funding Date, such other date (not to exceed
one month thereafter) consistent with the requirements of Section 2.02(f) and
otherwise acceptable to the Administrative Agent); provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, or (c) an Acquisition. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment, less any amount repaid, returned, distributed or otherwise received
in respect of any Investment, in each case, in cash.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Parent or
any of its Subsidiaries.

“IP Rights” has the meaning specified in Section 6.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

- 36 -



--------------------------------------------------------------------------------

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.12 executed and delivered by a Domestic Subsidiary in accordance with
the provisions of Section 7.12.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, authorizations and permits
of, any Governmental Authority, in each case having the force of law.

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage. All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means DBNY in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and permitted assigns and, as the context
requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

 

- 37 -



--------------------------------------------------------------------------------

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is thirty days prior to
the Revolving Loan Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $25,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to such Borrower under Article
II (i) to the Company in the form of a (i) each Revolving Loan, each Swing Line
Loan, each Term A-1 Loan, each Term B-1 Loan or anand each Incremental Term Loan
or (ii) to the Designated Borrower in the form of arepresenting an extension of
credit to the Company and (ii) each Term A-2 Loan, aeach Term B-2 Loan or aand
each Bridge Loan representing an extension of credit to the Designated Borrower.

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, each Collateral Document, each Incremental Term Loan
Agreement, the Re-Allocation Agreement and the Fee Letter.

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans or Term Loans
under a given Facility, (b) a conversion of Loans under a given Facility from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans under a
given Facility, in each case pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit 2.02.

“Loan Parties” means, collectively, the Domestic Loan Parties and the Foreign
Loan Parties.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Luxembourg Company Law” means the Luxembourg law dated August 10, 1915 on
commercial companies, as amended.

 

- 38 -



--------------------------------------------------------------------------------

“Luxembourg Guarantor” means any Guarantor incorporated under the laws of the
Grand Duchy of Luxembourg.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(a).

“Market Purchases” means open market purchases or other purchases of Target
Shares (which for the avoidance of doubt exclude (i) the Offer, (ii) any
squeeze-out procedure pursuant to Article 15 of the Luxembourg Law of May 19,
2006 on Takeover Bids, (iii) any mandatory sellout permissible under Article 16
of the Luxembourg Law of May 19, 2006 on Takeover Bids or (iv) any surrender or
cancellation of options or awards over Target Shares, including paying
compensation, if any, in relation to any such options or awards).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), or financial condition of the Parent and its
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under the Loan Documents or
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Material Subsidiary” means, as of the Effective Date, any Subsidiary of the
Parent (other than the Borrowers) that (i) has assets in excess of 10% of
Consolidated Total Assets as of the end of the most recent period of four
consecutive fiscal quarters of the Parent ended on or prior to the Effective
Date (or the applicable date of determination) (taken as one accounting period)
for which financial statements are available or (ii) contributes in excess of
10% of Consolidated EBITDA for the most recent period of four consecutive fiscal
quarters of the Parent ended on or prior to the Effective Date (or the
applicable date of determination) (taken as one accounting period) for which
financial statements are available.

“Maturity Date” means (a) as to the Revolving Loans, Swing Line Loans and
Letters of Credit (and the related L/C Obligations), the five -and -a -half
-year anniversary of the Initial Funding Date (the “Revolving Loan Maturity
Date”), (b) as to the Term A-1 Loans, the five -and -a -half -year anniversary
of the Initial Funding Date, (c) as to the Term A-2 Loans, the five -and -a
-half -year anniversary of the Initial Funding Date, (d) as to the Term B-1
Loans, the seventh anniversary of the Initial Funding Date, (e) as to the Term
B-2 Loans, the seventh anniversary of the Initial Funding Date, (f) as to the
Bridge Loans, the date that is 364 days after the Initial Funding Date (the
“Bridge Loan Maturity Date”) and (g) as to an Incremental Term Loan, the final
maturity date for such Incremental Term Loan as set forth in the applicable
Incremental Term Loan Agreement; provided, however, that, in each case, if such
date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.

“Merged Entity” means the surviving entity of the Merger.

 

- 39 -



--------------------------------------------------------------------------------

“Merger” means a merger of the Target and the Bidder after the 95% Condition has
been met and substantially in the manner contemplated by the Tax Structure
Memorandum or such other manner approved by the Initial Lenders acting
reasonably.

“Merger Date” means the date, if any, on which the Merger takes effect between
the merging entities in accordance with the merger documents relating thereto.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by the Parent or any of its Subsidiaries, or
any Extraordinary Receipt received or paid to the account of the Parent or any
of its Subsidiaries, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such transaction (including any cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (B) the out-of-pocket expenses incurred by the Parent or such
Subsidiary in connection with such transaction (including attorneys’ fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees actually incurred in connection therewith), (C) income
taxes reasonably estimated to be actually payable within two (2) years of the
date of the relevant transaction as a result of any gain recognized in
connection therewith and any repatriation costs associated with receipt by any
Domestic Loan Party of such proceeds, (D) any costs associated with unwinding
any related Swap Contract in connection with such transaction, and (E) any
reserve for adjustment in respect of (x) the sale price of such asset or assets
established in accordance with GAAP and (y) any liabilities associated with such
asset or assets and retained by the Parent or any Subsidiary after such sale or
other disposition thereof, including, without limitation, pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction; provided that “Net Cash Proceeds” shall include, without
limitation, any cash or Cash Equivalents received (i) upon the Disposition of
any non-cash consideration received by the Parent or any Subsidiary in any such
Disposition and (ii) upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in sub-clause (E) or, if such liabilities have not been satisfied in
cash and such reserve not reversed within two (2) years of the date of the
relevant transaction;

 

- 40 -



--------------------------------------------------------------------------------

(b) with respect to the incurrence or issuance of any Indebtedness by the Parent
or any of its Subsidiaries, the excess of (i) the sum of the cash received in
connection with such incurrence or issuance or in connection with unwinding any
related Swap Contract in connection therewith over (ii) the investment banking
fees, underwriting or closing discounts, fees and commissions, taxes reasonably
estimated to be actually payable within two (2) years of the date of such
incurrence or issuance and other out-of-pocket expenses and other customary
expenses incurred by the Parent or such Subsidiary in connection with such
incurrence or issuance and any costs associated with unwinding any related Swap
Contract in connection therewith; and

(c) with respect to the issuance of any Equity Interests by the Parent or any
Subsidiary, the excess of (i) the sum of the cash and Cash Equivalents received
in connection with such issuance or in connection with unwinding any related
Swap Contract in connection therewith over (ii) the investment banking fees,
underwriting discounts and commissions, and other out-of-pocket expenses, and
other customary expenses incurred by the Parent or such Subsidiary in connection
with such issuance and any costs associated with unwinding any related Swap
Contract in connection therewith..

“Net Working Capital” means, with respect to any Person and its Subsidiaries on
a consolidated basis, Consolidated Current Assets minus Consolidated Current
Liabilities.

“Non-Consenting Lender” has the meaning specified in Section 11.13(a).

“Non-Loan Party” means any Subsidiary of the Parent that is not a Loan Party.

“Note” means a Term A-1 Note, a Term A-2 Note, a Term B-1 Note, a Term B-2 Note,
a Bridge Note or a Revolving Note, as the context may require.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including the Foreign
Obligations), whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. The foregoing shall also include (a) all obligations under any
Secured Swap Contract between any Loan Party and any Lender or Affiliate of a
Lender and (b) all obligations under any Secured Treasury Management Agreement
between any Loan Party and any Lender or Affiliate of a Lender.

“Offer” means a public offer by, or made on behalf of, the Bidder in accordance
with the Code and the provisions of the Luxembourg Law of May 19, 2006 on
Takeover Bids for the Bidder to acquire all of the Target Shares not already
owned, held or agreed to be acquired by the Bidder, on the terms set out in the
Offer Press Release, as such terms or offer may from time

 

- 41 -



--------------------------------------------------------------------------------

to time be amended, added to, revised, renewed, waived or extended, including by
the making available of any alternative consideration under such offer, as
permitted by this Agreement and the terms and conditions of such offer.

“Offer Acquisition” means any acquisition by the Bidder of Target Shares, to be
effected by way of:

(i) an Offer; and

(ii) if applicable, the compulsory acquisition of Target Shares in respect of
which acceptances of an Offer have not been received from the holders of such
Target Shares permissible under Article 15 of the Luxembourg Law of May 19, 2006
on Takeover Bids; and

(iii) if applicable, the surrender or cancellation of options or awards over
Target Shares; and

(iv) if applicable, the acquisition of Target Shares in respect of which
acceptances of an Offer have not been received from the holders of such Target
Shares, but for which the holders have later exercised their right for a
mandatory sellout permissible under Article 16 of the Luxembourg Law of May 19,
2006 on Takeover Bids.

“Offer Costs” means all costs, fees (including any arrangement, upfront or other
fees or initial yield payments payable to any Agent or Lender in connection with
this Agreement and all hedging costs and fees) and expenses (and taxes thereon)
and all stamp, documentary, registration or similar taxes incurred by or on
behalf of Borrower in connection with any Offer and the surrender or
cancellation of options or awards over Target Shares including, without
limitation, the preparation, negotiation and entry into of the necessary
financing documents and all other documentation in relation to any Offer and the
surrender or cancellation of options or awards over Target Shares, the financing
of the Offer Acquisition and the refinancing of indebtedness of the Target Group
which is outstanding as of the Initial Funding Date.

“Offer Document” means an offer document to be dispatched to shareholders of the
Target containing the terms of an Offer.

“Offer Documents” means any Offer Document, any Offer Press Release, the
Co-Operation Agreement, any other document dispatched to the shareholders of the
Target generally in relation to any Offer by or on behalf of the Bidder and any
document designated as an “Offer Document” by the Company.

“Offer Press Release” means a press announcement to be released by the Bidder
(or on its behalf) under Rule 2.7 of the Code announcing the terms and
conditions of an Offer.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint

 

- 42 -



--------------------------------------------------------------------------------

venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

“Other Affiliate” means any Affiliate of the Parent, but excluding (i) any
Subsidiary of the Parent and (ii) any natural person.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, excluding any such Tax imposed on an assignment (other than
an assignment pursuant to a request by the Company under Section 11.13) of any
interest in any Loan or Commitment hereunder (an “Assignment Tax”), but only to
the extent such Assignment Tax is imposed as a result of a present or former
connection between the assignor and/or assignee and the taxing jurisdiction
(other than any connection arising solely from such assignor and/or assignee
having executed, delivered, become a party to, performed its obligations under,
received payments, received a perfected security interest under, engaged in any
other transaction pursuant to, and/or enforced any Loan Documents).

“Outstanding Amount” means (a) with respect to any Loans on any date, the Dollar
Equivalent of the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of any Loans occurring on
such date; and (b) with respect to any L/C Obligations on any date, the Dollar
Equivalent of the amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Company of Unreimbursed Amounts.

“Overadvance Account” means an escrow account established by the Administrative
Agent and subject to the Overadvance Account Escrow Agreement.

“Overadvance Account Escrow Agreement” means the Overadvance Account Escrow
Agreement, in the form of Exhibit 1.01(j), in respect of the Overadvance
Account.

“Overadvanced Funds” means any proceeds of Term Loans or Bridge Loans, to the
extent such proceeds are not used, or required to be used and actually used, by
the Parent, the Company, the Designated Borrower or the Bidder, to fund a
Certain Funds Credit Extension.

“Overadvance Disbursement Request” means a release request substantially in the
form attached as Exhibit A to the Overadvance Account Escrow Agreement delivered
pursuant to the terms of the Overadvance Account Escrow Agreement and
Section 7.16, with each such release request to (i) identify the amount to be
disbursed and the account to which such amount shall be disbursed and
(ii) certify that, at the time of such disbursement, (x) those conditions
precedent set forth under Section 5.03(a) are satisfied (for such purposes
treating such disbursement as a Certain Funds Credit Extension) and (y) such
amount to be disbursed is required to finance a Certain Funds Purpose.

 

- 43 -



--------------------------------------------------------------------------------

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of DBNY in the applicable offshore interbank
market for such currency to major banks in such interbank market.

“Panel” means the Panel on Takeovers and Mergers.

“Parent Refinancing” means the Indebtedness of the Parent and its Subsidiaries
under the Existing Parent Credit Agreement shall have been repaid in full,
together with all fees and other amounts owing thereon, and the automatic
termination and release of all commitments, security interests and guaranties in
connection therewith.

“Participant” has the meaning specified in Section 11.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Loan Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Internal Revenue Code.

“Permitted Acquisition” means (i) an Investment consisting of an Acquisition by
the Parent or any of its Subsidiaries, provided that (a) the property acquired
(or the property of the Person acquired) in such Acquisition complies with
Section 8.07, (b) in the case of an Acquisition of the Equity Interests of
another Person, the board of directors (or other comparable governing body) of
such other Person shall have duly approved such Acquisition, (c) the Company
shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating that, upon giving effect to such Acquisition, the Loan
Parties shall be in

 

- 44 -



--------------------------------------------------------------------------------

compliance with the financial covenant set forth in Section 8.11 on a Pro Forma
Basis, (d) the representations and warranties made by the Loan Parties in each
Loan Document shall be true and correct in all material respects at and as if
made as of the date of such Acquisition (after giving effect thereto) except to
the extent such representations and warranties expressly relate to an earlier
date, (e) no Default exists or would result therefrom, (f) if the Person
acquired is or becomes a Domestic Subsidiary of the Company, it shall (to the
extent required by Section 7.12) guarantee the Obligations of the Company and
the Foreign Obligations and otherwise satisfy the requirements of Section 7.12
and Section 7.14 within the timeframes provided therein, and (g) if the Person
acquired is or becomes a Subsidiary of the Designated Borrower, it shall (to the
extent required by Section 7.12) guarantee the Foreign Obligations of the
Designated Borrower and otherwise satisfy the requirements of Section 7.12 and
Section 7.14 within the timeframes provided therein, (ii) the Target Acquisition
and (iii) the Portia Acquisition.

“Permitted Holders” means (i) Carlyle and (ii) (x) William C. Stone and his
spouse and the members of his immediate family and (y) any estate, trust,
corporation, partnership or other entity, the beneficiaries, stockholders,
partners, owners or Persons holding a controlling interest of which consist
solely of one or more Persons referred to in the immediately preceding clause
(x).

“Permitted Intercompany Investments” means (a) any Investment by any Loan Party
in any other Loan Party; provided that the aggregate outstanding principal
amount of all Investments made by Domestic Loan Parties in Foreign Loan Parties
under this clause (a) (exclusive of Investments made in the Designated Borrower
during the Certain Funds Period in order to finance any Certain Funds Purposes
in an amount not exceeding the funding requirement therefor), together with
(i) the aggregate fair market value of all Dispositions under clause (a) of the
definition of “Permitted Intercompany Transfers” and (ii) without duplication,
the aggregate outstanding principal amount of all Indebtedness of Foreign Loan
Parties guaranteed by Domestic Loan Parties pursuant to (and in reliance on)
Section 8.03 (other than the Loans), shall not exceed $200,000,000 at any time;
(b) any Investment by any Domestic Non-Loan Party in any Domestic Loan Party;
(c) any Investment by any Domestic Non-Loan Party in any other Domestic Non-Loan
Party; (d) any Investment by any Foreign Loan Party (including the Designated
Borrower) in any other Foreign Loan Party; (e) any Investment by any Foreign
Non-Loan Party in any Foreign Loan Party; (f) any Investment by any Foreign
Non-Loan Party in any other Foreign Non-Loan Party; (g) any Investment (i) by
any Foreign Loan Party in any Non-Loan Party and (ii) by any Domestic Loan Party
in any Non-Loan Party; provided that the aggregate outstanding principal amount
of all Investments under this clause (g) (exclusive of (x) Investments made in
the Designated Borrower during the Certain Funds Period in order to finance any
Certain Funds Purposes in an amount not exceeding the funding requirement
therefor and (y) Investments made by any Foreign Loan Party with the proceeds of
an Investment made by a Domestic Loan Party, directly or indirectly, in such
Foreign Loan Party), together with (i) the aggregate fair market value of all
Dispositions under clause (g) of the definition of “Permitted Intercompany
Transfers” and (ii) without duplication the aggregate outstanding principal
amount of all Indebtedness of Non-Loan Parties guaranteed by Loan Parties
pursuant to (and in reliance on) Section 8.03, shall not exceed $100,000,000 at
any time; provided, further, that any Indebtedness owing (i) by any Domestic
Loan Party (other than the Company) to the Company or by any Domestic Loan Party
to any Domestic Non-Loan Party

 

- 45 -



--------------------------------------------------------------------------------

pursuant to clause (a) or (b), as applicable, shall be subordinated in right of
payment to the prior payment in full of the Obligations of the Company or such
Domestic Loan Party, as applicable, on terms reasonably satisfactory to the
Administrative Agent and (ii) by any Foreign Loan Party (other than the
Designated Borrower) to the Designated Borrower or by any Foreign Loan Party to
any Foreign Non-Loan Party pursuant to clause (d) or (e), as applicable, shall
be subordinated in right of payment to the prior payment in full of the
Obligations of the Designated Borrower or such Foreign Loan Party, as
applicable, on terms reasonably satisfactory to the Administrative Agent; and
(h) any Investment contemplated by the Tax Structure Memorandum

“Permitted Intercompany Transfers” means (a) any Disposition by any Loan Party
to any other Loan Party; provided that the aggregate fair market value of the
Property subject to all Dispositions by Domestic Loan Parties to Foreign Loan
Parties under this clause (a), together with (i) the aggregate outstanding
principal amount of all Investments made by Domestic Loan Parties in Foreign
Loan Parties (exclusive of Investments made in the Designated Borrower during
the Certain Funds Period in order to finance any Certain Funds Purposes in an
amount not exceeding the funding requirement therefor) under clause (a) of the
definition of “Permitted Intercompany Investments” and (ii) without duplication,
the aggregate outstanding principal amount of all Indebtedness of Foreign Loan
Parties guaranteed by Domestic Loan Parties pursuant to (and in reliance on)
Section 8.03 (other than the Loans), shall not exceed $200,000,000 at any time;
(b) any Disposition by any Domestic Non-Loan Party to any Domestic Loan Party,
provided that (i) such Disposition shall be for no more than fair market value
and (ii) any Indebtedness issued by any Domestic Loan Party to any Domestic
Non-Loan Party as consideration for any Disposition pursuant to this clause
(b) shall be subordinated in right of payment to the prior payment of the
Obligations of such Domestic Loan Party on terms reasonably satisfactory to the
Administrative Agent; (c) any Disposition by any Domestic Non-Loan Party to any
other Domestic Non-Loan Party; (d) any Disposition by any Foreign Loan Party to
any other Foreign Loan Party; (e) any Disposition by any Foreign Non-Loan Party
to any Foreign Loan Party, provided that (i) such Disposition shall be for no
more than fair market value and (ii) any Indebtedness issued by any Foreign Loan
Party to any Foreign Non-Loan Party as consideration for any Disposition
pursuant to this clause (d) shall be subordinated in right of payment to the
prior payment of the Foreign Obligations on terms reasonably satisfactory to the
Administrative Agent; (f) any Disposition by any Foreign Non-Loan Party to any
other Foreign Non-Loan Party; (g) any Disposition (i) by any Foreign Loan Party
to any Non-Loan Party and (ii) by any Domestic Loan Party to any Non-Loan Party;
provided that the aggregate fair market value of the Property subject to all
Dispositions under this clause (g), together with (i) the outstanding amount of
all Investments under clause (g) of the definition of “Permitted Intercompany
Investments” (exclusive of (x) Investments made in the Designated Borrower
during the Certain Funds Period in order to finance any Certain Funds Purposes
in an amount not exceeding the funding requirement therefor and (y) Investments
made by any Foreign Loan Party with the proceeds of an Investment made by a
Domestic Loan Party, directly or indirectly, in such Foreign Loan Party) and
(ii) without duplication, the aggregate outstanding principal amount of all
Indebtedness of Non-Loan Parties guaranteed by Loan Parties pursuant to (and in
reliance on) Section 8.03, shall not exceed $100,000,000 at any time; and
(h) any Disposition contemplated by the Tax Structure Memorandum.

 

- 46 -



--------------------------------------------------------------------------------

“Permitted Liens” means, at any time, Liens in respect of property of the Parent
or any of its Subsidiaries permitted to exist at such time pursuant to the terms
of Section 8.01.

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of machinery and equipment no longer used or
useful in the conduct of business of the Parent and its Subsidiaries that are
Disposed of in the ordinary course of business; (c) Permitted Intercompany
Transfers; (d) Dispositions of accounts receivable in connection with the
collection or compromise thereof in the ordinary course of business;
(e) licenses, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of the Parent and its Subsidiaries;
(f) the sale or disposition of Cash Equivalents for fair market value;
(g) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar policies to the respective Governmental Authority or
agency that has condemned same (whether by deed in lieu of condemnation or
otherwise), and transfers of properties that have been subject to a casualty to
the respective insurer of such property as part of an insurance settlement; and
(h) Dispositions of property to the extent that such property is exchanged for
credit against the purchase price of similar replacement property.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA, maintained for employees of any Loan Party or any ERISA Affiliate (other
than a Multiemployer Plan established by any Loan Party or any ERISA Affiliate)
or any such Plan to which any Loan Party or any ERISA Affiliate is required to
contribute on behalf of any of its employees (other than a Multiemployer Plan
established by any Loan Party or any ERISA Affiliate).

“Platform” has the meaning specified in Section 7.02.

“Portia Acquisition” means the acquisition by the Company of all or
substantially all of the assets of the Thomson Reuters PORTIA® business pursuant
to the Asset Purchase Agreement, dated as of February 28, 2012, by and between
Thomson Reuters (Markets) LLC, a Delaware limited liability company, and the
Company (the “Portia Agreement”).

“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenant set forth in Section 8.11 and the
Consolidated Net Leverage Ratio Test and the Consolidated Net Senior Secured
Leverage Ratio, such transaction shall be deemed to have occurred as of the
first day of the most recent four fiscal quarter period or, in the case of
determinations described in Section 1.03(c)(ii) as occurring after the end of
the applicable period, the most recent four fiscal quarter period, preceding the
date of such transaction for which financial statements were required to be
delivered pursuant to Section 7.01(a) or 7.01(b). In connection with the
foregoing, (a) with respect to the incurrence of any Indebtedness, such
Indebtedness shall be deemed to have been incurred as of the first day of the
applicable period, (b) with respect to any Disposition, (i) income statement and
cash flow statement items (whether positive or negative) attributable to the
Person or property disposed of shall be excluded to the extent relating to any
period occurring prior to the date of such transaction and (ii) Indebtedness
which is retired shall be excluded and deemed to have been

 

- 47 -



--------------------------------------------------------------------------------

retired as of the first day of the applicable period and (c) with respect to any
Permitted Acquisition, (i) income statement and cash flow statement items
attributable to the Person or property acquired shall be included to the extent
relating to any period applicable in such calculations to the extent (A) such
items are not otherwise included in such income statement and cash flow
statement items for the Parent and its Subsidiaries in accordance with GAAP or
in accordance with any defined terms set forth in this Section 1.01 and (B) such
items are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent and (ii) any Indebtedness incurred or
assumed by the Parent or any Subsidiary (including the Person or property
acquired) in connection with such transaction and any Indebtedness of the Person
or property acquired which is not retired in connection with such transaction
(A) shall be deemed to have been incurred as of the first day of the applicable
period and (B) if such Indebtedness has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination.

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Company containing reasonably detailed calculations of (i) in the case of
a Pro Forma Compliance Certificate delivered in connection with
Section 2.01(d)(xi), the Consolidated Net Senior Secured Leverage Ratio (as set
forth in Section 2.01(d)(i)) and (ii) the financial covenant set forth in
Section 8.11 as of the end of the period of the four fiscal quarters most
recently ended for which financial statements have been delivered pursuant to
Section 7.01(a) or 7.01(b) after giving effect to the applicable transaction on
a Pro Forma Basis.

“Public Lender” has the meaning specified in Section 7.02.

“Qualified Assignee” means any major commercial bank of recognized standing
whose long-term commercial paper rating from S&P is at least A-1 or the
equivalent thereof or from Moody’s is at least P-1 or the equivalent thereof, in
each case, with stable outlook.

“Qualified Capital Stock” means any Equity Interests that are not Disqualified
Capital Stock.

“Re-Allocation Agreement” means a Re-Allocation Agreement dated as of the
Effective Date among the Lenders, substantially in the form of Exhibit 1.01(b),
as amended, modified and supplemented from time to time.

“Re-Allocation Event” means (i) the occurrence of any Event of Default with
respect to any Borrower pursuant to Sections 9.01(f) and (g), (ii) the
declaration of the termination of any Commitment, or the acceleration of the
maturity of any Loans, in each case pursuant to the provisions of Article IX
hereof (but during the Certain Funds Period and prior to the Third Funding Date
(or any earlier date of the termination of all of the Term Commitments pursuant
to the terms of this Agreement), only as a result of the occurrence of a Certain
Funds Event of Default) or (iii) the failure of any Borrower to pay any
principal of, or interest on, any Loans of any Facility or any Unreimbursed
Amounts on the applicable Maturity Date.

“Refinanced Term Loans” has the meaning specified in Section 11.01.

 

- 48 -



--------------------------------------------------------------------------------

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Replacement Term Loans” has the meaning specified in Section 11.01.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 -day notice period has been waived.

“Repricing Transaction” means (a) the incurrence by either Borrower of any
Indebtedness (including, without limitation, any new or additional term loans
under this Agreement) (i) having an Effective Yield for the respective Type of
such Indebtedness that is less than the Effective Yield for Term B-1 Loans
and/or Term B-2 Loans of the respective Type, and (ii) the proceeds of which are
used to prepay (or, in the case of a conversion, deemed to prepay or replace),
in whole or in part, outstanding principal of Term B-1 Loans and/or Term B-2
Loans or (b) any amendment, waiver or other modification to this Agreement which
would have the effect of reducing the Effective Yield for Term B-1 Loans and/or
Term B-2 Loans (other than, in each case, any such transaction or amendment or
modification accomplished together with the substantially concurrent refinancing
of all Facilities hereunder and other than any amendment to a financial
maintenance covenant herein or in the component definitions thereof that may
result in a reduction in the Applicable Rate for Term B-1 Loans and/or Term B-2
Loans). Any such determination by the Administrative Agent and the Company as
contemplated by preceding clauses (a) and (b) shall be conclusive and binding on
all Lenders holding Term B-1 Loans and/or Term B-2 Loans.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of the date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
of this definition), (b) aggregate unused Term A-1 Commitments, (c) aggregate
unused Term A-2 Commitments, (d) aggregate unused Term B-1 Commitments,
(e) aggregate unused Term B-2 Commitments, (ef) aggregate unused Bridge
Commitments, (g) aggregate unused Revolving CommitmentCommitments, and
(h) aggregate unused Incremental Term Loan Commitments; provided, that the
unused Revolving Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall in each case be excluded for
purposes of making a determination of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders holding more than 50% of the sum of the (a) Total Revolving Outstandings
(with the aggregate amount of each Revolving Lender’s risk participation and
funded participation in L/C

 

- 49 -



--------------------------------------------------------------------------------

Obligations and Swing Line Loans being deemed “held” by such Revolving Lender
for purposes of this definition) and (b) aggregate unused Revolving Commitments
on such date; provided that the unused Revolving Commitment of, and the portion
of the Total Revolving Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Revolving Lenders.

“Required Term Lenders” means, as of any date of determination, with respect to
any Term Facility, Term Lenders under such Term Facility holding more than 50%
of the sum of the (a) Term Loans outstanding under the applicable Term Facility
and (b) aggregate unused Term Commitments in respect of the applicable Term
Facility on such date.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 5.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof).
For purposes of clarification, any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of Indebtedness which by its terms is convertible into Equity
Interests are not “Restricted Payments.”.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the L/C
Issuer under any Letter of Credit denominated in an Alternative Currency and
(iv) such additional dates as the Administrative Agent or the L/C Issuer shall
determine or the Required Lenders shall require.

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Company pursuant to Section 2.01(a),
(b) purchase participations in L/C

 

- 50 -



--------------------------------------------------------------------------------

Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto
or in any documentation executed by such Lender pursuant to Section 2.01(d), as
applicable as such amount may be adjusted from time to time in accordance with
this Agreement.

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.

“Revolving Lender” means each Lender with a Revolving Commitment or holding
Revolving Loans.

“Revolving Loan” has the meaning specified in Section 2.01(a).

“Revolving Note” means a promissory note made by the Company in favor of a
Revolving Lender evidencing Revolving Loans made by such Revolving Lender,
substantially in the form of Exhibit 1.01(h).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Dividend” has the meaning specified in Section 7.17(b).

“Second Funding Date” means the date that falls no later than 30 days after the
Initial Funding Date on which (i) further payment is to be made by the Bidder
for any Target Shares acquired pursuant to the Offer and/or (ii) the Overadvance
Account is to be funded with an amount equal to the Overadvanced Funds, provided
that such day occurs on a Business Day during the Availability Period.

“Secured Swap Contract” means any Swap Contract between any Loan Party and a
Lender or an Affiliate of a Lender that has been designated in writing by the
applicable Lender (or Affiliate of a Lender) to the Administrative Agent and the
Company as a “Secured Swap Contract”.

“Secured Treasury Management Agreement” means any Treasury Management Agreement
between any Loan Party and any Lender or any Affiliate of a Lender that has been
designated in writing by the applicable Lender (or Affiliate of a Lender) to the
Administrative Agent and the Company as a “Secured Treasury Management
Agreement”.

 

- 51 -



--------------------------------------------------------------------------------

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

“Security Agreement” means the security and pledge agreement, dated as of the
Effective Date and becoming effective on the occurrence of the Initial Funding
Date, executed in favor of the Administrative Agent by each of the Initial Loan
Parties (other than the Designated Borrower) substantially in the form of
Exhibit 1.01(c).

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature, (c) such Person is not engaged in
a business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute unreasonably
small capital, (d) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, and (e) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“Special Notice Currency” means, at any time, an Alternative Currency, other
than the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further, that the L/C
Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Voting Stock is at the time

 

- 52 -



--------------------------------------------------------------------------------

beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Parent.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other similar master agreement used to
document transactions of the type specified in clause (a) (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Lender” means DBNY in its capacity as provider of Swing Line Loans,
or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit 2.04.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

 

- 53 -



--------------------------------------------------------------------------------

“Target” means GlobeOp Financial Services S.A..

“Target Acquisition” means the acquisition by the Bidder of the Target Shares,
to be effected by way of one or more Offer Acquisitions.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Target Group” means the Target and its Subsidiaries.

“Target Shares” means the issued or unconditionally allotted share capital in
the Target and any further shares in the capital of the Target which may be
issued or unconditionally allotted pursuant to the exercise of any outstanding
subscription or conversion rights or otherwise.

“Target Shares Security Agreement” means a security agreement dated as of the
Effective Date and becoming effective on the occurrence of the Initial Funding
Date, in, or substantially in, the form of, Exhibit 1.01(d).

“Tax Structure Memorandum” means the tax structure memorandum relating to the
Target Acquisition and the Facilities prepared by PricewaterhouseCoopers LLP
dated March 11, 2012, as delivered to the Administrative Agent on or prior to
the Effective Date.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term A and B Facilities” means the Term A-1 Facility, the Term A-2 Facility,
the Term B-1 Facility and the Term B-2 Facility.

“Term A-1 Borrowing” means a borrowing consisting of simultaneous Term A-1 Loans
of the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A-1 Lenders pursuant to Section
2.01(b)(i).

“Term A-1 Commitment” means, as to each Term A-1 Lender, its obligation to make
Term A-1 Loans to the Company pursuant to Section 2.01(b)(i), in the amount
stated on Schedule 2.01 or as set forth in the Assignment and Assumption
pursuant to which such Term A-1 Lender becomes a party hereto and, as to the
Term A-1 Lenders, the aggregate amount of ZERO DOLLARS ($0), in each case as
such amount may be adjusted from time to time in accordance with this Agreement.

“Term A-1 Facility” means, at any time, (a) the aggregate amount of the Term A-1
Commitments at such time and (b) the aggregate principal amount of the Term A-1
Loans of all Term A-1 Lenders outstanding at such time.

 

- 54 -



--------------------------------------------------------------------------------

“Term A-1 Lender” means each Lender with a Term A-1 Commitment or holding Term
A-1 Loans.

“Term A-1 Loan” means an advance made by any Term A-1 Lender under the Term A-1
Facility.

“Term A-1 Note” means a promissory note made by the Company in favor of a Term
A-1 Lender evidencing Term A-1 Loans made by such Term A-1 Lender, substantially
in the form of Exhibit 1.01(g).

“Term A-2 Borrowing” means a borrowing consisting of simultaneous Term A-2 Loans
of the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A-2 Lenders pursuant to Section
2.01(b)(ii).

“Term A-2 Commitment” means, as to each Initial Term A-2 Lender, its obligation
to make Initial Term A-2 Loans to the Designated Borrower pursuant to
Section 2.01(b)(ii), in the amount stated on Schedule 2.01 or as set forth in
the Assignment and Assumption pursuant to which such Initial Term A-2 Lender
becomes a party hereto and, as to the Initial Term A-2 Lenders, the aggregate
amount of THREE HUNDRED AND TWENTY-FIVE MILLION DOLLARS
($300,000,000325,000,000), in each case as such amount may be adjusted from time
to time in accordance with this Agreement.

“Term A-2 FacilityFacilities” means, at any time, (a) the aggregate amount of
the Term A-2 Commitments at such time and (b) the aggregate principal amount of
the Term A-2 Loans of all Term A-2 Lenders outstanding at such timethe Initial
Term A-2 Facility and the Funded Term A-2 Facility.

“Term A-2 Lender” means each Lender with aInitial Term A-2 Commitment or
holdingLender and/or each Funded Term A-2 LoansLender, as the context may
require.

“Term A-2 Loan” means an advance made by anyeach Initial Term A-2 Lender under
theLoan and each Funded Term A-2 FacilityLoan.

“Term A-2 Note” means a promissory note made by the Designated Borrower in favor
of a Term A-2 Lender evidencing Term A-2 Loans made by such Term A-2 Lender,
substantially in the form of Exhibit 1.01(g).

“Term B-1 Borrowing” means a borrowing consisting of simultaneous Term B-1 Loans
of the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term B-1 Lenders pursuant to Section
2.01(b)(iii).

“Term B-1 Commitment” means, as to each Initial Term B-1 Lender, its obligation
to make Term B-1 Loans to the Company pursuant to Section 2.01(b)(iii) in the
amount stated on Schedule 2.01 or as set forth in the Assignment and Assumption
pursuant to which such Initial Term B-1 Lender becomes a party hereto and, as to
the Initial Term B-1 Lenders, the aggregate amount of SEVEN HUNDRED AND TWENTY
-FIVE MILLION DOLLARS ($725,000,000), in each case as such amount may be
adjusted from time to time in accordance with this Agreement.

 

- 55 -



--------------------------------------------------------------------------------

“Term B-1 FacilityFacilities” means, at any time, (a) the aggregate amount of
the Term B-1 Commitments at such time and (b) the aggregate principal amount of
the Term B-1 Loans of all Term B-1 Lenders outstanding at such timeInitial Term
B-1 Facility and the Funded Term B-1 Facility.

“Term B-1 Lender” means each Lender with aInitial Term B-1 Commitment or
holdingLender and/or each Funded Term B-1 LoansLender, as the context may
require.

“Term B-1 Loan” means an advance made by anyeach Initial Term B-1 Lender under
theLoan and each Funded Term B-1 FacilityLoan.

“Term B-1 Note” means a promissory note made by the Company in favor of a Term
B-1 Lender evidencing Term B-1 Loans made by such Term B-1 Lender, substantially
in the form of Exhibit 1.01(g).

“Term B-2 Borrowing” means a borrowing consisting of simultaneous Term B-2 Loans
of the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term B-2 Lenders pursuant to Section
2.01(b)(iv).

“Term B-2 Commitment” means, as to each Initial Term B-2 Lender, its obligation
to make Initial Term B-2 Loans to the Designated Borrower pursuant to
Section 2.01(b)(iv) in the amount stated on Schedule 2.01 or as set forth in the
Assignment and Assumption pursuant to which such Initial Term B-2 Lender becomes
a party hereto and, as to the Initial Term B-2 Lenders, the aggregate amount of
ONE HUNDREDSEVENTY FIVE MILLION DOLLARS ($100,000,00075,000,000), in each case
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Term B-2 FacilityFacilities” means, at any time, (a) the aggregate amount of
the Term B-2 Commitments at such time and (b) the aggregate principal amount of
the Term B-2 Loans of all Term B-2 Lenders outstanding at such timeInitial Term
B-2 Facility and the Funded Term B-2 Facility.

“Term B-2 Lender” means each Lender with aInitial Term B-2 Commitment or
holdingLender and/or each Funded Term B-2 LoansLender, as the context may
require.

“Term B-2 Loan” means an advance made by anyeach Initial Term B-2 Lender under
theLoan and each Funded Term B-2 FacilityLoan.

“Term B-2 Note” means a promissory note made by the Designated Borrower in favor
of a Term B-2 Lender evidencing Term B-2 Loans made by such Term B-1 Lender,
substantially in the form of Exhibit 1.01(g).

“Term Borrowing” means any of a Term A-1 Borrowing, a Term A-2 Borrowing, a Term
B-1 Borrowing, a Term B-2 Borrowing or a Bridge Borrowing.

 

- 56 -



--------------------------------------------------------------------------------

“Term Commitment” means any of a Term A-1 Commitment, a Term A-2 Commitment, a
Term B-1 Commitment, a Term B-2 Commitment and/or a Bridge Commitment, as the
context may require.

“Term Facilities” means, at any time, the Term A-1 Facility, the Term A-2
Facility, the Term B-1 Facility, the Term B-2 Facility, the Bridge Facility and
the Initial Term Facilities, the Funded Term Facilities and/or any Incremental
Term Loan Term Facility, as the context may require.

“Term Lender” means, at any time, a Term A-1 Lender, a Term A-2 Lender, a Term
B-1 Lender, a Term B-2 Lender or a Bridge Lender.

“Term Loan Conversion” has the meaning specified in Section 2.02(f).

“Term Loans” means Term A-1 Loans, Term A-2 Loans, Term B-1 Loans, Term B-2
Loans, Bridge Loans and any Incremental Term Loans.

“Third Funding Date” means the date that falls no later than 30 days after the
Second Funding Date on which (i) further payment is to be made by the Bidder for
any Target Shares acquired pursuant to the Offer and/or (ii) the Overadvance
Account is to be funded with an amount equal to the Overadvanced Funds, provided
that such day occurs on a Business Day during the Availability Period.

“Threshold Amount” means $40,000,000.

“Total Outstandings” means the Total Revolving Outstandings and the Outstanding
Amount of all Term Loans.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party, (b) the acquisition of Target Shares to be acquired
pursuant to the Offer Acquisition, (c) the Parent Refinancing, (d) the Portia
Acquisition and (e) the payment of the fees and expenses incurred in connection
with the consummation of the foregoing.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit or debit cards, p-cards, funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

 

- 57 -



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Subsidiary” means any Subsidiary that is organized under the laws of any
state of the United States or the District of Columbia.

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency. For purposes of
clarification, Indebtedness which by its terms is convertible into Equity
Interests is not “Voting Stock.”.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Parent directly or indirectly through other Persons 100%
of whose Equity Interests are at the time owned, directly or indirectly, by the
Parent.

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”. The word “will” shall be construed to have the
same meaning and effect as the word “shall.”. Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto”, “herein,”,
“hereof” and “hereunder,”, and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any

 

- 58 -



--------------------------------------------------------------------------------

particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”.

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements; provided, however, that
calculations of Attributable Indebtedness under any Synthetic Lease or the
implied interest component of any Synthetic Lease shall be made by the Company
in accordance with accepted financial practice and consistent with the terms of
such Synthetic Lease. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Loan Parties and their
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.

(b) Changes in GAAP. Except to the extent disclosed in the footnotes to the
financial statements delivered pursuant to Section 7.01, the Company will
provide a written summary of material changes in GAAP applicable to it and in
the consistent application thereof with each annual and quarterly Compliance
Certificate delivered in accordance with Section 7.02(b). If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Company or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (which
agreement shall be subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in

 

- 59 -



--------------------------------------------------------------------------------

accordance with GAAP prior to such change therein and (ii) the Company shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Notwithstanding the foregoing, whenever in this Agreement it is necessary to
determine whether a lease is a Capital Lease or an operating lease, such
determination shall be made on the basis of GAAP as in effect on the Initial
Funding Date.

(c) Calculations of Financial Covenants; Pro Forma Basis. Notwithstanding the
above, the parties hereto acknowledge and agree that:

(i) all calculations of the financial covenant in Section 8.11 for purposes of
determining compliance with Section 8.11 (and for purposes of determining the
Applicable Rate) shall be made on a Pro Forma Basis with respect to (i) all
Dispositions of all of the Equity Interests of, or all or a substantial portion
of the assets of, a Subsidiary, (ii) all Dispositions of a line of business or
division of any Loan Party or Subsidiary, or (iii) all Permitted Acquisitions,
in each case, occurring during the applicable period.

(ii) for purposes of determining if a specified transaction is permitted by this
Agreement, all calculations of the financial covenant in Section 8.11, and of
the Consolidated Net Senior Secured Leverage Ratio and of the Consolidated Net
Leverage Ratio Test shall be made on a Pro Forma Basis with respect to (i) all
Dispositions of all of the Equity Interests of, or all or a substantial portion
of the assets of, a Subsidiary, (ii) all Dispositions of a line of business,
division of any Loan Party or Subsidiary, or any Immaterial Subsidiary,
(iii) all Permitted Acquisitions, (iv) all incurrences of Indebtedness pursuant
to Section 8.03(f), (v) all increases in the Commitments pursuant to
Section 2.01(d) and (vi) all Restricted Payments pursuant to Section 8.06(h), in
each case, occurring during the applicable period and occurring after the end of
the applicable period but on or prior to the date of the applicable specified
transaction.

1.04 Rounding.

Any financial ratios required to be maintained by the Loan Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

1.05 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot

 

- 60 -



--------------------------------------------------------------------------------

Rates shall become effective as of such Revaluation Date and shall be the Spot
Rates employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the L/C
Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the L/C Issuer, as the case may be.

1.06 Additional Alternative Currencies.

(a) The Company may from time to time request that Revolving Loans constituting
Eurocurrency Rate Loans be made and/or Letters of Credit be issued in a currency
other than those specifically listed in the definition of “Alternative
Currency;” provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars. In the case of any such request with respect to the making of
Eurocurrency Rate Loans, such request shall be subject to the approval of the
Administrative Agent and each Lender that would be obligated to make Credit
Extensions denominated in such requested currency; and in the case of any such
request with respect to the issuance of Letters of Credit, such request shall be
subject to the approval of the Administrative Agent and the L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 15 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuer, in
its or their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Lender thereof; and in the case of any such request pertaining to Letters of
Credit, the Administrative Agent shall promptly notify the L/C Issuer thereof.
Each Lender (in the case of any such request pertaining to Eurocurrency Rate
Loans) or the L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., ten
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans or the issuance of Letters
of Credit, as the case may be, in such requested currency.

 

- 61 -



--------------------------------------------------------------------------------

(c) Any failure by a Lender or the L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or the L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Lenders that
would be obligated to make Credit Extensions denominated in such requested
currency consent to making Eurocurrency Rate Loans in such requested currency,
the Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Borrowings of Eurocurrency Rate Loans; and if the Administrative
Agent and the L/C Issuer consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Company and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain the requisite consent to any request
for an additional currency under this Section 1.06, the Administrative Agent
shall promptly so notify the Company.

1.07 Change of Currency.

(a) Each obligation of any Loan Party to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

 

- 62 -



--------------------------------------------------------------------------------

1.08 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.09 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

1.10 Guaranty and Security Principles.

The Collateral Documents and each other guarantee and security document
delivered or to be delivered under this Agreement and any obligation to enter
into such document or obligation by any Loan Party which is not a Domestic Loan
Party shall be subject in all respects to the Guaranty and Security Principles
set forth in Exhibit 1.10.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Revolving Loans, Term Loans and Incremental Term Loans.

(a) Revolving Loans. Subject solely to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Company in Dollars or in one or more Alternative
Currencies from time to time on any Business Day during the Availability Period
for the Revolving Facility in an aggregate amount not to exceed at any time
outstanding the amount of such Revolving Lender’s Revolving Commitment;
provided, however, that after giving effect to any Borrowing of Revolving Loans,
(i) the Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, (ii) the aggregate Outstanding Amount of the Revolving Loans of any
Revolving Lender, plus such Revolving Lender’s Applicable Revolving Percentage
multiplied by the Outstanding Amount of all L/C Obligations, plus such Revolving
Lender’s Applicable Revolving Percentage multiplied by the Outstanding Amount of
all Swing Line Loans shall not exceed such Revolving Lender’s Revolving
Commitment and (iii) the Outstanding Amount of all Revolving Loans denominated
in Alternative Currencies shall not exceed the Alternative Currency Sublimit.
Within the limits of each Revolving Lender’s Revolving Commitment, and subject
to the other terms and conditions hereof, the Company may borrow under this
Section 2.01(a), prepay under Section 2.05, and reborrow under this
Section 2.01(a). Revolving Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.

 

- 63 -



--------------------------------------------------------------------------------

(b) (i) Term A-1 Loans. Subject solely to the terms and conditions set forth
herein, each Term A-1 Lender severally agrees to make to the Company (i) one
Term A-1 Loan on the Initial Funding Date, (ii) one Term A-1 Loan on the Second
Funding Date and (iii) one further Term A-1 Loan on the Third Funding Date, in
each case, in Dollars and in an aggregate principal amount equal to its Term A-1
Commitment as in effect on the applicable date of Borrowing. Amounts prepaid or
repaid in respect of the Term A-1 Loans may not be reborrowed. Each Borrowing of
Term A-1 Loans shall consist of Term A-1 Loans made simultaneously by the Term
A-1 Lenders in accordance with their respective Applicable Percentage with
respect to the Term A-1 Facility. Term A-1 Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

(ii) Initial Term A-2 Loans. Subject solely to the terms and conditions set
forth herein, (x) each Initial Term A-2 Lender severally agrees to make to the
Designated Borrower (i) one Initial Term A-2 Loan on the Initial Funding Date,
(ii) one Initial Term A-2 Loan on the Second Funding Date and (iii) one further
Initial Term A-2 Loan on the Third Funding Date, in each case, in Dollars and in
an aggregate principal amount equal to its Term A-2 Commitment as in effect on
the applicable date of Borrowing and (y) immediately after each such Initial
Term A-1 Loan is made, such Initial Term A-1 Loan shall be converted into a
Funded Term A-1 Loan in accordance with the requirements of Section 2.02(f).
Amounts prepaid or repaid in respect of the Initial Term A-2 Loans may not be
reborrowed. Each Borrowing of Initial Term A-2 Loans shall consist of Initial
Term A-2 Loans made simultaneously by the Initial Term A-2 Lenders in accordance
with their respective Applicable Percentage with respect to the Initial Term A-2
Facility. Initial Term A-2 Loans mayshall be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.

(iii) Initial Term B-1 Loans. Subject solely to the terms and conditions set
forth herein, (x) each Initial Term B-1 Lender severally agrees to make to the
Company (i) one Initial Term B-1 Loan on the Initial Funding Date, (ii) one
Initial Term B-1 Loan on the Second Funding Date and (iii) one further Initial
Term B-1 Loan on the Third Funding Date, in each case, in Dollars and in an
aggregate principal amount equal to its Term B-1 Commitment as in effect on the
applicable date of Borrowing and (y) immediately after each such Initial Term
B-1 Loan is made, such Initial Term B-1 Loan shall be converted into a Funded
Term B-1 Loan in accordance with the requirements of Section 2.02(f). Amounts
prepaid or repaid in respect of the Initial Term B-1 Loans may not be
reborrowed. Each Borrowing of Initial Term B-1 Loans shall consist of Initial
Term B-1 Loans made simultaneously by the Initial Term B-1 Lenders in accordance
with their respective Applicable Percentage with respect to the Initial Term B-1
Facility. Initial Term B-1 Loans mayshall be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.

(iv) Initial Term B-2 Loans. Subject solely to the terms and conditions set
forth herein, (x) each Initial Term B-2 Lender severally agrees to make to the
Designated Borrower (i) one Initial Term B-2 Loan on the Initial Funding Date,
(ii) one Initial Term B-2 Loan on the Second Funding Date and (iii) one further
Initial Term B-2 Loan on the Third Funding Date, in

 

- 64 -



--------------------------------------------------------------------------------

each case, in Dollars and in an aggregate principal amount equal to its Term B-2
Commitment as in effect on the applicable date of Borrowing and (y) immediately
after each such Initial Term B-2 Loan is made, such Initial Term B-2 Loan shall
be converted into a Funded Term B-2 Loan in accordance with the requirements of
Section 2.02(f). Amounts prepaid or repaid in respect of the Initial Term B-2
Loans may not be reborrowed. Each Borrowing of Initial Term B-2 Loans shall
consist of Initial Term B-2 Loans made simultaneously by the Initial Term B-2
Lenders in accordance with their respective Applicable Percentage with respect
to the Initial Term B-2 Facility. Initial Term B-2 Loans mayshall be Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein.

(v) Initial Bridge Loans. Subject solely to the terms and conditions set forth
herein, (x) each Initial Bridge Lender severally agrees to make to the
Designated Borrower (i) one Initial Bridge Loan on the Initial Funding Date,
(ii) one Initial Bridge Loan on the Second Funding Date and (iii) one further
Initial Bridge Loan on the Third Funding Date, in each case, in Dollars and in
an aggregate principal amount equal to its Bridge Commitment as in effect on the
applicable date of Borrowing and (y) immediately after each such Initial Bridge
Loan is made, such Initial Bridge Loan shall be converted into a Funded Bridge
Loan in accordance with the requirements of Section 2.02(f). Amounts prepaid or
repaid in respect of the Initial Bridge Loans may not be reborrowed. Each
Borrowing of Initial Bridge Loans shall consist of Initial Bridge Loans made
simultaneously by the Initial Bridge Lenders in accordance with their respective
Applicable Percentage with respect to the Initial Bridge Facility. Initial
Bridge Loans mayshall be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.

(vi) Borrowings. (A) On the date of any Term Borrowing other than the Third
Funding Date, the Company and the Designated Borrower shall borrow amounts to be
borrowed hereunder for the purposes of funding Offer Costs under the Across
Initial Term Facilities. (A) On each Funding Date (other than the Third Funding
Date), the Company and the Designated Borrower shall borrow under the Initial
Term Facilities either (1) across each of the Term Facilities on a pro rata
basis or (2) under the Term A and B Facilities in an amount greater than the
Term A and B Facilities’ ratable share of such Term Borrowing (and, with respect
to such amount, on a pro rata basis across the Term A-1 Facility, the Term A-2
Facility, the Term B-1 Facility and the Term B-2 Facility) and under the Bridge
Facility in an amount less than the Bridge Facility’s ratable share of such Term
Borrowing.(B) On the Third Funding Date, the Borrowers shall borrowon a pro rata
basis across all of the Initial Term Facilities or (2) on such other basis as
determined by the Borrowers, so long as (x) Initial Term Loans (other than
Initial Bridge Loans and Term A-1 Loans) are borrowed and represent (in the
aggregate) greater than a ratable share of the aggregate principal amount of all
Term Loans borrowed on such Funding Date and (y) such Initial Term Loans are
borrowed on a pro rata basis across the Term A-1 Facility, the Initial Term A-2
Facility, the Initial Term B-1 Facility and the Initial Term B-2 Facility.

        (B) On the Third Funding Date, each Borrower shall borrow Initial Term
Loans under each Initial Term Facility under which it is entitled to borrow
hereunder in an aggregate amount equal to the aggregate Term Commitments under
each such Initial Term Facility as in effect on such datethe Third Funding Date
and shall deposit any Overadvanced Funds (if any) into the Overadvance Account
on the Third Funding Date.

 

- 65 -



--------------------------------------------------------------------------------

(c) (c) Incremental Term Loans. Subject to Section 2.01(d), on the effective
date of any applicable Incremental Term Loan Agreement, each Lender party
thereto severally agrees to make its portion of a term loan (each, an
“Incremental Term Loan”) in a single advance to the Company in Dollars in the
amount of its Incremental Term Loan Commitment as set forth in such Incremental
Term Loan Agreement. Amounts repaid on the Incremental Term Loans may not be
reborrowed. The Incremental Term Loans may consist of Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

(d) (d) Increases of the Aggregate Revolving Commitments; Institution of
Incremental Term Loans. The Company shall have the right, upon at least ten
(10) Business Days’ prior written notice to the Administrative Agent, to
increase (in one or more increases) the Aggregate Revolving Commitments or
borrow one or more Incremental Term Loans at any time prior to the date that is
six (6) months prior to the Revolving Loan Maturity Date. Any incurrence of
Incremental Term Loans pursuant to Section 2.01(c) and any increase to the
Aggregate Revolving Commitment pursuant to this Section 2.01(d) shall be subject
to satisfaction of the following conditions precedent:

(i) the sum of (A) the aggregate amount of all increases in the Aggregate
Revolving Commitments pursuant to this Section 2.01(d) plus (B) the aggregate
original principal amount of all Incremental Term Loans made pursuant to
Section 2.01(c) shall not exceed the greater of (x) $100,000,000 and (y) the
principal amount of Loans and/or Aggregate Revolving Commitments that, on a Pro
Forma Basis at the time of determination, would not cause the Consolidated Net
Senior Secured Leverage Ratio to be greater than 3.75 to 1.0. (for this purpose,
calculated as if any increase in the Aggregate Revolving Commitments were fully
drawn and determined without regard to the netting of any cash proceeds from the
increase in the Aggregate Revolving Commitments or the incurrence of Incremental
Term Loans);

(ii) no Default shall have occurred and be continuing on the date on which such
increase or borrowing is to become effective;

(iii) the representations and warranties set forth in Article VI shall be true
and correct in all material respects on and as of the date on which such
increase or borrowing is to become effective, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date in all material
respects;

(iv) such increase or borrowing shall be in a minimum amount of $10,000,000 and
in integral multiples of $1,000,000 in excess thereof (or such lesser amounts
(a) as shall be remaining under subsection (d)(i) above or (b) as the
Administrative Agent may agree);

(v) such requested increase or borrowing shall only be effective upon receipt by
the Administrative Agent of (A) additional commitments in a corresponding amount
of such requested increase or borrowing from, at the sole discretion of the
Company, one or more existing Lenders and/or one or more other lenders that
qualify as an Eligible

 

- 66 -



--------------------------------------------------------------------------------

Assignee (other than the Parent or any of its Subsidiaries) (it being understood
and agreed that no existing Lender shall be required to provide an additional
commitment); provided that, in the case of any Lender that is an Other
Affiliate, the limitations set forth in Section 11.06(j)(ii), (iv), (v), and
(vii) shall apply to any such commitments or Incremental Term Loans held by such
Other Affiliate, and (B) documentation from each institution providing an
additional commitment evidencing its commitment and its obligations under this
Agreement in form and substance reasonably satisfactory to the Administrative
Agent (which documentation shall take the form of Incremental Term Loan
Agreements, in the case of a borrowing of an Incremental Term Loan, and the
Re-Allocation Agreement by execution and delivery of a joinder thereto or other
arrangement reasonably acceptable to the Administrative Agent);

(vi) the Administrative Agent shall have received all documents (including
resolutions of the board of directors of the Company and the Guarantors) it may
reasonably request relating to the corporate or other necessary authority for,
and the validity of, such increase in the Aggregate Revolving Commitments or
borrowing of such Incremental Term Loan, and any other matters relevant thereto,
all in form and substance reasonably satisfactory to the Administrative Agent;

(vii) if the reallocation, if any, of outstanding Loans among the Lenders in
connection with such increase results in the prepayment of Eurocurrency Rate
Loans on a day which is not the last day of an Interest Period with respect
thereto, the Company shall have paid to each affected Lender such amounts, if
any, as may be required pursuant to Section 3.05;

(viii) the maturity date for any Incremental Term Loan shall not be earlier than
the latest Maturity Date of any Term Loan;

(ix) the weighted average life for any Incremental Term Loan shall not be
shorter than the longest then-remaining weighted average life of any Term Loan;

(x) the interest rate margins and, subject to Section 2.01(d)(viii), the
amortization schedule applicable to any Incremental Term Loan shall be
determined by the Company and Lenders providing such Incremental Term Loan;
provided, however, that with respect to any Incremental Term Loan made within 12
months after the Initial Funding Date, if the Effective Yield applicable to such
Incremental Term Loan is more than 0.50% higher than the corresponding Effective
Yield for the existing, Term B-1 Loans or Term B-2 Loans, the Applicable Rate
with respect to the existing Term A-1 Loans, Term A-2 Loans, Term B-1 Loans or
Term B-2 Loans, as the case may be, shall be increased by an amount equal to
(i) in the case of Term B-1 Loans and Term B-2 Loans, the difference between the
Effective Yield with respect to the Incremental Term Loan and the corresponding
Effective Yield with respect to Term B-1 Loans or the Term B-2 Loans, as
applicable, minus 0.50%, and (ii) in the case of Term A-1 Loans and Term A-2
Loans, the difference between the Effective Yield with respect to the
Incremental Term Loan and the corresponding Effective Yield with respect to Term
A-1 Loans or the Term A-2 Loans, as applicable, minus (A) 1.00% when the
Consolidated Net Senior

 

- 67 -



--------------------------------------------------------------------------------

Secured Leverage Ratio is greater than or equal to 3.00:1 and (B) 1.25% when the
Consolidated Net Senior Secured Leverage Ratio is less than 3.00:1same amount by
which the Applicable Rate for the Term B-1 Loans and Term B-2 Loans is increased
pursuant to preceding clause (i) (with such increase to apply to each applicable
“Pricing Tier” in clauses (b) and (c) of the definition of “Applicable Rate”);

(xi) the Administrative Agent shall have received a Pro Forma Compliance
Certificate demonstrating that the Loan Parties are in compliance with
(i) Section 2.01(d)(i) and (ii) the financial covenant set forth in Section 8.11
recomputed as of the end of the period of the four (4) fiscal quarters most
recently ended for which financial statements have been (or are required to have
been) delivered pursuant to Section 7.01(a) or 7.01(b) after giving effect to
any Incremental Term Loan or increase to the Aggregate Revolving Commitments on
a Pro Forma Basis (for this purpose, calculated as if any increase in the
Aggregate Revolving Commitments were fully drawn and determined without regard
to the netting of any cash proceeds from the increase in the Aggregate Revolving
Commitments or the incurrence of Incremental Term Loans);

(xii) the Incremental Term Loans shall rank pari passu in right of payment with
the Term Loans and the Liens securing the Incremental Term Loans shall rank pari
passu with the Liens securing the Term Facilities; and

(xiii) during the Certain Funds Period, no proceeds of any Incremental Term Loan
or any Revolving Loan pursuant to an increase in the Aggregate Revolving
Commitments shall be used for the Target Acquisition.

(e) Special Obligations in Connection with Increase in Aggregate Revolving
Commitments. Upon the effectiveness of any increase in the Aggregate Revolving
Commitments pursuant to Section 2.01(d) above, (A) the Applicable Percentages of
the Revolving Lenders shall be automatically adjusted to give effect to such
increase, provided that the amount of each Lender’s Revolving Commitments (other
than a Lender whose Revolving Commitments shall have been increased in
connection with such increase) shall remain unchanged and (B) the Company, the
Administrative Agent and the Lenders will use all commercially reasonable
efforts to assign and assume outstanding Revolving Loans of the affected
category to conform the respective amounts thereof held by each Revolving Lender
to the Applicable Percentages as so adjusted, it being understood that the
parties hereto shall use commercially reasonable efforts to avoid prepayment or
assignment of any affected Loan that is a Eurocurrency Rate Loan on a day other
than the last day of the Interest Period applicable thereto. For the avoidance
of doubt, the Revolving Commitment added pursuant to any increase in the
Aggregate Revolving Commitment pursuant to Section 2.01(d) shall be deemed a
part of the Revolving Facility for all purposes under this Agreement.

(f) Incremental Amendments. If any amendment to this Agreement is required to
give effect to any increase in the Aggregate Revolving Commitments or the
borrowing of an Incremental Term Loan pursuant to this Section 2.01, such
amendment shall be effective if executed by the Loan Parties, each Lender
providing an Incremental Term Loan Commitment or an increase to the Aggregate
Revolving Commitments and the Administrative Agent (each such amendment is a
“Commitment Increase Amendment”) and each Lender hereby expressly authorizes the
Administrative Agent to enter into such Commitment Increase Amendment.

 

- 68 -



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans under a given Facility from one
Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Company’s irrevocable notice to the Administrative Agent, which
may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of,
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans (or, in the
case of any notice of any Borrowing of Term Loans to be incurred on the Initial
Funding Date, the Second Funding Date or the Third Funding Date, not later than
9:00 a.m. on the requested date of such Borrowing), (ii) four Business Days (or
five Business Days in the case of a Special Notice Currency) prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (iii) on the requested date of any
Borrowing of Base Rate Loans. Each telephonic notice by the Company pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Company. Each Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 (or the Dollar Equivalent thereof, in the case of Alternative
Currencies) or a whole multiple of $1,000,000 (or the Dollar Equivalent thereof,
in the case of Alternative Currencies) in excess thereof. Except as provided in
Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof. Each Loan Notice (whether telephonic or written) shall specify
(i) whether the Company is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurocurrency Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted and the applicable Facility to which
such Loans belong, (v) if applicable, the duration of the Interest Period with
respect thereto, and (vi) in the case of Revolving Loans, the currency of the
Loans to be borrowed. If the Company fails to specify a currency in a Loan
Notice requesting a Borrowing of Revolving Loans, then the Revolving Loans so
requested shall be made in Dollars. If the Company fails to specify a Type of a
Loan in a Loan Notice or if the Company fails to give a timely notice requesting
a conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans; provided, however, that in the case of a failure
to timely request a continuation of Revolving Loans denominated in an
Alternative Currency, such Revolving Loans shall be continued as Eurocurrency
Rate Loans in their original currency with an Interest Period of one month. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If the Company requests a Borrowing of, conversion to,
or continuation of Eurocurrency Rate Loans in any Loan Notice, but fails to
specify an Interest Period, it will be deemed to have

 

- 69 -



--------------------------------------------------------------------------------

specified an Interest Period of one month. Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a Eurocurrency Rate
Loan. No Loan may be converted into or continued as a Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Loan and reborrowed in the other currency.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount (and, in the case of Revolving Loans, currency)
of its Applicable Percentage under the applicable Facility of the applicable
Loans, and, in the case of Revolving Loans, if no timely notice of a conversion
or continuation is provided by the Company, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
or continuation of Loans denominated in a currency other than Dollars, in each
case as described in the preceding subsection. In the case of a Borrowing, each
Applicable Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 1:00 p.m., in the case of any Loan
denominated in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Loan in an Alternative Currency, in each
case on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 5.02 (and, if
such Borrowing is the initial Credit Extension, Section 5.01), the
Administrative Agent shall make all funds so received available to the Company
or the Designated Borrower, as directed by the Company in like funds as received
by the Administrative Agent by wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Company; provided, however, that if, on the date of
a Borrowing by the Company of Revolving Loans denominated in Dollars, there are
L/C Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings and second, shall be
made available to the Company as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the relevant Borrower pays the amount due under
Section 3.05 in connection therewith. During the existence of an Event of
Default, no Loans denominated in Dollars may be requested as, converted to or
continued as Eurocurrency Rate Loans having Interest Periods greater than one
month without the consent of the Required Lenders, and the Required Lenders may
demand that any or all of the then outstanding Eurocurrency Rate Loans
denominated in Dollars be converted immediately to Base Rate Loans.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in DBNY’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans under a
given Facility from one Type to the other, and all continuations of Loans under
a given Facility as the same Type, there shall not be more than 10 Interest
Periods in the aggregate at any time with respect to all Loans under all
Facilities.

 

- 70 -



--------------------------------------------------------------------------------

(f) On the date of each incurrence of Initial Term A-2 Loans, Initial Term B-1
Loans, Initial Term B-2 Loans and Initial Bridge Loans on a given Funding Date
(in each case, immediately after giving effect thereto), (v) all Initial Term
A-2 Loans outstanding on such date shall be automatically (and without further
action) converted into, and thereafter constitute, term loans of a new facility
hereunder (the “Funded Term A-2 Loans”), (x) all Initial Term B-1 Loans
outstanding on such date shall be automatically (and without further action)
converted into, and thereafter constitute, term loans of a new facility
hereunder (the “Funded Term B-1 Loans”), (y) all Initial Term B-2 Loans
outstanding on such date shall be automatically (and without further action)
converted into, and thereafter constitute, term loans of a new facility
hereunder (the “Funded Term B-2 Loans”) and (z) all Initial Bridge Loans
outstanding on such date shall be automatically (and without further action)
converted into, and thereafter constitute, term loans of a new facility
hereunder (the “Funded Bridge Loans”), in each case for all purposes of this
Agreement and the other Loan Documents, with such conversion to be effected in
accordance with the following rules (each, a “Term Loan Conversion”):

(i) on the Initial Funding Date, the Initial Term A-2 Loans, Initial Term B-1
Loans, Initial Term B-2 Loans and Initial Bridge Loans incurred on such date
(immediately prior to giving effect to each applicable Term Loan Conversion)
shall each (x) be incurred pursuant to a single Borrowing of Eurocurrency Rate
Loans under the applicable Initial Term Facility with an Interest Period of one
month and (y) upon the occurrence of the applicable Term Loan Conversion, be
automatically converted into a single Borrowing of Funded Term A-2 Loans, Funded
Term B-1 Loans, Funded Term B-2 Loans or Funded Bridge Loans, as the case may
be, in each case, in a like principal amount, on identical terms and with an
identical Interest Period and Eurocurrency Rate therefor;

(ii) on the Second Funding Date, the Initial Term A-2 Loans, the Initial Term
B-1 Loans, the Initial Term B-2 Loans and the Initial Bridge Loans incurred on
such date (immediately prior to giving effect to each applicable Term Loan
Conversion) shall (x) be incurred pursuant to a single Borrowing of Eurocurrency
Rate Loans under the applicable Initial Term Facility with an Interest Period
equal in duration to the remainder of the Interest Period for then outstanding
Funded Term A-2 Loans, Funded Term B-1 Loans, Funded Term B-2 Loans or Funded
Bridge Loans, as the case may be (or, if the Second Funding Date occurs on the
last day of such Interest Period, an Interest Period of one month), and (y) be
added to (and thereafter be deemed to constitute a part of) any then existing
Borrowing of Funded Term A-2 Loans, Funded Term B-1 Loans, Funded Term B-2 Loans
or Funded Bridge Loans, as the case may be, and be subject to the same
Eurocurrency Rate as such then existing applicable Borrowing, even though as a
result thereof such newly-converted Funded Term A-2 Loans, Funded Term B-1
Loans, Funded Term B-2 Loans or Funded Bridge Loans, as the case may be, may
effectively have a shorter Interest Period than such then existing Borrowing of
outstanding Funded Term A-2 Loans, Funded Term B-1 Loans, Funded Term B-2 Loans
and Funded Bridge Loans, as the case may be, to which they are added;

 

- 71 -



--------------------------------------------------------------------------------

(iii) on the Third Funding Date, the Initial Term A-2 Loans, the Initial Term
B-1 Loans, the Initial Term B-2 Loans and the Initial Bridge Loans incurred on
such date (immediately prior to giving effect to each applicable Term Loan
Conversion) shall (x) be incurred pursuant to a single Borrowing of Eurocurrency
Rate Loans under the applicable Initial Term Facility with an Interest Period
equal in duration to the remainder of the Interest Period for then outstanding
Funded Term A-2 Loans, Funded Term B-1 Loans, Funded Term B-2 Loans or Funded
Bridge Loans, as the case may be (or, if the Third Funding Date occurs on the
last day of such Interest Period, an Interest Period of one month) and (y) be
added to (and thereafter be deemed to constitute a part of) any then existing
Borrowing of Funded Term A-2 Loans, Funded Term B-1 Loans, Funded Term B-2 Loans
or Funded Bridge Loans, as the case may be, and be subject to the same
Eurocurrency Rate as such then existing applicable Borrowing, even though as a
result thereof such newly-converted Funded Term A-2 Loans, Funded Term B-1
Loans, Funded Term B-2 Loans or Funded Bridge Loans, as the case may be, may
effectively have a shorter Interest Period than such then existing Borrowing of
outstanding Funded Term A-2 Loans, Funded Term B-1 Loans, Funded Term B-2 Loans
and Funded Bridge Loans, as the case may be, to which they are added;

(iv) on and after the applicable Term Loan Conversion, (x) amounts prepaid or
repaid in respect of the Funded Term A-2 Loans, the Funded Term B-1 Loans, the
Funded Term B-2 Loans and the Funded Bridge Loans may not be reborrowed and
(y) the Funded Term A-2 Loans, the Funded Term B-1 Loans, the Funded Term B-2
Loans and the Funded Bridge Loans may (subject to the limitations in this
Section 2.02(f)) be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein; and

(v) the Administrative Agent shall (and is hereby authorized to) take all
appropriate actions in connection with each Term Loan Conversion to ensure that
all Lenders with outstanding Funded Term A-2 Loans, Funded Term B-1 Loans,
Funded Term B-2 Loans and Funded Bridge Loans (after giving effect to such Term
Loan Conversion) participate in each Borrowing of Funded Term A-2 Loans, Funded
Term B-1 Loans, Funded Term B-2 Loans or Funded Bridge Loans, as the case may
be, on a pro rata basis.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Initial Funding Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Company or any of its Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of

 

- 72 -



--------------------------------------------------------------------------------

Credit; and (B) the Revolving Lenders severally agree to participate in Letters
of Credit issued for the account of the Company or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (y) the
aggregate Outstanding Amount of the Revolving Loans of any Revolving Lender,
plus such Revolving Lender’s Applicable Revolving Percentage multiplied by the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Revolving Percentage multiplied by the Outstanding Amount of all Swing Line
Loans shall not exceed such Revolving Lender’s Revolving Commitment and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Company for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Company that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders that have
Revolving Commitments have approved such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Initial Funding Date, or shall impose upon the L/C Issuer any unreimbursed
loss, cost or expense which was not applicable on the Initial Funding Date and
which the L/C Issuer in good faith deems material to it;

 

- 73 -



--------------------------------------------------------------------------------

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000;

(D) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency;

(E) the L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency;

(F) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(G) any Revolving Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its reasonable discretion) with the Company
or such Revolving Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

 

- 74 -



--------------------------------------------------------------------------------

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least three (3) Business Days
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may reasonably require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, the Company shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Company and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article V shall not be satisfied, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Company or the applicable Subsidiary or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Revolving Lender’s Applicable Percentage times the amount of such Letter of
Credit.

(iii) If the Company so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to

 

- 75 -



--------------------------------------------------------------------------------

prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the L/C Issuer, the Company shall
not be required to make a specific request to the L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Lender or the Company that one or more of
the applicable conditions specified in Section 5.06 is not then satisfied, and
in each case directing the L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Company and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the L/C Issuer shall notify the Company and
the Administrative Agent thereof. In the case of a Letter of Credit denominated
in an Alternative Currency, the Company shall reimburse the L/C Issuer in such
Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Company shall have notified the L/C Issuer promptly following receipt of the
notice of drawing that the Company will reimburse the L/C Issuer in Dollars. In
the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in an Alternative Currency, the L/C Issuer shall notify the
Company of the Dollar Equivalent of the amount of the drawing promptly following
the determination thereof. If the Company is notified prior to 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, then no later than 1:00 p.m. on such Business Day or the Applicable
Time on the date of any payment by the L/C Issuer under a Letter of Credit to be
reimbursed in an Alternative Currency (or if notified after such time, then no
later than 11:00 a.m. on the next succeeding Business Day or the Applicable Time
on the date of any payment by the L/C Issuer under a Letter of Credit to be
reimbursed in an Alternative Currency) (each such date, an “Honor Date”), the
Company shall reimburse the L/C Issuer through the

 

- 76 -



--------------------------------------------------------------------------------

Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. If the Company fails to so reimburse the L/C Issuer by such
time, the Administrative Agent shall promptly notify each Revolving Lender of
the Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in
the amount of the Dollar Equivalent thereof in the case of Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Revolving Lender’s Applicable Percentage thereof. In such event,
the Company shall be deemed to have requested a Borrowing of Revolving Loans
that are Base Rate Loans to be disbursed on the Honor Date in an amount equal to
the Unreimbursed Amount, without regard to the minimum and multiples specified
in Section 2.02 for the principal amount of Base Rate Loans, but subject to the
conditions set forth in Section 5.06 (other than the delivery of a Loan Notice)
and provided that, after giving effect to such Borrowing, the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments. Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the L/C Issuer, in Dollars, at the
Administrative Agent’s Office for Dollar denominated payments in an amount equal
to its Applicable Percentage multiplied by the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Revolving Loan in the form of a Base Rate Loan to the
Company in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Revolving Loans that are Base Rate Loans because the conditions set
forth in Section 5.06 cannot be satisfied or for any other reason, the Company
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Revolving Lender’s payment to
the Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Revolving Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

 

- 77 -



--------------------------------------------------------------------------------

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Company or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Revolving
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.06 (other than delivery by the Company of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Company to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Revolving
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the applicable Overnight Rate from time to time in effect,
plus any administrative, processing or similar fees customarily charged by the
L/C Issuer in connection with the foregoing. If such Revolving Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Lender’s Revolving Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Revolving Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Company or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Applicable Percentage thereof in Dollars and in the
same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered

 

- 78 -



--------------------------------------------------------------------------------

into by the L/C Issuer in its discretion), each Revolving Lender shall pay to
the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such
Revolving Lender, at a rate per annum equal to the applicable Overnight Rate
from time to time in effect. The obligations of the Revolving Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

(e) Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any payment arising in connection
with any proceeding under any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or any
Subsidiary.

 

- 79 -



--------------------------------------------------------------------------------

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Revolving Lender for (i) any action taken or omitted in connection herewith at
the request or with the approval of the Revolving Lenders or the Required
Revolving Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Company hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Company’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (vi) of Section 2.03(e); provided, however,
that anything in such clauses to the contrary notwithstanding, the Company may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Company, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Company which the Company
proves were caused by the L/C Issuer’s willful misconduct or gross negligence or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Company when a Letter of Credit is issued , the rules of the ISP shall
apply to each Letter of Credit.

(h) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Revolving Lender in accordance with its Applicable
Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the Dollar Equivalent
of the daily amount available to be drawn under such Letter of

 

- 80 -



--------------------------------------------------------------------------------

Credit; provided, however, any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Revolving Lenders in accordance with
the upward adjustments in their respective Applicable Percentages allocable to
such Letter of Credit pursuant to Section 2.15(a)(iv), with the balance of such
fee, if any, payable to the L/C Issuer for its own account. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, while any
Event of Default exists, upon the request of the Required Revolving Lenders, all
Letter of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Fee Letter, computed on the Dollar Equivalent of the
daily amount available to be drawn under such Letter of Credit and on a
quarterly basis in arrears. Such Letter of Credit fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.09. In
addition, the Company shall pay directly to the L/C Issuer for its own account,
in Dollars, the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
The Company hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

- 81 -



--------------------------------------------------------------------------------

2.04 Swing Line Loans.

(a) Swing Line Facility. Subject to the terms and conditions set forth herein,
the Swing Line Lender shall (or, if there is a Defaulting Lender, may in its
sole discretion) in reliance upon the agreements of the other Revolving Lenders
set forth in this Section 2.04, make loans (each such loan, a “Swing Line Loan”)
to the Company in Dollars from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Revolving Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Revolving Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments, and
(ii) the aggregate Outstanding Amount of the Revolving Loans of any Revolving
Lender, plus such Revolving Lender’s Applicable Revolving Percentage multiplied
by the Outstanding Amount of all L/C Obligations, plus such Revolving Lender’s
Applicable Revolving Percentage multiplied by the Outstanding Amount of all
Swing Line Loans shall not exceed such Revolving Lender’s Revolving Commitment,
and provided, further, that the Company shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Company may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04. Each Swing Line Loan shall bear interest only at a rate based
on the Base Rate. Immediately upon the making of a Swing Line Loan, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Revolving Lender’s
Applicable Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made upon
the Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum principal amount of $100,000 and integral multiples of
$100,000 in excess thereof, and (ii) the requested borrowing date, which shall
be a Business Day. Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Borrowing of Swing Line
Loans (A) directing the Swing Line Lender not to make such Swing Line Loan as a
result of the limitations set forth in the first proviso to the first

 

- 82 -



--------------------------------------------------------------------------------

sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article V is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Company.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Revolving Lender make a
Revolving Loan that is a Base Rate Loan in an amount equal to such Revolving
Lender’s Applicable Percentage multiplied by the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the conditions set forth in Section 5.06 (other than the delivery of a Loan
Notice) and provided that, after giving effect to such Borrowing, the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments. The
Swing Line Lender shall furnish the Company with a copy of the applicable Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Revolving Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Loan Notice available to the Administrative Agent in
Same Day Funds (and the Administrative Agent may apply Cash Collateral available
with respect to the applicable Swing Line Loan) for the account of the Swing
Line Lender at the Administrative Agent’s Office for Dollar denominated deposits
not later than 1:00 p.m. on the day specified in such Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Company in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Revolving Loans that are Base Rate Loans submitted by the Swing Line Lender
as set forth herein shall be deemed to be a request by the Swing Line Lender
that each of the Lenders fund its risk participation in the relevant Swing Line
Loan and each Revolving Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swing Line Lender at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, plus any

 

- 83 -



--------------------------------------------------------------------------------

administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Revolving Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Lender’s Revolving Loan included in the relevant
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender, the Company
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Revolving Lender’s
obligation to make Revolving Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 5.06. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Company
to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Percentage thereof in the
same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Revolving Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Lender funds its Revolving Loans that are Base Rate Loans or risk
participation pursuant to this Section 2.04 to refinance such Revolving Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

 

- 84 -



--------------------------------------------------------------------------------

(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments.

(a) Voluntary Prepayments of Loans.

(i) Revolving Loans, Term Loans and Incremental Term Loans. Each Borrower may,
upon notice from the Company to the Administrative Agent, at any time or from
time to time voluntarily prepay Revolving Loans, Term Loans and/or the
Incremental Term Loans in whole or in part without premium or penalty (except as
provided in clause (FE) below); provided that (A) such notice must be received
by the Administrative Agent not later than 2:00 p.m. (1) three Business Days
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Dollars, (2) four Business Days (or five, in the case of prepayment of Loans
denominated in Special Notice Currencies) prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies and (3) on the
date of prepayment of Base Rate Loans; (B) any such prepayment of Eurocurrency
Rate Loans shall be in a principal amount of $1,000,000 (or the Dollar
Equivalent thereof, in the case of Alternative Currencies) or a whole multiple
of $1,000,000 (or the Dollar Equivalent thereof, in the case of Alternative
Currencies) in excess thereof (or, if less, the entire principal amount thereof
then outstanding); (C) any prepayment of Base Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof (or, if
less, the entire principal amount thereof then outstanding); (D) any such notice
may be conditioned on the effectiveness of other financing arrangements or one
or more other transactions; and (E) any voluntary prepayment of Term B-1 Loans
and/or Term B-2 Loans shall be accompanied by an additional fee payment to the
extent required pursuant to Section 2.09(c). Each such notice shall specify the
date and amount of such prepayment, the Facility under which such Loan was made
and the Type(s) and currencies of Loans to be prepaid and, if Eurocurrency Rate
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender receiving a prepayment of
the Administrative Agent’s receipt of each such notice, and of the amount of
such Lender’s ratable portion of such prepayment (based on such Lender’s
Applicable Percentage in respect of the relevant Facility). If such notice is
given by the Company, the applicable Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each prepayment of the
outstanding Term Loans pursuant to this Section 2.05(a) shall be applied
(x) first, to the outstanding Bridge Loans and (y) second, after the repayment
in full of all outstanding Bridge Loans, (1) ratably to outstanding Term Loans
under each other Term Facility and (2) to the principal repayment installments
of each such Term Facility on a pro-rata basis, and, subject. Subject to
Section 2.15, each prepayment of Loans shall be made to the Appropriate Lenders
in accordance with their respective Applicable Percentages in respect of each of
the relevant Facilities.

 

- 85 -



--------------------------------------------------------------------------------

(ii) Swing Line Loans. The Company may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding). Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Company, the
Company shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(b) Mandatory Prepayments of Loans.

(i) Revolving Commitments. If for any reason the Total Revolving Outstandings at
any time exceed the Aggregate Revolving Commitments then in effect, the Company
shall immediately prepay Revolving Loans and/or Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Company shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b)(i) unless after the
prepayment in full of the Revolving Loans and Swing Line Loans the Total
Revolving Outstandings exceed the Aggregate Revolving Commitments then in
effect.

(ii) Alternative Currencies. If the Administrative Agent notifies the Company at
any time that the Outstanding Amount of all Revolving Loans denominated in
Alternative Currencies at such time exceeds an amount equal to 105% of the
Alternative Currency Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Company shall prepay Revolving Loans in an
aggregate amount sufficient to reduce such Outstanding Amount as of such date of
payment to an amount not to exceed 100% of the Alternative Currency Sublimit
then in effect.

(iii) Excess Cash Flow. Within five Business Days after financial statements
have been delivered pursuant to Section 7.01(a) and the related Compliance
Certificate has been delivered pursuant to Section 7.02(b), the Borrowers shall
prepay an aggregate principal amount of Term Loans equal to the excess (if any)
of (A) 50% (as may be adjusted pursuant to the proviso below) of Excess Cash
Flow for the fiscal year covered by such financial statements over (B) the
aggregate principal amount of Term Loans prepaid pursuant to Section 2.05(a)(i)
during the applicable Excess Cash Flow Period (but excluding amounts repurchased
pursuant to Dutch Auctions), other than to the extent that any such prepayment
is funded with the proceeds of long-term Funded Debt (such prepayments to be
applied as set forth in clause (ix) below); provided, that such percentage shall
be reduced to 25% or 0% if the Consolidated Net Senior Secured Leverage Ratio as
of the last day of the prior fiscal year was less than 3.25:1.00 (but greater
than or equal to 2.75:1.00) or 2.75:1.00, respectively.

 

- 86 -



--------------------------------------------------------------------------------

(iv) Dispositions. If the Parent or any of its Subsidiaries Disposes of any
property under Sections 8.05(c), (e) or (f) which results in the receipt by the
Parent and its Subsidiaries of aggregate Net Cash Proceeds in excess of
$5,000,000 in any fiscal year, the Borrowers shall prepay an aggregate principal
amount of Term Loans equal to 100% of such Net Cash Proceeds within five
(5) Business Days of receipt thereof by such Person (such prepayments to be
applied as set forth in clause (ix) below); provided, however, that, with
respect to any Net Cash Proceeds realized under a Disposition described in this
Section 2.05(b)(iv), at the election of the Company (as notified by the Company
to the Administrative Agent promptly after the date of the receipt of such Net
Cash Proceeds), the Parent or such Subsidiary may reinvest all or any portion of
such Net Cash Proceeds in operating assets within three hundred and sixty-five
(365) days following receipt of such Net Cash Proceeds (or, if the Parent or the
relevant Subsidiary, as applicable, has contractually committed within 365 days
following receipt of such Net Cash Proceeds to reinvest such Net Cash Proceeds,
545 days following receipt of such Net Cash Proceeds); and provided further,
however, that any Net Cash Proceeds not so reinvested shall be immediately
applied to the prepayment of the Term Loans as set forth in this
Section 2.05(b)(iv).

(v) Indebtedness. Upon the incurrence or issuance by the Parent or any of its
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to Section 8.03), the Borrowers shall prepay an
aggregate principal amount of Term Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by the Parent or such
Subsidiary (such prepayments to be applied as set forth in clause (ix) below).

(vi) Extraordinary Receipt. Upon any Extraordinary Receipt received by or paid
to or for the account of the Parent or any of its Subsidiaries, and not
otherwise included in clauses (iv) or (v) of this Section 2.05(b), and which
results in the receipt by the Parent and its Subsidiaries of aggregate Net Cash
Proceeds in excess of $5,000,000 in any fiscal year, the Borrowers shall prepay
an aggregate principal amount of Term Loans equal to 100% of all Net Cash
Proceeds received therefrom immediately upon receipt thereof by the Parent or
such Subsidiary (such prepayments to be applied as set forth in clause
(ix) below); provided, however, that with respect to any proceeds of insurance,
condemnation awards (or payments in lieu thereof) or indemnity payments, at the
election of the Company (as notified by the Company to the Administrative Agent
on or prior to the date of receipt of such insurance proceeds, condemnation
awards or indemnity payments), the Parent or such Subsidiary may apply such Net
Cash Proceeds, within three hundred and sixty-five (365) days following receipt
of such Net Cash Proceeds (or, if the Parent or the relevant Subsidiary, as
applicable, has contractually committed within 365 days following receipt of
such Net Cash Proceeds to apply such Net Cash Proceeds, 545 days following
receipt of such Net Cash Proceeds), to replace or repair the equipment, fixed
assets or real property in respect of which such cash proceeds were received;
and provided, further, however, that any cash proceeds not so applied shall be
immediately applied to the prepayment of the Term Loans as set forth in
Section 2.05(b)(ix).

 

- 87 -



--------------------------------------------------------------------------------

(vii) Target Dividend; Merger. Upon (i) any Initial Dividend or Second Dividend
being paid by the Target to the Bidder or (ii) the Merger (if the Bidder is the
Designated Borrower), in each case, the Designated Borrower shall prepay an
aggregate principal amount of Bridge Loans equal to (x) the proceeds of such
Initial Dividend or Second Dividend, as the case may be, or (y) in the case of
the Merger, to the maximum extent possible and prudent and if permitted by law
and regulation (as determined by the board of directors (or equivalent body) of
the Merged Entity), (having regard to the amount of borrowing by the Company and
the Designated Borrower under this Agreement at such time and the future
borrowings under this Agreement by the Designated Borrower (if any) and interest
thereon and so long as it can be done without material value leakage with
respect to tax consequences, as determined by the Parent in its commercially
reasonable judgment acting in good faith and in consultation with its legal and
tax advisors) the cash on hand of the Target and its Subsidiaries at such time.

(viii) Overadvance Account. Upon the expiry of the Certain Funds Period, the
Borrowers shall prepay an aggregate principal amount of Term Loans (including
Bridge Loans but excluding Incremental Term Loans) (to the extent not previously
prepaid) equal to 100% of (I) any amounts held in the Overadvance Account at
such time and (II) any amount in excess thereof which constitutes proceeds of
the Term Facilities (other than any Incremental Term Loan Facility) which have
not been used for Certain Funds Purposes (such prepayments to be applied as set
forth in clause (ix) below).

(ix) Application to Term Loans. (A) Each prepayment of Term Loans pursuant to
clauses (iii), (iv), (v) and (vi) of this Section 2.05(b) shall be applied,
(I) first, to the principal of outstanding Bridge Loans and (II) second, after
the repayment in full of all outstanding Bridge Loans, ratably to principal of
outstanding Term Loans under each of the other Term Facilities and to the
principal repayment installments thereofof each such Term Facility on a pro-rata
basis.

(B) Each prepayment of Term Loans pursuant to clause (viii) of this
Section 2.05(b) shall be applied ratably to principal of outstanding Term Loans
under each of the Term Facilities (other than Incremental Term Loans) and to the
principal repayment installments thereofof each such Term Facility on a pro-
rata basis.

(x) Limitation of Prepayment Obligations. Notwithstanding any other provisions
of this Section 2.05(b), (i) to the extent that any or all of the Net Cash
Proceeds of any Disposition by a Foreign Subsidiary (each such Disposition, a
“Foreign Disposition”), the Net Cash Proceeds of any Extraordinary Receipt
incurred by a Foreign Subsidiary (each such Extraordinary Receipt, a “Foreign
Extraordinary Receipt”) or Excess Cash Flow attributable to Foreign Subsidiaries
are prohibited or delayed by applicable local law or applicable organizational
documents of such Foreign Subsidiary from being repatriated to a Borrower to
repay the Term Loans of such Borrower pursuant

 

- 88 -



--------------------------------------------------------------------------------

to Section 2.05(b)(iii), (iv) or (vi), as applicable, the portion of such Net
Cash Proceeds or Excess Cash Flow so affected will not be required to be applied
to repay such Term Loans at the times provided in Section 2.05(b)(iii), (iv) or
(vi) as applicable, but may be retained by the applicable Foreign Subsidiary so
long, but only so long, as the applicable local law or applicable organizational
documents of such Foreign Subsidiary will not permit repatriation to either
Borrower (the Parent and the Borrowers hereby agreeing to use, and cause their
Subsidiaries to use, all commercially reasonable efforts to overcome or
eliminate any such restrictions on repatriation and/or minimize any such costs
of prepayment and/or use the other cash and Cash Equivalents of Parent and its
Subsidiaries that are not affected by such restrictions to make the relevant
prepayment), and if within one year following the date on which the respective
prepayment would otherwise have been required such repatriation of any of such
affected Net Cash Proceeds or Excess Cash Flow is permitted under the applicable
local law or applicable organizational documents of such Foreign Subsidiary,
such repatriation will be immediately effected and such repatriated Net Cash
Proceeds or Excess Cash Flow will be promptly (and in any event not later than
two Business Days after such repatriation) applied (net of additional taxes
payable or reserved against as a result thereof and additional costs relating to
such repatriation) to the repayment of such applicable Term Loans pursuant to
this Section 2.05 or (ii) to the extent that the Parent has determined in good
faith, after consultation with the Administrative Agent, that repatriation to a
Borrower to repay the Term Loans of such Borrower pursuant to
Section 2.05(b)(iii), (iv) or (vi), as applicable, of any of or all the Net Cash
Proceeds of any Foreign Disposition, Net Cash Proceeds of any Foreign
Extraordinary Receipt or Excess Cash Flow attributable to Foreign Subsidiaries
would have adverse tax consequences (including any reduction in tax attributes)
with respect to such Net Cash Proceeds or Excess Cash Flow, such Net Cash
Proceeds or Excess Cash Flow so affected will not be required to be applied to
repay such Term Loans at the times provided in Section 2.05(b)(iii), (iv) or
(vi), as applicable, but may be retained by the applicable Foreign Subsidiary so
long, but only so long, as the applicable adverse tax consequences with respect
to such Net Cash Proceeds or Excess Cash Flow remain (the Borrowers hereby
agreeing to use all commercially reasonable efforts to overcome or eliminate any
adverse tax consequences and/or use the other cash and Cash Equivalents of the
Parent and its Subsidiaries that are not affected by such adverse tax
consequences to make the relevant prepayment), and if within one year following
the date on which the respective prepayment would otherwise have been required
such repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow
would no longer have adverse tax consequences, such repatriation will be
immediately effected and such repatriated Net Cash Proceeds or Excess Cash Flow
will be promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof and additional costs relating to such repatriation) to the
repayment of such Term Loans pursuant to this Section 2.05.

(xi) Prepayments During Certain Funds Period. During the Certain Funds Period
and notwithstanding any provision to the contrary in this Agreement, the Notes,
the Security Agreement, the other Loan Documents or any agreements relating to
any of the foregoing, no Loan Party shall be required to prepay any amount that
otherwise falls

 

- 89 -



--------------------------------------------------------------------------------

due for payment by the Company or the Designated Borrower pursuant to Sections
2.05(b)(iv), (v), (vi) or (vii) during the Certain Funds Period, provided that
such amounts shall automatically become due and payable without further act of,
or notice from, the Administrative Agent or any Lender (x) immediately upon the
expiry of the Certain Funds Period and (y) upon the occurrence of an actual or
deemed entry of an order for relief with respect to any Loan Party under the
Bankruptcy Code of the United States.

2.06 Termination or Reduction of Commitments.

(a) Optional.

(i) The Company may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments to an amount not less than the Total Revolving
Outstandings; provided that (A) any such notice shall be received by the
Administrative Agent not later than 2:00 p.m. five (5) Business Days (or if no
Loans denominated in Alternative Currencies are then outstanding, three
(3) Business Days) prior to the date of termination or reduction, (B) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof, (C) if, after giving effect to any
reduction of the Aggregate Revolving Commitments, the Letter of Credit Sublimit,
the Alternative Currency Sublimit or the Swing Line Sublimit exceeds the amount
of the Aggregate Revolving Commitments, such sublimit shall be automatically
reduced by the amount of such excess and (D) any such notice may be conditioned
on the effectiveness of other financing arrangements or one or more other
transactions. The Administrative Agent will promptly notify the Lenders of any
such notice of termination or reduction of the Aggregate Revolving Commitments.
Except as provided in clause (C) of the preceding sentence, the amount of any
such Aggregate Revolving Commitment reduction shall not be applied to the
Alternative Currency Sublimit or the Letter of Credit Sublimit unless otherwise
specified by the Company. Any reduction of the Aggregate Revolving Commitments
shall be applied to the Revolving Commitment of each Revolving Lender according
to its Applicable Percentage. All fees accrued with respect thereto until the
effective date of any termination of the Aggregate Revolving Commitments shall
be paid on the effective date of such termination. If after giving effect to any
reduction or termination of Revolving Commitments under this Section 2.06(a),
the Letter of Credit Sublimit, the Swing Line Sublimit or the Alternate Currency
Sublimit exceeds the Revolving Facility at such time, the Letter of Credit
Sublimit, the Swing Line Sublimit or the Alternate Currency Sublimit, as the
case may be, shall be automatically reduced by the amount of such excess.

(ii) The Company may, upon notice to the Administrative Agent, terminate or
reduce the aggregate Term Commitments under a given Initial Term Facility;
provided that (A) any such notice shall be received by the Administrative Agent
not later than 2:00 p.m. three (3) Business Days prior to the date of
termination or reduction, (B) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of

 

- 90 -



--------------------------------------------------------------------------------

$1,000,000 in excess thereof and (C) any such notice may be conditioned on the
effectiveness of other financing arrangements or one or more other transactions.
The Administrative Agent will promptly notify the Appropriate Lenders under a
given Initial Term Facility of any such notice of termination or reduction of
the aggregate Term Commitments under such Initial Term Facility. Each optional
reduction to Term Commitments pursuant to this Section 2.06(a)(ii) shall be
applied either (i) ratablyon a pro rata basis to the Term Commitments under each
Term Facility or (ii) (1)the Initial Term Facilities or (ii) on such other basis
as determined by the Borrowers, so long as any such reduction with respect to
the Term Commitments under the Initial Term A and B Facilities on such date in
an amount less than the portion which the aggregate Term Commitments under the
Term A and B Facilities bears to the aggregate Term Commitments under the Term
Facilities on such date (and, with respect to the amount of such commitment
reduction, ratably among the Term A-1 Facility, the Term A-2 Facility, the Term
B-1 Facility and the Term B-2 Facility) and (2) to the Term Commitments under
the Bridge Facility on such date in an amount greater than the portion which the
aggregate Term Commitments under the Bridge Facilities bears to the aggregate
Term Commitments under the Term Facilities on such date Facilities (other than
the Initial Bridge Facility) (x) is applied on a pro rata basis to the Term
Commitments under the Term A-1 Facility, the Initial Term A-2 Facility, the
Initial Term B-1 Facility and the Initial Term B-2 Facility and (y) represents
(in the aggregate for such Initial Term Facilities) less than a ratable share of
the aggregate reduction with respect to all Term Commitments under all of the
Initial Term Facilities on such date of reduction. Any reduction of the
aggregate Term Commitments under a given Initial Term Facility shall be applied
to the Term Commitment of each Initial Term Lender under such Initial Term
Facility according to its Applicable Percentage. All fees accrued with respect
thereto until the effective date of any termination of the aggregate Term
Commitments under a given Initial Term Facility shall be paid on the effective
date of such termination.

(b) Mandatory.

(i) The aggregate Term A-1 Commitments (and the Term A-1 Commitment of each
Lender with such a Commitment) shall (A) terminate in its entirety (to the
extent not theretofore terminated) on the last day of the Availability Period
for the Term A-1 Facility (after giving effect to any incurrence of Term A-1
Loans on such date) and (B) be reduced on each date on which Term A-1 Loans are
incurred (after giving effect to the making of Term A-1 Loans on such date) inby
an amount equal to the aggregate principal amount of Term A-1 Loans incurred on
such date.

(ii) The aggregate Term A-2 Commitments (and the Term A-2 Commitment of each
Lender with such a Commitment) shall (A) terminate in its entirety (to the
extent not theretofore terminated) on the last day of the Availability Period
for the Initial Term A-2 Facility (after giving effect to any incurrence of
Initial Term A-2 Loans on such date) and (B) be reduced on each date on which
Initial Term A-2 Loans are incurred (after giving effect to the making of
Initial Term A-2 Loans on such date) inby an amount equal to the aggregate
principal amount of Initial Term A-2 Loans incurred on such date.

 

- 91 -



--------------------------------------------------------------------------------

(iii) The aggregate Term B-1 Commitments (and the Term B-1 Commitment of each
Lender with such a Commitment) shall (A) terminate in its entirety (to the
extent not theretofore terminated) on the last day of the Availability Period
for the Initial Term B-1 Facility (after giving effect to any incurrence of
Initial Term B-1 Loans on such date) and (B) be reduced on each date on which
Initial Term B-1 Loans are incurred (after giving effect to the making of
Initial Term B-1 Loans on such date) inby an amount equal to the aggregate
principal amount of Initial Term B-1 Loans incurred on such date.

(iv) The aggregate Term B-2 Commitments (and the Term B-2 Commitment of each
Lender with such a Commitment) shall (A) terminate in its entirety (to the
extent not theretofore terminated) on the last day of the Availability Period
for the Initial Term B-2 Facility (after giving effect to any incurrence of
Initial Term B-2 Loans on such date) and (B) be reduced on each date on which
Initial Term B-2 Loans are incurred (after giving effect to the making of
Initial Term B-2 Loans on such date) inby an amount equal to the aggregate
principal amount of Initial Term B-2 Loans incurred on such date.

(v) The aggregate Bridge Commitments (and the Bridge Commitment of each Lender
with such a Commitment) shall (A) terminate in its entirety (to the extent not
theretofore terminated) on the last day of the Availability Period for the
Initial Bridge Facility (after giving effect to any incurrence of Initial Bridge
Loans on such date) and (B) be reduced on each date on which Initial Bridge
Loans are incurred (after giving effect to the making of Initial Bridge Loans on
such date) inby an amount equal to the aggregate principal amount of Initial
Bridge Loans incurred on such date,.

provided, in each case, that if but for the proviso in the definition of Certain
Funds Period, the last day of the Availability Period would have occurred, the
aggregate Commitments of the Bridge Facility shall be reduced to zero and the
aggregate Commitments of each Term Facility (other than the Bridge Facility)
shall be reduced on pro rata basis so that the aggregate Term Commitments
(excluding the Bridge Commitments) shall be $175,000,000.

(c) Application of Commitment Reductions; Payment of Fees. (i) The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit, the Swing Line Sublimit or the
Revolving Commitment under this Section 2.06. Upon any reduction of the
Aggregate Revolving Commitments, the Revolving Commitment of each Revolving
Lender shall be reduced by such Lender’s Applicable Revolving Percentage of such
reduction amount. All fees in respect of the Revolving Facility accrued until
the effective date of any termination of the Revolving Facility shall be paid on
the effective date of such termination.

(ii) The Administrative Agent will promptly notify the Lenders under the
applicable Initial Term Facility of any termination or reduction of the Term
CommitmentCommitments under such Initial Term Facility pursuant to this
Section 2.06. Upon any reduction of the Term CommitmentCommitments under a given
Initial Term Facility, the Term Commitment of each Initial Term Lender under
such facilityInitial Term Facility shall be reduced by such Lender’s Applicable
Percentage of such reduction amount. All fees in respect of a given Initial Term
Facility accrued until the effective date of any termination of Term Commitments
under such Initial Term Facility shall be paid on the effective date of such
termination.

 

- 92 -



--------------------------------------------------------------------------------

2.07 Repayments of Loans.

(i) Term A-1 Loans. The Company shall pay to each Term A-1 Lender on each
principal payment date set out below the specified percentage of the Term A-1
Loans advanced by such Term A-1 Lender to the Company (which amounts shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05), with the final such payment being
in the aggregate principal amount of all Term A-1 Loans then outstanding to the
Company:

 

Principal Payment Date Falling on or Nearest to:

 

Percentage of Payment on last day of fiscal quarter

The last Business Day of each of the first four fiscal quarters of the Parent
occurring after the later of (a) the end of the Certain Funds Period and (b) the
date that all outstanding Bridge Loans shall have been repaid

 

1.25% of the sum of the aggregate principal amount of Term A-1 Loans incurred on
the Initial Funding Date, the Second Funding Date and the Third Funding Date

The last Business Day of each of the first four fiscal quarters of the Parent
occurring after the first anniversary of the later of (a) the end of the Certain
Funds Period and (b) the date that all outstanding Bridge Loans shall have been
repaid

 

1.25% of the sum of the aggregate principal amount of Term A-1 Loans incurred on
the Initial Funding Date, the Second Funding Date and the Third Funding Date

The last Business Day of each of the first four fiscal quarters of the Parent
occurring after the second anniversary of the later of (a) the end of the
Certain Funds Period and (b) the date that all outstanding Bridge Loans shall
have been repaid

 

2.50% of the sum of the aggregate principal amount of Term A-1 Loans incurred on
the Initial Funding Date, the Second Funding Date and the Third Funding Date

The last Business Day of each of the first four fiscal quarters of the Parent
occurring after the third anniversary of the later of (a) the end of the Certain
Funds Period and (b) the date that all outstanding Bridge Loans shall have been
repaid

 

2.50% of the sum of the aggregate principal amount of Term A-1 Loans incurred on
the Initial Funding Date, the Second Funding Date and the Third Funding Date

The last Business Day of each fiscal quarter of the Parent occurring prior to
the Maturity Date but after the fourth anniversary of the later of (a) the end
of the Certain Funds Period and (b) the date that all outstanding Bridge Loans
shall have been repaid

 

3.125% of the sum of the aggregate principal amount of Term A-1 Loans incurred
on the Initial Funding Date, the Second Funding Date and the Third Funding Date

 

- 93 -



--------------------------------------------------------------------------------

provided, however, that the final principal repayment installment of the Term
A-1 Loans shall be repaid on the Maturity Date for the Term A-1 FacilityLoans
and in any event shall be in an amount equal to the aggregate principal amount
of all Term A-1 Loans outstanding on such date.

(ii) Funded Term A-2 Loans. The Designated Borrower shall pay to each Funded
Term A-2 Lender on each principal payment date set out below the specified
percentage of the Funded Term A-2 Loans advancedowing by such Term A-2 Lender to
the Designated Borrower to such Funded Term A-2 Lender (which amounts shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05), with the final such payment being
in the aggregate principal amount of all Funded Term A-2 Loans then outstanding
to the Designated Borrower:

 

Principal Payment Date Falling on or Nearest to:

 

Percentage of Payment on last day of fiscal quarter

The last Business Day of each of the first four fiscal quarters of the Parent
occurring after the later of (a) the end of the Certain Funds Period and (b) the
date that all outstanding Bridge Loans shall have been repaid

 

1.25% of the sum of the aggregate principal amount of Funded Term A-2 Loans
incurredresulting from a Term Loan Conversion on the Initial Funding Date, the
Second Funding Date and the Third Funding Date

The last Business Day of each of the first four fiscal quarters of the Parent
occurring after the first anniversary of the later of (a) the end of the Certain
Funds Period and (b) the date that all outstanding Bridge Loans shall have been
repaid

 

1.25% of the sum of the aggregate principal amount of Funded Term A-2 Loans
incurredresulting from a Term Loan Conversion on the Initial Funding Date, the
Second Funding Date and the Third Funding Date

The last Business Day of each of the first four fiscal quarters of the Parent
occurring after the second anniversary of the later of (a) the end of the
Certain Funds Period and (b) the date that all outstanding Bridge Loans shall
have been repaid

 

2.50% of the sum of the aggregate principal amount of Funded Term A-2 Loans
incurredresulting from a Term Loan Conversion on the Initial Funding Date, the
Second Funding Date and the Third Funding Date

The last Business Day of each of the first four fiscal quarters of the Parent
occurring after the third anniversary of the later of (a) the end of the Certain
Funds Period and (b) the date that all outstanding Bridge Loans shall have been
repaid

 

2.50% of the sum of the aggregate principal amount of Funded Term A-12 Loans
incurredresulting from a Term Loan Conversion on the Initial Funding Date, the
Second Funding Date and the Third Funding Date

The last Business Day of each fiscal quarter of the Parent occurring prior to
the Maturity Date but after the fourth anniversary of the later of (a) the end
of the Certain Funds Period and (b) the date that all outstanding Bridge Loans
shall have been repaid

 

3.125% of the sum of the aggregate principal amount of Funded Term A-2 Loans
incurredresulting from a Term Loan Conversion on the Initial Funding Date, the
Second Funding Date and the Third Funding Date

 

- 94 -



--------------------------------------------------------------------------------

provided, however, that the final principal repayment installment of the Funded
Term A--2 Loans shall be repaid on the Maturity Date for the Term A-2
FacilityLoans and in any event shall be in an amount equal to the aggregate
principal amount of all Funded Term A-2 Loans outstanding on such date.

(iii) Funded Term B-1 Loans. The Company shall pay to each Funded Term B-1
Lender (i) on the last Business Day of each fiscal quarter of the Parent
occurring after the later of (a) the end of the Certain Funds Period and (b) the
date that all outstanding Bridge Loans shall have been repaid, but prior to the
Maturity Date, the principal amount of all Funded Term B-1 Loans then
outstanding in an amount equal to 0.25% of the sum of the aggregate principal
amount of Funded Term B-1 Loans incurredsubject to a Term Loan Conversion on the
Initial Funding Date, the Second Funding Date and the Third Funding Date (which
amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05) and (ii) on the
Maturity Date for the Term B-1 FacilityLoans, the principal amount of all Funded
Term B-1 Loans in an amount equal to the aggregate principal amount of all
Funded Term B-1 Loans outstanding on such date.

(iv) Funded Term B-2 Loans. The Designated Borrower shall pay to each Funded
Term B-2 Lender (i) on the last Business Day of each fiscal quarter of the
Parent occurring after the later of (a) the end of the Certain Funds Period and
(b) the date that all outstanding Bridge Loans shall have been repaid, but prior
to the Maturity Date, the principal amount of all Funded Term B-2 Loans then
outstanding in an amount equal to 0.25% of the sum of the aggregate principal
amount of Funded Term B-2 Loans incurredsubject to a Term Loan Conversion on the
Initial Funding Date, the Second Funding Date and the Third Funding Date (which
amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05) and (ii) on the
Maturity Date for the Term B-2 FacilityLoans, the principal amount of all Funded
Term B-2 Loans in an amount equal to the aggregate principal amount of all
Funded Term B-2 Loans outstanding on such date.

(v) Funded Bridge Loans. The Designated Borrower shall repay to the Lenders on
the Bridge Loan Maturity Date the aggregate principal amount of all Funded
Bridge Loans outstanding on such date, unless accelerated sooner pursuant to
Section 9.02.

 

- 95 -



--------------------------------------------------------------------------------

(vi) Incremental Term Loan. The Company shall repay the outstanding principal
amount of the Incremental Term Loan in the installments on the dates and in the
amounts set forth in the Incremental Term Loan Agreement (as such installments
may hereafter be adjusted as a result of prepayments made pursuant to
Section 2.05), unless accelerated sooner pursuant to Section 9.02.

(vii) Revolving Loans. The Company shall repay to the Lenders on the Revolving
Loan Maturity Date the aggregate principal amount of all Revolving Loans
outstanding on such date, unless accelerated sooner pursuant to Section 9.02.

(viii) Swing Line Loans. The Company shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Swing Line Loan is
made and (ii) the Revolving Loan Maturity Date, unless accelerated sooner
pursuant to Section 9.02.

2.08 Interest.

(a) (a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the sum of the Eurocurrency
Rate for such Interest Period plus the Applicable Rate, as applicable for
Revolving Loans, Term A-1 Loans, Term A-2 Loans, Term B-1 Loans, Term B-2 Loans
and Bridge Loans maintained as Eurocurrency Loans plus (in the case of a
Eurocurrency Rate Loan of any Lender which is lent from a Lending Office in the
United Kingdom or a Participating Member State) the Mandatory Cost; (ii) each
Base Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the sum of the Base Rate plus the Applicable Rate for Base Rate Loans for such
Facility; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the sum of the Base Rate plus the Applicable Rate for Base Rate Loans
under the Revolving Facility.

(b) (b)(i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by either Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders (unless an Event of Default exists
under Section 9.01(f) or (g), in which case no such request shall be required),
such amount shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

- 96 -



--------------------------------------------------------------------------------

(iii) Without duplication of clause (i), each Borrower upon the request of the
Required Lenders, while any Event of Default exists, shall pay interest on the
principal amount of all outstanding Obligations owed by such Borrower hereunder
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.09 Fees.

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Revolving Commitment Fee. The Company shall pay to the Administrative Agent,
for the account of each Revolving Lender in accordance with its Applicable
Revolving Percentage, a commitment fee equal to the product of (i) the
Applicable Rate for Revolving Loans times (ii) the actual daily amount by which
the Aggregate Revolving Commitments exceed the sum of (y) the Outstanding Amount
of Revolving Loans and (z) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.15. The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article V is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Effective Date,
and on the last day of the Availability Period. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. For purposes of clarification, Swing
Line Loans shall not be considered outstanding for purposes of determining the
unused portion of the Aggregate Revolving Commitments.

(b) Term Loan Commitment Fee.

(i) The Company shall pay to the Administrative Agent, (A) for the account of
each Term A-1 Lender in accordance with its Applicable Percentage, a commitment
fee for the period from and including the Initial Funding Date to and including
the date set forth in Section 2.06(b)(i) (or such earlier date on which the
aggregate Term A-1 Commitments have been terminated) computed at a rate per
annum equal to 0.75% of the

 

- 97 -



--------------------------------------------------------------------------------

actual daily amount of the aggregate Term A-1 Commitments (as reduced under
Section 2.06(a)(ii) or Section 2.06(b)), and (B) for the account of each Initial
Term B-1 Lender in accordance with its Applicable Percentage, a commitment fee
for the period from and including the Initial Funding Date to and including the
date set forth in Section 2.06(b)(iii) (or such earlier date on which the
aggregate Term B-1 Commitments have been terminated) computed at a rate per
annum equal to 1.50% of the actual daily amount of the aggregate Term B-1
Commitments (as reduced under Section 2.06(a)(ii) or Section 2.06(b)). The
commitment fees shall accrue at all times during the applicable period described
above, including at any time during which one or more of the conditions in
Article V is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Initial Funding Date, and on the date
upon which the aggregate Term A-1 Commitments or Term B-1 Commitments, as the
case may be, are terminated.

(ii) The Designated Borrower shall pay to the Administrative Agent, (A) for the
account of each Initial Term A-2 Lender in accordance with its Applicable
Percentage, a commitment fee for the period from and including the Initial
Funding Date to and including the date set forth in Section 2.06(b)(ii) (or such
earlier date on which the aggregate Term A-2 Commitments have been terminated)
computed at a rate per annum equal to 0.75% of the actual daily amount of the
aggregate Term A-2 Commitments (as reduced under Section 2.06(a)(ii) or
Section 2.06(b)), and (B) for the account of each Initial Term B-2 Lender in
accordance with its Applicable Percentage, a commitment fee for the period from
and including the Initial Funding Date to and including the date set forth in
Section 2.06(b)(iv) (or such earlier date on which the aggregate Term B-2
Commitments have been terminated) computed at a rate per annum equal to 1.50% of
the actual daily amount of the aggregate Term B-2 Commitments (as reduced under
Section 2.06(a)(ii) or Section 2.06(b)). The commitment fees shall accrue at all
times during the applicable period described above, including at any time during
which one or more of the conditions in Article V is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Initial Funding Date, and on the date upon which the aggregate Term A-2
Commitments or Term B-2 Commitments, as the case may be, are terminated.

(c) Repricing Transaction. At the time of the effectiveness of any Repricing
Transaction that is consummated prior to the sixtwelve-month anniversary of the
Initial Funding Date, the Borrowers agree to pay to the Administrative Agent,
for the ratable account of each Term Lender with outstanding Term B-1 Loans
and/or Term B-2 Loans (including each Term Lender that withholds its consent to
such Repricing Transaction and is replaced as a Non-Consenting Lender under
Section 11.13), a fee in an amount equal to 1.0% of (x) in the case of a
Repricing Transaction of the type described in clause (a) of the definition
thereof, the aggregate principal amount of all Term B-1 Loans and/or Term B-2
Loans prepaid in connection with such Repricing Transaction and (y) in the case
of a Repricing Transaction described in clause (b) of the definition thereof,
the aggregate principal amount of all Term B-1 Loans and/or Term B-2 Loans
outstanding on such date that are subject to an effective pricing reduction
pursuant to such Repricing Transaction. Such fees shall be due and payable upon
the date of the effectiveness of such Repricing Transaction.

 

- 98 -



--------------------------------------------------------------------------------

(d) Fee Letter. The Company shall pay to the Arranger, the Administrative Agent
and the Lenders for their own respective accounts fees, in Dollars, in the
amounts and at the times specified in the Fee Letter. Such fees shall be fully
earned when paid and shall be non-refundable for any reason whatsoever.

2.10 Computation of Interest and Fees.

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of each
Borrower hereunder to pay any amount owing by such Borrower with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, each Borrower shall execute and
deliver to such Lender (through the Administrative Agent) one or more Notes,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.

 

- 99 -



--------------------------------------------------------------------------------

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by each Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by each Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by each Borrower hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States. If, for
any reason, a Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, such Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage in respect of the relevant Facility (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after (i) 2:00 p.m., in the case of payments in Dollars, or (ii) the Applicable
Time specified by the Administrative Agent in the case of payments in an
Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day (except for purposes of determining whether an Event of
Default has occurred) and any applicable interest or fee shall continue to
accrue. If any payment to be made by a Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02

 

- 100 -



--------------------------------------------------------------------------------

(or, in the case of a Borrowing of Base Rate Loans, that such Lender has made
such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to the applicable Borrower
to but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the applicable Borrower, the interest rate applicable to
Base Rate Loans. If the applicable Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the applicable Borrower the amount
of such interest paid by the applicable Borrower for such period. If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by the applicable Borrower shall be without prejudice to any claim
the applicable Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

(ii) Payments by the Borrowers; Presumptions by the Administrative Agent. Unless
the Administrative Agent shall have received notice from the Company prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuer hereunder that the applicable Borrower will not
make such payment, the Administrative Agent may assume that the applicable
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Appropriate Lenders or the L/C
Issuer, as the case may be, the amount due. In such event, if the applicable
Borrower has not in fact made such payment, then each of the Appropriate Lenders
or the L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the L/C Issuer, in Same Day Funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

- 101 -



--------------------------------------------------------------------------------

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any of the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Parties at such time) of payment on account of the Obligations in
respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Facilities then due and payable to the Lenders or owing (but not
due and payable) to the Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

- 102 -



--------------------------------------------------------------------------------

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrowers pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.14, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to any Loan Party or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Company shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, promptly,
and in any event within three (3) Business Days, after receipt of written notice
from the Administrative Agent, the L/C Issuer or the Swing Line Lender, the
Company shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at DBNY. The Company, and to the extent
provided by any Lender, such Lender, shall grant to (and subject to the control
of) the Administrative Agent, for the benefit of the Administrative Agent, the
L/C Issuer and the Lenders (including the Swing Line Lender), and shall
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the

 

- 103 -



--------------------------------------------------------------------------------

foregoing, all as security for the obligations to which such Cash Collateral may
be applied pursuant to Section 2.14(c). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent as herein provided, or that the total amount
of such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Company or the relevant Defaulting Lender will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.04, 2.05, 2.15 or 9.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Revolving Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.14
may be otherwise applied in accordance with Section 9.03), and (y) the Person
providing Cash Collateral and the L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article IX or
otherwise, and including any amounts made available to the Administrative Agent
by that

 

- 104 -



--------------------------------------------------------------------------------

Defaulting Lender pursuant to Section 11.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, if so determined by the Administrative Agent or requested by the L/C
Issuer or Swing Line Lender, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Swing Line
Loan or Letter of Credit; fourth, as the Company may request (so long as no
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Company, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default exists, to the payment of any amounts owing to the applicable
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the applicable Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 5.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) or (b) for any period during
which that Lender is a Defaulting Lender (and the applicable Borrower shall not
be required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender) and (y) shall be limited in its right to
receive Letter of Credit Fees as provided in Section 2.03(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of each Revolving Lender
that is a non-Defaulting Lender shall be computed without giving effect to the
Revolving Commitment of that

 

- 105 -



--------------------------------------------------------------------------------

Defaulting Lender; provided, that, the aggregate obligation of each Revolving
Lender that is a non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Revolving Commitment of that Revolving
Lender that is a non-Defaulting Lender minus (2) the aggregate Outstanding
Amount of the Revolving Loans of that Revolving Lender.

(b) Defaulting Lender Cure. If the applicable Borrower, the Administrative
Agent, the Swing Line Lender and the L/C Issuer agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Revolving Lender will, to the extent applicable, purchase
that portion of outstanding Revolving Loans of the other Revolving Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Revolving Loans and funded and unfunded participations in
Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Revolving Lenders in accordance with their Applicable Percentages (without
giving effect to Section 2.15(a)(iv)), whereupon that Revolving Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while that Revolving Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Revolving Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

2.16 Special Provisions Relating to a Re-Allocation Event.

(a) On the date of the occurrence of a Re-Allocation Event, automatically (and
without the taking of any action), (i) all then outstanding Revolving Loans
denominated in an Alternative Currency and all Unreimbursed Amounts in respect
of Letters of Credit issued for the account of the Company owed in an
Alternative Currency, shall be automatically converted into Revolving Loans
maintained in, and Unreimbursed Amounts owing by the Company in, Dollars (in an
amount equal to the Dollar Equivalent of the aggregate principal amount of the
respective Loans or Unreimbursed Amounts on the date such Re-Allocation Event
first occurred, which Revolving Loans or Unreimbursed Amounts (x) shall continue
to be owed by the Company, (y) shall at all times thereafter be deemed to be
Base Rate Loans and (z) shall be immediately due and payable on the date such
Re-Allocation Event has occurred) and (ii) all principal, accrued and unpaid
interest and other amounts owing with respect to such Revolving Loans and
Unreimbursed Amounts shall be immediately due and payable in Dollars, taking the
Dollar Equivalent of such principal amount, accrued and unpaid interest and
other amounts. The occurrence of any conversion of Revolving Loans or
Unreimbursed Amounts to Base Rate Loans as provided above in this
Section 2.16(a) shall be deemed to constitute, for purposes of Section 3.05, a
prepayment of Revolving Loans before the last day of any Interest Period
relating thereto.

 

- 106 -



--------------------------------------------------------------------------------

(b) Upon and after the occurrence of a Re-Allocation Event, all amounts from
time to time accruing with respect to, and all amounts from time to time payable
on account of, Revolving Loans denominated in Alternative Currency (including,
without limitation, any interest and other amounts which were accrued but unpaid
on the date of such Re-Allocation Event) and Unreimbursed Amounts owing in an
Alternative Currency shall be payable in Dollars (taking the Dollar Equivalents
of all such amounts on the date of the occurrence of the respective
Re-Allocation Event, with all calculations for periods after the Re-Allocation
Event being made as if the respective such Revolving Loan or Unreimbursed Amount
had originally been made in Dollars) and shall be distributed by the
Administrative Agent for the account of appropriate Lenders which made such
Revolving Loans or are participating therein.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without deduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if any Loan Party or the
Administrative Agent shall be required by applicable law to deduct or withhold
any Indemnified Taxes or Other Taxes) from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions and withholdings (including deductions and withholdings applicable to
additional sums payable under this Section 3.01) the Administrative Agent, any
Lender or the L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such deductions and withholdings been made,
(ii) such Loan Party or the Administrative Agent, as applicable, shall make such
deductions and withholdings and (iii) such Loan Party or the Administrative
Agent, as applicable, shall timely pay the full amount deducted or withheld to
the relevant Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01(c)) paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Company by a Lender or the L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
L/C Issuer, shall be conclusive absent manifest error.

 

- 107 -



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
the Company shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which a
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Company (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Company or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, if a Borrower is resident for
tax purposes in the United States, (A) any Lender that is a “United States
person” within the meaning of Section 7701(a)(30) of the Internal Revenue Code
and that makes a Credit Extension to such Borrower shall deliver to the Company
or the Administrative Agent executed originals of IRS Form W-9 or such other
documentation or information prescribed by applicable laws or reasonably
requested by the Company or the Administrative Agent as will enable the Company
or the Administrative Agent, as the case may be, to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements; and (B) any Foreign Lender shall deliver to the Company and the
Administrative Agent (in such number of copies as shall be reasonably requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Company or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

(i) duly executed originals of IRS Form W-8BEN claiming eligibility for benefits
of an income tax treaty to which the United States is a party,

(ii) duly executed originals of IRS Form W-8ECI,

(iii) duly executed originals of IRS Form W-8IMY with all required supporting
documentation,

(iv) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate to

 

- 108 -



--------------------------------------------------------------------------------

the effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10 percent
shareholder” of the applicable Borrower within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code and
(y) duly completed copies of IRS Form W-8BEN, or

(v) duly executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made.

In addition to the foregoing, if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Company and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Company or the Administrative Agent as
may be necessary for the requesting party to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this paragraph, “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(f) Treatment of Certain Refunds. Unless required by applicable laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Loan Party or with respect to which any
Loan Party has paid additional amounts pursuant to this Section, it shall pay to
such Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Loan Party, upon the request of the Administrative
Agent, such Lender or the L/C Issuer, agrees to repay the amount paid over to
such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority, other than any penalties, interest or other
charges attributable to gross negligence or willful misconduct on the part of
the Administrative Agent, such Lender or L/C Issuer as determined by a court of
competent jurisdiction by final and nonappealable judgment) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such

 

- 109 -



--------------------------------------------------------------------------------

Governmental Authority. This subsection shall not be construed to require the
Administrative Agent, any Lender or the L/C Issuer to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the Company or any other Person.

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurocurrency Rate (whether denominated in Dollars
or an Alternative Currency), or to determine or charge interest rates based upon
the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Company through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or to convert
Base Rate Loans to Eurocurrency Rate Loans shall be suspended and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurocurrency
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender, shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Company that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the applicable Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable and such Loans are denominated in Dollars, convert all of such
Lender’s Eurocurrency Rate Loans to Base Rate Loans (the interest rate on which
Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurocurrency Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurocurrency Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurocurrency Rate. Upon any
such prepayment or conversion, the applicable Borrower shall also pay accrued
interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason in connection with any
request for a Eurocurrency Rate Loan or a conversion to or continuation thereof
that (a) deposits (whether in

 

- 110 -



--------------------------------------------------------------------------------

Dollars or an Alternative Currency) are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency) or in connection with an
existing or proposed Base Rate Loan, or (c) the Eurocurrency Rate for any
requested Interest Period with respect to an existing or proposed Eurocurrency
Rate Loan or in connection with an existing or proposed Base Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly notify the Company and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice (which revocation the Administrative Agent agrees
to give promptly upon receipt of such instruction). Upon receipt of such notice,
the Company may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans in the affected currency or currencies
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein to the extent
available (or, in the case of a pending request for a Loan denominated in an
Alternative Currency, the Company and the Lenders may establish a mutually
acceptable alternative rate).

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender or
the L/C Issuer (except (A) any reserve requirement reflected in the Eurocurrency
Rate) and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below);

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurocurrency Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer);

(iii) result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Eurocurrency Rate Loans; or

 

- 111 -



--------------------------------------------------------------------------------

(iv) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Company will pay (or cause the
Designated Borrower to pay) to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Company will pay (or cause the Designated Borrower to pay) to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the Designated
Borrower to pay) such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that a Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies

 

- 112 -



--------------------------------------------------------------------------------

the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Company shall pay (or cause the
Designated Borrower to pay) to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including eurodollar funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the applicable Borrower
shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.

3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Company shall promptly compensate (or cause the Designated Borrower to
pay) such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by a Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by the Company;

(c) any failure by a Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment any Loan or drawing under any
Letter of Credit (or interest due thereon) in a different currency from such
Loan or Letter of Credit drawing; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 11.13;

including foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract (but excluding
anticipated profits). The Company shall also pay (or cause the Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.

 

- 113 -



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank eurodollar market for such currency for a comparable amount
and for a comparable period, whether or not such Eurocurrency Rate Loan was in
fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or a Borrower is required to pay any additional
amount to any Lender, the L/C Issuer, or any Governmental Authority for the
account of any Lender or the L/C Issuer pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Company hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if a Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Company may replace such Lender in accordance with
Section 11.13.

3.07 Survival.

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments and/or the Term Commitments,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.

 

- 114 -



--------------------------------------------------------------------------------

ARTICLE IV

GUARANTY

4.01 The Guaranty.

(a) Each of the Domestic Guarantors hereby jointly and severally guarantees to
each Lender, the L/C Issuer, each Affiliate of a Lender that enters into a
Secured Swap Contract or a Secured Treasury Management Agreement with a Loan
Party, each other holder of the Obligations and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. The Domestic Guarantors hereby
further agree that if any of the Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise), the Domestic Guarantors will,
jointly and severally, promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Obligations, the same will be promptly paid in full when due
(whether at extended maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise) in accordance with the terms of
such extension or renewal.

(b) Each of the Foreign Guarantors hereby jointly and severally guarantees to
each Lender, each Affiliate of a Lender that enters into a Secured Swap Contract
or a Secured Treasury Management Agreement with a Foreign Loan Party, each other
holder of the Foreign Obligations and the Administrative Agent as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Foreign Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. The Foreign Guarantors hereby
further agree that if any of the Foreign Obligations are not paid in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory cash collateralization or otherwise), the Foreign Guarantors will,
jointly and severally, promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Foreign Obligations, the same will be promptly paid in full when
due (whether at extended maturity, as a mandatory prepayment, by acceleration,
as a mandatory cash collateralization or otherwise) in accordance with the terms
of such extension or renewal.

(c) Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents or other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable state Law.

 

- 115 -



--------------------------------------------------------------------------------

4.02 Obligations Unconditional.

(a) The obligations of the Domestic Guarantors under Section 4.01 are joint and
several, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Loan Documents or other
documents relating to the Obligations, or any substitution, release, impairment
or exchange of any other guarantee of or security for any of the Obligations,
and, to the fullest extent permitted by applicable law, irrespective of any
other circumstance whatsoever which might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor (other than payment in
full of the Obligations, other than contingent indemnification, tax gross up,
expense reimbursement or yield protection obligations, in each case, for which
no claim has been made), it being the intent of this Section 4.02 that the
obligations of the Domestic Guarantors hereunder shall be absolute and
unconditional under any and all circumstances. Each Domestic Guarantor agrees
that such Domestic Guarantor shall have no right of subrogation, indemnity,
reimbursement or contribution against a Borrower or any other Guarantor for
amounts paid under this Article IV until such time as the Obligations have been
paid in full and the Commitments have expired or terminated.

(b) The obligations of the Foreign Guarantors under Section 4.01 are joint and
several, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Loan Documents or other
documents relating to the Foreign Obligations, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Foreign Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
(other than payment in full of the Obligations, other than contingent
indemnification, tax gross up, expense reimbursement or yield protection
obligations, in each case, for which no claim has been made), it being the
intent of this Section 4.02 that the obligations of the Foreign Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Each Foreign Guarantor agrees that such Foreign Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against a Borrower or any
other Guarantor for amounts paid under this Article IV until such time as the
Foreign Obligations have been paid in full and the Commitments have expired or
terminated.

(c) Without limiting the generality of the foregoing, it is agreed that, to the
fullest extent permitted by Law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:

(i) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of any of the Loan
Documents or other documents relating to the Obligations shall be done or
omitted;

 

- 116 -



--------------------------------------------------------------------------------

(iii) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents or other documents relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

(iv) any Lien granted to, or in favor of, the Administrative Agent or any other
holder of the Obligations as security for any of the Obligations shall fail to
attach or be perfected; or

(v) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

(d) With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or other documents relating to the
Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

4.03 Reinstatement.

(a) The obligations of the Domestic Guarantors under this Article IV shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Obligations is rescinded or must be
otherwise restored by any holder of any of the Obligations, whether as a result
of any proceedings under any Debtor Relief Law, and each Domestic Guarantor
agrees that it will indemnify the Administrative Agent and each holder of the
Obligations on demand for all reasonable costs and expenses (including, without
limitation, the fees, charges and disbursements of counsel) incurred by the
Administrative Agent or such holder of the Obligations in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any proceedings under any Debtor
Relief Law.

(b) The obligations of the Foreign Guarantors under this Article IV shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Foreign Obligations is rescinded or
must be otherwise restored by any holder of any of the Foreign Obligations,
whether as a result of any proceedings under any Debtor Relief Law, and each
Foreign Guarantor agrees that it will indemnify the Administrative Agent and
each holder of the Foreign Obligations on demand for all reasonable costs and
expenses (including, without limitation, the fees, charges and disbursements of
counsel) incurred by the Administrative Agent or such holder of the Foreign
Obligations in connection with such

 

- 117 -



--------------------------------------------------------------------------------

rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any proceedings under any Debtor
Relief Law.

4.04 Certain Additional Waivers.

Each Guarantor further agrees that such Guarantor shall have no right of
recourse to security for the Obligations, except through the exercise of rights
of subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

4.05 Remedies.

(a) The Domestic Guarantors agree that, to the fullest extent permitted by law,
as between the Domestic Guarantors, on the one hand, and the Administrative
Agent and the other holders of the Obligations, on the other hand, the
Obligations may be declared to be forthwith due and payable as provided in
Section 9.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in said Section 9.02) for purposes of Section 4.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Obligations from becoming automatically due and
payable) as against any other Person and that, in the event of such declaration
(or the Obligations being deemed to have become automatically due and payable),
the Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by the Domestic Guarantors for purposes of
Section 4.01. The Domestic Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the holders of the Obligations may exercise their remedies
thereunder in accordance with the terms thereof.

(b) The Foreign Guarantors agree that, to the fullest extent permitted by law,
as between the Foreign Guarantors, on the one hand, and the Administrative Agent
and the other holders of the Foreign Obligations, on the other hand, the Foreign
Obligations may be declared to be forthwith due and payable as provided in
Section 9.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in said Section 9.02) for purposes of Section 4.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Foreign Obligations from becoming automatically
due and payable) as against any other Person and that, in the event of such
declaration (or the Foreign Obligations being deemed to have become
automatically due and payable), the Foreign Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Foreign Guarantors for purposes of Section 4.01. The Foreign Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the holders of the Foreign
Obligations may exercise their remedies thereunder in accordance with the terms
thereof.

 

- 118 -



--------------------------------------------------------------------------------

4.06 Rights of Contribution.

(a) The Domestic Guarantors agree among themselves that, in connection with
payments made hereunder, each Domestic Guarantor shall have contribution rights
against the other Domestic Guarantors as permitted under applicable law. Such
contribution rights shall be subordinate and subject in right of payment to the
obligations of such Domestic Guarantors under the Loan Documents and no Domestic
Guarantor shall exercise such rights of contribution until all Obligations have
been paid in full and the Commitments have terminated.

(b) The Foreign Guarantors agree among themselves that, in connection with
payments made hereunder, each Foreign Guarantor shall have contribution rights
against the other Foreign Guarantors as permitted under applicable law. Such
contribution rights shall be subordinate and subject in right of payment to the
obligations of such Foreign Guarantors under the Loan Documents and no Foreign
Guarantor shall exercise such rights of contribution until all Foreign
Obligations have been paid in full and the Commitments have terminated.

4.07 Guarantee of Payment; Continuing Guarantee.

(a) The guarantee given by the Domestic Guarantors in this Article IV is a
guaranty of payment and not of collection, is a continuing guarantee, and shall
apply to all Obligations whenever arising.

(b) The guarantee given by the Foreign Guarantors in this Article IV is a
guaranty of payment and not of collection, is a continuing guarantee, and shall
apply to all Foreign Obligations whenever arising.

4.08 Limitation on Guaranty by Luxembourg Guarantors.

Notwithstanding any provisions to the contrary in this Agreement or any other
Loan Document, the maximum liability of each Luxembourg Guarantor under this
Agreement and the other Loan Documents with respect to its guaranty of the
obligations and liabilities of the other Loan Parties (but not with respect to
any borrowings made directly by such Luxembourg Guarantor if it is a Borrower or
any direct ofor indirect Subsidiary of such Luxembourg Guarantor) shall be
limited at any time to the higher of: (i) an amount not exceeding the maximum
financial capacity of such Luxembourg Guarantor, such maximum financial capacity
being limited to 90% of the net assets of such Luxembourg Guarantor, where net
assets means such Luxembourg Guarantor’s shareholders’ equity (including the
share capital, share premium, legal and statutory reserves, other reserves,
profits or losses carried forward, investment subsidies and regulated
provisions) (Capitaux Propres) as calculated on the basis of such Luxembourg
Guarantor’s most recent financial statements (Comptes Annuels), approved by such
Luxembourg Guarantor’s managers’ or shareholders’ meeting in accordance with
Luxembourg

 

- 119 -



--------------------------------------------------------------------------------

company laws, available at the date of this Agreement; and (ii) an amount not
exceeding the maximum financial capacity of such Luxembourg Guarantor, such
maximum financial capacity being limited to 90% of the net assets of such
Luxembourg Guarantor, where net assets means such Luxembourg Guarantor’s
shareholders’ equity (including the share capital, share premium, legal and
statutory reserves, other reserves, profits or losses carried forward,
investment subsidies and regulated provisions) (Capitaux Propres) as calculated
on the basis of such Luxembourg Guarantor’s most recent financial statements
(Comptes Annuels), approved by such Luxembourg Guarantor’s managers’ or
shareholders’ meeting in accordance with Luxembourg company laws, available at
the date of the relevant payment obligation hereunder.

4.09 Limitation on Guaranty.

Notwithstanding any provisions to the contrary in this Agreement or any other
Loan Document, the obligations and liabilities of any Foreign Guarantor under
this Article IV shall be subject to the limitations set out in the Joinder
Agreement applicable to such Foreign Guarantor.

ARTICLE V

CONDITIONS PRECEDENT TO EFFECTIVENESS

5.01 Conditions Precedent to Effectiveness.

This Agreement shall become effective on and as of the first date (the
“Effective Date”) on which the following conditions precedent have been
satisfied or waived in accordance with the provisions of this Agreement:

(a) Notice of Effective Date. Parent shall have notified the Administrative
Agent in writing as to the proposed Effective Date.

(b) Loan Documents. Receipt by the Administrative Agent of executed counterparts
of this Agreement and the other Initial Loan Documents, each properly executed
by a Responsible Officer of the signing Initial Loan Party and, in the case of
this Agreement, by each Initial Lender; provided, that the Collateral Documents
shall not become effective until the Initial Funding Date.

(c) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Initial Loan Parties, addressed to the
Administrative Agent and each Lender, dated as of the Effective Date, and in
form and substance reasonably satisfactory to, the Administrative Agent.

(d) No Material Adverse Change. There shall not have occurred a material adverse
change since December 31, 2010 in the business, assets, liabilities (actual or
contingent), operations or financial condition of the Parent and its
Subsidiaries, taken as a whole (it being acknowledged by the Lenders that if
this condition is subsequently not met at a later date, this shall not
constitute a failure of the condition).

 

- 120 -



--------------------------------------------------------------------------------

(e) Litigation. There shall not exist any action, suit, investigation or
proceeding pending or, to the knowledge of a Responsible Officer of the Company,
threatened in any court or before an arbitrator or Governmental Authority that
could reasonably be expected to have a Material Adverse Effect (it being
acknowledged by the Lenders that if this condition is subsequently not met at a
later date, this shall not constitute a failure of the condition).

(f) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of a certificate of each Loan Party, dated the date of the Effective Date
(the statements made in such certificate shall be true and correct on and as of
the Effective Date), certifying as to each of the following:

(i) copies of the Organization Documents of each Initial Loan Party certified to
be true and complete as of the date of the resolutions referred to in clause
(ii) below were adopted by the appropriate Governmental Authority of the state
or other jurisdiction of its incorporation or organization, where applicable,
and certified by a secretary or assistant secretary of such Initial Loan Party
to be true and correct as of the Effective Date;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Initial Loan Party as
the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Initial Loan Party is a party; and

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Initial Loan Party is duly organized or
formed, and is validly existing, in good standing and qualified to engage in
business in its state of organization or formation.

(g) Effective Date Certificate. Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer of the Company certifying that the
conditions specified in Sections 5.01(d) and 5.01(e) and Sections 5.06(a) and
5.06(b) have been satisfied.

(h) Officer’s Certificate. The Administrative Agent shall have received a
certificate signed by a duly authorized officer of the Company, dated as of the
Effective Date, stating that:

(i) the representations and warranties of each Initial Loan Party contained in
Article VI or any other Initial Loan Document, shall be true and correct in all
material respects (except when qualified by materiality, in which case they
shall be true and correct in all respects) on and as of the Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date in all material respects (except when qualified by materiality, in
which case they shall be true and correct in all respects); and

 

- 121 -



--------------------------------------------------------------------------------

(ii) no Default or Event of Default has occurred and is continuing; and

(iii) the absence of any proceeding for the dissolution or liquidation of any
Initial Loan Party.

(i) Solvency Certificate. Receipt by the Administrative Agent of a certificate
of Parent, signed by the chief financial officer of the Parent, in form and
substance reasonably satisfactory to the Administrative Agent, attesting to the
Solvency of the Parent and its Subsidiaries (including the Target Group), taken
as a whole, after giving effect to the proposed Transactions on the Initial
Funding Date (assuming for such purpose that the Initial Funding Date occurs on
the Effective Date).

(j) Lien Searches. Receipt by the Administrative Agent of completed searches
dated on or before the Effective Date, including all effective financing
statements filed in the jurisdictions or organization of each Initial Loan Party
that name such Initial Loan Party as debtor, together with copies of such other
financing statements.

(k) Non-Inscription of Judicial Decision. A certificate of non-inscription of
judicial decision (certificat de non-inscription de décision juidiciare) in
relation to the Bidder issued not later than one day prior to this Agreement by
the Luxembourg Trade and Companies Register.

(l) Long-form Good Standings. Receipt by the Administrative Agent of a long-form
good standing certificate from the jurisdiction of incorporation or formation of
each Initial Loan Party (which, for Initial Loan Parties incorporated in
Luxembourg, shall be an excerpt of the Trade and Companies’ Register), dated
reasonably near the date of the Effective Date (together with bring downs within
one Business Day of the Effective Date to the extent available in the applicable
jurisdiction).

(m) Fee Letter. The Administrative Agent shall have received the Fee Letter duly
executed and delivered by the Borrowers.

(n) PATRIOT ACT, KYC etc. The Lenders shall have received all documentation and
other information regarding Parent, each Borrower and each Guarantor (other than
any member of the Target Group), as required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the PATRIOT Act.

(o) Offer Press Release. The Administrative Agent shall have received a copy of
the final form of the Offer Press Release to be announced on, or shortly
following, the Effective Date in form and substance satisfactory to the
Administrative Agent (it being understood and agreed that the Offer Press
Release will be in form and substance satisfactory to the Administrative Agent
if substantially in the form of the draft delivered to the Administrative Agent
on or about March 14, 2012, together with any changes which either (i) are not
materially prejudicial to the interests of the Lenders taken as a whole under
the Loan Documents or (ii) are approved by the Initial Lenders (acting
reasonably)).

 

- 122 -



--------------------------------------------------------------------------------

(p) Target Board Recommendation. The board of directors (or comparable governing
body) of the Target shall have recommended the Offer to its shareholders (and as
of the Effective Date such recommendation shall not have been revoked).

(q) Process Agent Appointment Letter. The Administrative Agent shall have
received a copy of a letter appointing Corporation Service Company as Process
Agent for the Designated Borrower pursuant to Section 11.14(d) in form and
substance reasonably satisfactory to the Administrative Agent.

(r) Overadvance Account Escrow Agreement. The Administrative Agent shall have
received the Overadvance Account Escrow Agreement, in form and substance
satisfactory to the Administrative Agent, duly executed and delivered by the
Bidder, the Administrative Agent and Deutsche Bank Trust Company Americas in its
capacity as Account Custodian.

(s) Co-operation Agreement. The Administrative Agent shall have received a copy
of the Co-operation Agreement in effect on the Effective Date.

(t) Re-Allocation Agreement. Receipt by the Administrative Agent of counterparts
of the Re-Allocation Agreement properly executed by each Lender.

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto. The Administrative Agent shall give the
Company written notice of the occurrence of the Effective Date which notice
shall be conclusive as to the occurrence of the Effective Date.

5.02 Conditions Precedent to Initial Credit Extensions on Initial Funding Date.

The initial Credit Extensions shall not be made until the date which is the
later of the date on which the Effective Date has occurred and the date on which
all of the following conditions have been satisfied or waived in accordance with
the terms of this Agreement:

(a) Funding. The Administrative Agent shall have received a certificate from a
Responsible Officer of Parent certifying that (after utilization of the
Facilities) on the Initial Funding Date the Bidder will have the funds necessary
to acquire all the Target Shares, effect the Parent Refinancing and to pay all
fees and expenses incurred in connection with the Transaction.

 

- 123 -



--------------------------------------------------------------------------------

(b) Parent Refinancing. The Administrative Agent shall have received evidence
that the Parent Refinancing has been, or will be contemporaneously, consummated,
which evidence shall be in the form of receipt of a copy of the payment
instruction delivered by the Company to the Administrative Agent, instructing
the Administrative Agent to transmit and deliver the funds required to
consummate the Parent Refinancing to the administrative agent under the Existing
Parent Credit Agreement on the Initial Funding Date.

(c) Fees. The Administrative Agent shall have received evidence that all fees
due and payable on the Initial Funding Date in accordance with the Fee Letter
shall have been paid or will be paid on the Initial Funding Date.

(d) Certain Funds Confirmation. The Administrative Agent shall have received a
certificate signed by a duly authorized officer of the Company, dated as of the
Initial Funding Date, stating that:

(i) the Certain Funds Representations are true and correct; and

(ii) no Certain Funds Event of Default has occurred and is continuing; and

(iii) the absence of any proceeding for the dissolution or liquidation of the
Parent, the Bidder or the Company.

(e) Offer Documents. The Administrative Agent shall have received (A) a
certificate of the Company signed by an authorized signatory (i) confirming the
date on which the Offer was announced, (ii) confirming the date on which the
Offer Document was posted to the shareholders of the Target, (iii) certifying as
to a copy of the Offer Document as being a true and correct copy as was
dispatched to shareholders of the Target by or on behalf of the Company,
containing terms and conditions consistent with the Offer Press Release
(including a condition such that the Offer may not be declared unconditional as
to acceptances until the Bidder has received acceptances or contracted to
acquire Target Shares such that following its acquisition of those Target Shares
it will hold not less than 70.0% in nominal value of the shares to which the
Offer relates) (the “Acceptance Condition”) (as such Acceptance Condition may be
modified as permitted under paragraph (d) of Section 8.14), together with any
changes which are (w) required by the Panel, the Code, or any other applicable
law, regulation, court or regulatory body, (x) not materially prejudicial to the
interests of the Lenders under the Loan Documents (provided that no change to
the Acceptance Condition may be made pursuant to this paragraph (and may only be
made pursuant to paragraph (d) of Section 8.14) and provided further that it is
acknowledged and agreed that any amendment or change to the Target board
recommendation envisaged by the Offer Press Release (including the absence of
any such recommendation in the Offer Document) shall not be materially
prejudicial to the interests of the Lenders under this Agreement), (y) approved
by the Administrative Agent (acting reasonably), (z) (subject to the
requirements of the Panel and the Code) to extend the period in which holders of
the Target Shares may accept the terms of the Offer or (v) permitted under
paragraph (d) of Section 8.14, and (iv) confirming that the Offer has become or
been declared unconditional in all respects without any conditions having been
varied or waived except in accordance with this Agreement and (B) the
certificate sent by the Offer Receiving Agent to the Company for the purposes of
Note 7 to Rule 10 of the Code.

 

- 124 -



--------------------------------------------------------------------------------

(f) Initial Yield Payments. (i) The Company agrees to pay (A) to each Term A-1
Lender an initial yield payment equal to  1/2 of 1% of the principal amount of
any Term A-1 Loan made by such Lender on the Initial Funding Date, and (B) to
each Initial Term B-1 Lender an initial yield payment equal to  1/2 of 11.0% of
the principal amount of any Initial Term B-1 Loan made by such Lender on the
Initial Funding Date, and (ii) the Designated Borrower agrees to pay (A) to each
Initial Term A-2 Lender an initial yield payment equal to  1/2 of 1% of the
principal amount of any Initial Term A-2 Loan made by such Lender on the Initial
Funding Date and (B) to each Initial Term B-2 Lender an initial yield payment
equal to  1/2 of 11.0% of the principal amount of any Initial Term B-2 Loan made
by such Lender on the Initial Funding Date, in each case, with such payment to
be earned by, and payable to, each such Lender on the Initial Funding Date (it
being understood that for tax purposes only the initial yield payment shall be
treated as a payment described in Treas. Reg. Section 1.1273-2(g)(2)); provided,
however, in each case, that no initial yield payment will be paid in respect of
that portion of the principal amount of any such Loan that is funded into the
Overadvance Account. At the option of the Company or the Designated Borrower,
the initial yield payments may be netted from the applicable Credit Extension.

(g) CPEC Security Agreement. Receipt by the Administrative Agent of an executed
counterpart of the CPEC Security Agreement properly executed by a Responsible
Officer of the Company.[Reserved]

(h) UCC Financing Statements; Collateral Certificates. The Administrative Agent
shall have received the following:

(i) UCC financing statements for each appropriate jurisdiction as is necessary,
in the Administrative Agent’s reasonable discretion, to perfect the
Administrative Agent’s security interest in the Collateral; and

(ii) to the extent applicable, all certificates evidencing any certificated
Equity Interests pledged to the Administrative Agent pursuant to the Security
Agreement, the Bidder Share Security Agreement and/or the CPEC Security
Agreement together with duly executed in blank, undated stock powers attached
thereto (provided that such certificates may be delivered after the Initial
Funding Date with respect to Equity Interests secured by the Security Agreement
so long as satisfactory arrangements have been made with the administrative
agent under the Existing Parent Credit Agreement in connection with the Parent
Refinancing); and

(iii) certified copies (certification by Luxembourg Avocats à La Cour being
sufficient) of the share and/or shareholders registers evidencing the recording
of any security interest created pursuant to the Collateral Documents over
Equity Interests of any Initial Loan Party incorporated in Luxembourg (other
than Target Shares).

 

- 125 -



--------------------------------------------------------------------------------

(i) Costs and expenses. So long as invoices in reasonable detail shall have been
provided to the Company at least two (2) Business Days prior to the Initial
Funding Date, the Company shall have paid to the Administrative Agent, each
Arranger and their respective relevant Affiliates all reasonable out-of-pocket
costs and expenses (including the reasonable fees and expenses of each counsel
to each Arranger and the Administrative Agent) arising in connection with the
preparation, negotiation, execution and delivery of the Loan Documents and the
occurrence of the Initial Funding Date (which amounts may, at the option of the
Company, be offset against the proceeds of the Facilities).

The Company may elect that any Overadvanced Funds on the Initial Funding Date be
deposited on such date into the Overadvance Account.

5.03 Conditions Precedent to Credit Extensions on Second Funding Date.

Credit Extensions on the Second Funding Date shall not be made until the date
following the Initial Funding Date on which all of the following conditions have
been satisfied or waived in accordance with the terms of this Agreement:

(a) Certain Funds Confirmation. The Administrative Agent shall have received a
certificate signed by a duly authorized officer of the Company, dated as of the
Second Funding Date, stating that:

(i) the Certain Funds Representations are true and correct;

(ii) no Certain Funds Event of Default has occurred and is continuing; and

(iii) the absence of any proceeding for the dissolution or liquidation of the
Parent, the Bidder or the Company.

(b) Initial Yield Payments. (i) The Company agrees to pay (A) to each Term A-1
Lender an initial yield payment equal to  1/2 of 1% of the principal amount of
any Term A-1 Loan made by such Lender on the Second Funding Date, and (B) to
each Initial Term B-1 Lender an initial yield payment equal to  1/2 of 11.0% of
the principal amount of any Initial Term B-1 Loan made by such Lender on the
Second Funding Date, and (ii) the Designated Borrower agrees to pay (A) to each
Initial Term A-2 Lender an initial yield payment equal to  1/2 of 1% of the
principal amount of any Initial Term A-2 Loan made by such Lender on the Second
Funding Date and (B) to each Initial Term B-2 Lender an initial yield payment
equal to  1/2 of 11.0% of the principal amount of any Initial Term B-2 Loan made
by such Lender on the Second Funding Date, in each case, with such payment to be
earned by, and payable to, each such Lender on the Second Funding Date (it being
understood that for tax purposes only the initial yield payment shall be treated
as a payment described in Treas. Reg. Section 1.1273-2(g)(2)); provided,
however, in each case, that no initial yield payment will be paid in respect of
that portion of the principal amount of any such Loan that is funded into the
Overadvance Account. At the option of the Company or the Designated Borrower,
the initial yield payments may be netted from the applicable Credit Extension.

 

- 126 -



--------------------------------------------------------------------------------

The Company may elect that any Overadvanced Funds on the Second Funding Date be
deposited on such date into the Overadvance Account.

5.04 Conditions Precedent to Credit Extensions on Third Funding Date.

Credit Extensions on the Third Funding Date shall not be made until the date
following the Second Funding Date on which all of the following conditions have
been satisfied or waived in accordance with the terms of this Agreement:

(a) The Administrative Agent shall have received a certificate signed by a duly
authorized officer of the Company, dated as of the Third Funding Date, stating
that:

(i) The Certain Funds Representations are true and correct;

(ii) no Certain Funds Event of Default has occurred and is continuing; and

(iii) the absence of any proceeding for the dissolution or liquidation of the
Parent, the Bidder or the Company.

(b) (i) The Company agrees to pay (A) to each Term A-1 Lender an initial yield
payment equal to  1/2 of 1% of the principal amount of any Term A-1 Loan made by
such Lender on the Third Funding Date, and (B) to each Initial Term B-1 Lender
an initial yield payment equal to  1/2 of 11.0% of the principal amount of any
Initial Term B-1 Loan made by such Lender on the Third Funding Date, and
(ii) the Designated Borrower agrees to pay (A) to each Initial Term A-2 Lender
an initial yield payment equal to  1/2 of 1% of the principal amount of any
Initial Term A-2 Loan made by such Lender on the Third Funding Date and (B) to
each Initial Term B-2 Lender an initial yield payment equal to  1/2 of 11.0% of
the principal amount of any Initial Term B-2 Loan made by such Lender on the
Third Funding Date, in each case, with such payment to be earned by, and payable
to, each such Lender on the Third Funding Date (it being understood that for tax
purposes only the initial yield payment shall be treated as a payment described
in Treas. Reg. Section 1.1273-2(g)(2)); provided, however, in each case, that no
initial yield payment will be paid in respect of that portion of the principal
amount of any such Loan that is funded into the Overadvance Account. At the
option of the Company or the Designated Borrower, the initial yield payments may
be netted from the applicable Credit Extension.

5.05 Conditions Precedent to Certain Funds Credit Extensions under Revolving
Facility.

The obligation of each Lender to honor any request for Credit Extensions under
the Revolving Facility relating to a Certain Funds Credit Extension is subject
to the following conditions precedent:

(a) The Certain Funds Representations shall be true and correct when made or
deemed to be made, except to the extent that such Certain Funds Representations
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.

 

- 127 -



--------------------------------------------------------------------------------

(b) No Certain Funds Event of Default has occurred and is continuing or would
result from the proposed Certain Funds Credit Extension.

5.06 Conditions to Credit Extensions After the End of the Certain Funds Period.

The obligation of the L/C Issuer and each Lender to honor any Request for Credit
Extension after the end of the Certain Funds Period (other than a Certain Funds
Credit Extension) is subject to the following conditions precedent:

(a) The representations and warranties of each Loan Party contained in Article
VI or any other Loan Document, shall be true and correct in all material
respects (except when qualified by materiality, in which case they shall be true
and correct in all respects) on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date in all material respects (except when qualified by materiality, in
which case they shall be true and correct in all respects).

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

Each Request for Credit Extension (other than a Certain Funds Credit Extension)
submitted by the Company shall be deemed to be a representation and warranty
that the conditions specified in Sections 5.06(a) and 5.06(b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

- 128 -



--------------------------------------------------------------------------------

5.07 Action by Lenders During Certain Funds Period.

Subject to the satisfaction or waiver of each of the conditions in Section 5.01,
during the Certain Funds Period and notwithstanding that (i) any provisions to
the contrary in this Agreement, the Notes, the Security Agreement, the other
Loan Documents or any agreements relating to either of the foregoing or (ii) any
condition to the making of any Credit Extensions hereunder subsequently being
determined not to have been satisfied or that any representation given as a
condition thereof (other than a Certain Funds Representation) was incorrect or
misleading in any material respect, unless (x) in the case of a particular
Lender, it would be illegal for such Lender to participate in making any Credit
Extension hereunder or (y) a Certain Funds Event of Default has occurred which
is continuing, no Lender or the Administrative Agent shall be entitled to:

(a) refuse to participate in the making of any Certain Funds Credit Extensions
during the Certain Funds Period;

(b) cancel any Commitments where to do so might be expected to prevent or limit
the making of a Certain Funds Credit Extension during the Certain Funds Period;

(c) rescind, terminate or cancel this Agreement, the Notes, the Security
Agreement, the Loan Documents or the Facilities provided for herein or exercise
any similar right or remedy or make or enforce any claim that it may have under
this Agreement, the Notes, the Loan Documents or any agreement relating to any
of them where to do so might be expected to prevent or limit the making of a
Certain Funds Credit Extension during the Certain Funds Period;

(d) exercise any right of set-off or counterclaim in respect of any Credit
Extension or any other amount where to do so might be expected to prevent or
limit the making or use of a Certain Funds Credit Extension during the Certain
Funds Period;

(e) cancel, accelerate, cause or require payment, repayment or prepayment of any
amounts owing hereunder, under the Notes or under any agreement relating to
either of the foregoing where to do so might be expected to prevent or limit the
making of a Certain Funds Credit Extension during the Certain Funds Period; or

(f) upon receipt of an Overadvance Disbursement Request by the Administrative
Agent in compliance with Section 7.16, refuse to authorize the Account Custodian
under the Overadvance Account Escrow Agreement to release from the Overadvance
Account funds as requested in such Overadvance Disbursement Request,

provided that immediately upon the expiry of the Certain Funds Period, all such
rights, remedies and entitlements shall be available to the Lenders and the
Administrative Agent notwithstanding that they may not have been used or been
available for use during the Certain Funds Period.

 

- 129 -



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

6.01 Existence.

(a) Each Loan Party (i) is duly organized, validly existing and in good standing
(or, if applicable, the equivalent status in any foreign jurisdiction) under the
Laws of the jurisdiction of its organization, (ii) has the corporate or
organizational power and authority, and the legal right, to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, and (iii) is duly qualified as a
foreign corporation or limited liability company and in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification except to the extent
that the failure to be so qualified or in good standing would not have a
Material Adverse Effect.

(b) Each Subsidiary that is not a Loan Party (other than any Immaterial
Subsidiaries) (i) is duly organized, validly existing and in good standing (or,
if applicable, the equivalent status in any foreign jurisdiction) under the Laws
of the jurisdiction of its organization, (ii) has the corporate or
organizational power and authority, and the legal right, to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, and (iii) is duly qualified as a
foreign corporation or limited liability company and in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification, except in the case of
clauses (i) through (iii) to the extent that such failure would not have a
Material Adverse Effect.

6.02 Corporate Power; Authorization.

(a) Each Loan Party has the corporate or other power and authority to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrowers, to obtain Credit Extensions hereunder.

(b) Each Loan Party has taken all necessary corporate or other action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party and, in the case of the Borrowers, to authorize the Credit
Extensions on the terms and conditions of this Agreement.

(c) Except as could not reasonably be expected to have a Material Adverse
Effect, no consent or authorization of, filing with, notice to or other act by
or in respect of, any Governmental Authority is required in connection with the
Credit Extensions or the execution, delivery, performance, validity or
enforceability of this Agreement or any of the other Loan

 

- 130 -



--------------------------------------------------------------------------------

Documents, except (i) consents, authorizations, filings and notices described in
Schedule 6.02, which consents, authorizations, filings and notices have been
obtained or made and are in full force and effect or the failure to obtain which
could not reasonably be expected to have a Material Adverse Effect and (ii) the
filings to perfect the Liens created by the Collateral Documents.

6.03 No Contravention.

The execution, delivery and performance of this Agreement and the other Loan
Documents, the issuance of Letters of Credit, the Borrowings hereunder and the
use of the proceeds thereof will not (a) violate the Organization Documents of
any of the Loan Parties, (b) except as could not reasonably be expected to have
a Material Adverse Effect, violate any Law or any Contractual Obligation of
(i) during the Certain Funds Period, any Loan Party or (ii) after the end of the
Certain Funds Period, the Parent or any of its Subsidiaries or (c) result in, or
require, the creation or imposition of any Lien on (i) during the Certain Funds
Period, any Loan Party’s properties or revenues or (ii) after the end of the
Certain Funds Period, any of the Parent’s or any of its Subsidiaries’ respective
properties or revenues, in each case pursuant to any Law or any such Contractual
Obligation (other than any Permitted Lien).

6.04 Binding Effect.

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms except as may be limited by
applicable Debtor Relief Laws and general principles of equity.

6.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present, in all material respects, the
consolidated financial condition of the Parent and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Parent and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness, in each case, to the extent required to be
reflected thereon pursuant to GAAP.

(b) The financial statements delivered pursuant to Sections 7.01(a) and (b) have
been prepared in accordance with GAAP (except as may otherwise be permitted
under

 

- 131 -



--------------------------------------------------------------------------------

SectionSections 7.01(a) and (b)) and present fairly (on the basis disclosed in
the footnotes to such financial statements) the consolidated financial
condition, results of operations and cash flows of the Parent and its
Subsidiaries as of the dates thereof and for the periods covered thereby.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

6.06 Litigation.

Except as set forth on Schedule 6.06, no litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Responsible Officers of the Loan Parties, threatened against
the Parent or any of its Subsidiaries or against any of their properties or
revenues which, taken as a whole, (a) are material with respect to any of the
Loan Documents or (b) could reasonably be expected to have a Material Adverse
Effect.

6.07 No Default.

No Default has occurred and is continuing.

6.08 Ownership of Property.

Each Loan Party and each of its Subsidiaries has title in fee simple to, or a
valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other property (other than IP Rights), in
each case, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect, and none of such property is subject to any Lien
except for Permitted Liens.

6.09 Environmental Compliance.

Other than exceptions to any of the following that could not reasonably be
expected to have a Material Adverse Effect: none of the Parent or any of its
Subsidiaries (a) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law; or (b) has become subject to any Environmental Liability.

 

- 132 -



--------------------------------------------------------------------------------

6.10 Insurance.

The properties of the Loan Parties and their Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Company, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates. The property and general liability insurance
coverage of the Loan Parties as in effect on the Effective Date is outlined as
to carrier, policy number, expiration date, type, amount and deductibles on
Schedule 6.10.

6.11 Taxes.

Each Loan Party and its Subsidiaries (a) has filed or caused to be filed all
federal, state, provincial and other tax returns that are required to be filed
and (b) has paid all taxes shown to be due and payable on said returns and all
other taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority (other than the amount or validity of which are currently
being contested in good faith by appropriate proceedings and with respect to
which any reserves required in conformity with GAAP have been provided on the
books of such Loan Party or such Subsidiary, as the case may be), except in each
case under clauses (a) and (b) where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

6.12 ERISA Compliance.

(a) Each Plan is in compliance in all respects with the applicable provisions of
ERISA, the Internal Revenue Code and other federal or state Laws, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect. Each Plan that is intended to be a qualified plan under Section 401(a)
of the Internal Revenue Code has received a favorable determination or opinion
letter from the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Internal Revenue Code and the trust related thereto has
been determined by the IRS to be exempt from federal income tax under
Section 501(a) of the Internal Revenue Code, or an application for such a letter
is currently being processed by the IRS or is not required to be obtained. To
the knowledge of the Responsible Officers of the Loan Parties, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.

(b) There are no pending or, to the knowledge of the Responsible Officers of the
Loan Parties, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could be reasonably be
expected to have a Material Adverse Effect. To the best knowledge of the
Responsible Officers of the Loan Parties, there has been no violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

- 133 -



--------------------------------------------------------------------------------

(c) Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, (i) no
ERISA Event has occurred, and no Loan Party nor any Subsidiary reasonably
expects to incur any liability under Title IV of ERISA; (ii) each Loan Party and
each ERISA Affiliate has met all applicable requirements under the Pension
Funding Rules in respect of each Pension Plan, and no waiver of the minimum
funding standards under the Pension Funding Rules has been applied for or
obtained; (iii) as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Internal Revenue Code) is 60% or higher and no Loan Party nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below 60% as of the most recent valuation date; (iv) no Loan Party nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) no Loan Party nor any ERISA Affiliate has engaged in a transaction
that is reasonably likely to be subject to Section 4069 or Section 4212(c) of
ERISA; and (vi) no Plan that is subject to Title IV of ERISA has been terminated
by the plan administrator thereof other than under Section 4041(b) of ERISA nor
by the PBGC within the last five years, no event or circumstance has occurred or
exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any active Plan, and to the
knowledge of the Responsible Officers of the Loan Parties, no Multiemployer Plan
has been terminated within the last five years and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any active
Multiemployer Plan.

6.13 Subsidiaries.

Set forth on Schedule 6.13 is a complete and accurate list as of the Effective
Date of each Subsidiary, together with (i) jurisdiction of organization, and
(ii) percentage of outstanding shares of each class owned (directly or
indirectly) by the Parent or any Subsidiary, (iii) number and effect, if
exercised, of all outstanding options, warrants, rights of conversion or
purchase and all other similar rights (other than stock options granted to
officers, employees or directors and directors’ qualifying shares) with respect
thereto, and (iv) if applicable, identification of any such Subsidiary as an
Immaterial Subsidiary.

6.14 Use of Proceeds; Margin Regulations; Investment Company Act.

(a) All proceeds of the Loans will be (x) deposited in the Overadvance Account
and/or (y) used for the purposes specified in Section 7.11.

(b) No part of the proceeds of any Loans, and no other Credit Extensions, will
be used for “buying” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect in violation of Regulation U.

 

- 134 -



--------------------------------------------------------------------------------

(c) No Loan Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940.

6.15 Disclosure.

No statement or information (excluding the projections and pro forma financial
information referred to below) contained in this Agreement, any other Loan
Document or any certificate furnished to the Administrative Agent or the Lenders
or any of them, by or on behalf of any Loan Party for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents when
taken as a whole, contained (x) on or prior to the Effective Date, as of the
Effective Date and (y) on or prior to the Initial Funding Date, as of the
Initial Funding Date, information, or certificate was so furnished, any untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements contained herein or therein not materially
misleading. The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Loan Parties to be reasonable at the time made, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.

6.16 Compliance with Laws.

(a) Each Loan Party and its respective Subsidiaries is in compliance with all
Laws except to the extent that any such failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

(b) Any Loan Party incorporated in Luxembourg complies with the legal
requirements of the Luxembourg law of 31 May 1999, as amended, regarding the
domiciliation companies.

6.17 Intellectual Property.

Each Loan Party and each Subsidiary (i) owns, or has a valid license to use, all
the trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) necessary for the conduct of its business as currently conducted,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, and (ii) each such IP Right is free and clear of all
Liens, except for Permitted Liens. To each Loan Party’s knowledge, no holding,
injunction, decision or judgment has been rendered by any Governmental Authority
and no Loan Party nor any of its Subsidiaries has entered into any settlement
stipulation or other agreement (except license agreements in the ordinary course
of business) which would limit, cancel or question the validity of, or any Loan
Party’s rights

 

- 135 -



--------------------------------------------------------------------------------

in, any IP Rights in any respect that would reasonably be expected to have a
Material Adverse Effect. To each Loan Party’s knowledge, no claim has been
asserted or threatened or is pending by any Person challenging or questioning
the use by the Parent or its Subsidiaries of any IP Rights or the validity or
effectiveness of any IP Rights, except as could not reasonably be expected to
have a Material Adverse Effect. The use of IP Rights by the Loan Parties and
their respective Subsidiaries does not infringe on the rights of any Person in a
manner that would reasonably be expected to have a Material Adverse Effect. The
Loan Parties and their respective Subsidiaries take all reasonable actions that
in the exercise of their reasonable business judgment should be taken to protect
their IP Rights, including IP Rights that are confidential in nature, except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect. Set forth on Schedule 6.17 is a list of all IP Rights registered
or pending registration with the United States Copyright Office or the United
States Patent and Trademark Office and owned by each Loan Party as of the
Effective Date.

6.18 Solvency.

The Loan Parties are Solvent on a consolidated basis and the Designated Borrower
is not subject to any Debtor Relief Laws.

6.19 Perfection of Security Interests in the Collateral.

The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens,
upon the recording, filing or completion of any other action required by the
Collateral Documents, will be perfected security interests and Liens, prior to
all other Liens other than Permitted Liens on such Collateral, except to the
extent that perfection of such security interests and Liens are not required by
the Loan Documents.

6.20 Business Locations; Taxpayer Identification Number.

Set forth on Schedule 6.20(a) is a list of all real property located in the
United States that is owned or leased by the Loan Parties as of the Effective
Date. Set forth on Schedule 6.20(b) is a list of all locations where any
tangible personal property of any Loan Party is located as of the Effective
Date. Set forth on Schedule 6.20(c) is the chief executive office, tax payer
identification number and organizational identification number of each Loan
Party as of the Effective Date. The exact legal name and state of organization
of each Loan Party is as set forth on the signature pages hereto. Except as set
forth on Schedule 6.20(d), no Loan Party has during the five years preceding the
Effective Date (i) changed its legal name, (ii) changed its state of formation,
or (iii) been party to a merger, consolidation or other change in structure.

 

- 136 -



--------------------------------------------------------------------------------

6.21 Anti-Terrorism Laws; OFAC.

(a) Neither any Loan Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.) (as amended, the
“Trading with the Enemy Act”). Neither any Loan Party nor any of its
Subsidiaries is in violation of (a) the Trading with the Enemy Act, (b) any of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto or (c) the Act. None of the Loan Parties is a
blocked person described in Section 1 of the Anti-Terrorism Order.

(b) No Loan Party (i) is a Person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such Person in any
manner that violates Section 2 of such executive order or (iii) is a Person on
the list of “Specially Designated Nationals and Blocked Persons” or subject to
the limitations or prohibitions under any other U.S. Department of Treasury’s
Office of Foreign Assets Control regulation or executive order.

6.22 COMI.

With respect to each Loan Party subject to the European Insolvency Regulation,
its centre of main interest (centre des intérêts principaux) (as that term is
used in Article 3(1) of the European Insolvency Regulation) is situated in its
jurisdiction of incorporation and, with respect to each Loan Party incorporated
in Luxembourg, the office (administration centrale) and the place of effective
management (siège de direction effective) are located at the place of their
registered office (siège statutaire) in Luxembourg.

6.23 Offer Press Release; Offer Document; etc..

As of their date of issuance or publication, as applicable, the Offer Press
Release and any Offer Document contain all material terms of the Target
Acquisition.

 

- 137 -



--------------------------------------------------------------------------------

ARTICLE VII

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall and shall (except in the case
of the covenants set forth in Sections 7.01, 7.02 and 7.03) cause each
Subsidiary to:

7.01 Financial Statements.

Deliver to the Administrative Agent (for delivery to each Lender):

(a) as soon as available but in any event within 90 days after the end of each
fiscal year of the Parent, a copy of the audited consolidated balance sheet of
the Parent and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures as of the end
of and for the previous year, reported on without qualification arising out of
the scope of the audit, by PricewaterhouseCoopers LLP or other independent
certified public accountants of nationally recognized standing; and

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the Parent,
the unaudited consolidated balance sheet of the Parent and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer of
the Company as being fairly stated in all material respects (subject to normal
year-end audit adjustments and the lack of notes).

As to any information contained in materials furnished pursuant to
Section 7.02(d), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Parent to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

7.02 Certificates; Other Information.

Deliver to the Administrative Agent (for delivery to each Lender or, in the case
of Section 7.02(f), to the relevant Lender):

(a) concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a certificate of its independent certified public accountants
(i) certifying such financial statements and (ii) stating that in making the
examination necessary therefor no knowledge was obtained of any Default under
the financial covenants set forth herein or, if any such Default shall exist,
stating the nature and status of such event;

 

- 138 -



--------------------------------------------------------------------------------

(b) (i) concurrently with the delivery of the financial statements referred to
in Sections 7.01(a) and 7.01(b), (x) a duly completed Compliance Certificate
signed by the chief executive officer, chief financial officer, treasurer or
controller of the Company (including a description of each event, condition or
circumstance during the last fiscal quarter covered by such Compliance
Certificate requiring a mandatory prepayment under Section 2.05(b)) and
(y) supplements to Schedule 6.13, such that, as supplemented, such Schedule
would be accurate and complete, in all material respects, as of such date and
(ii) concurrently with the delivery of the financial statements referred to in
SectionsSection 7.01(a), a certificate signed by the chief executive officer,
chief financial officer, treasurer or controller of the Company setting forth
the amount, if any, of Excess Cash Flow for the fiscal year then ended together
with the calculation thereof in reasonable detail;

(c) as soon as available, and in any event no later than sixty (60) days after
the end of each fiscal year of the Parent, a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
the Parent and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income);

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement sent to the equityholders of any Loan Party;

(e) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports submitted to the board of directors (or the audit
committee of the board of directors) of any Loan Party by independent
accountants in connection with the accounts or books of any Loan Party or any
Subsidiary, or any audit of any of them; and

(f) promptly, such additional information regarding the business, financial or
corporate affairs of the Parent or any Subsidiary as the Administrative Agent or
any Lender (through the Administrative Agent) may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 7.01(a) or 7.01(b) or
Section 7.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Company to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Company shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by

 

- 139 -



--------------------------------------------------------------------------------

electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Company with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Company hereunder (collectively,
“Company Materials”) by posting the Company Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Company or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Company hereby agrees that so long as the Parent is the issuer
of any outstanding debt or equity securities that are registered or issued
pursuant to a private offering or is actively contemplating issuing any such
securities (w) all Company Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Company Materials “PUBLIC,”, the Company shall be deemed
to have authorized the Administrative Agent, the Arrangers, the L/C Issuer and
the Lenders to treat such Company Materials as not containing any material
non-public information with respect to the Company or its securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Company Materials constitute Information, they shall be
treated as set forth in Section 11.07); (y) all Company Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Side Information;”; and (z) the Administrative Agent and
the Arrangers shall be entitled to treat any Company Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
that is not marked as “Public Side Information.”. Notwithstanding the foregoing,
the Company shall be under no obligation to mark any Company Materials
“PUBLIC.”.

7.03 Notices.

Promptly upon a Responsible Officer of any Loan Party obtaining knowledge
thereof, give notice to the Administrative Agent (who shall promptly notify each
Lender) of:

(a) the occurrence of any Default;

(b) any litigation, investigation or proceeding (x) which may exist at any time
between the Parent or any of its Subsidiaries and any other Person, that in
either case, could reasonably be expected to have a Material Adverse Effect or
(y) with respect to any Loan Document;

 

- 140 -



--------------------------------------------------------------------------------

(c) the following events, to the extent that, individually or in the aggregate,
they could reasonably be expected to have a Material Adverse Effect, as soon as
possible and in any event within 30 days after any Loan Party knows thereof:
(i) the occurrence of any Reportable Event with respect to any Plan, a failure
to make any required contribution to a Plan, the creation of any Lien in favor
of the PBGC or a Plan or any withdrawal from, or the termination, reorganization
or insolvency of, any Multiemployer Plan, (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Parent or any ERISA Affiliate
or any Multiemployer Plan with respect to the withdrawal from, or the
termination, reorganization or insolvency of, any Plan, and (iii) the occurrence
of any similar events with respect to a Plan that would reasonably be likely to
result in a direct obligation of the Parent or any of its Subsidiaries to pay
money;

(d) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect;

(e) the incurrence or issuance of any Indebtedness for which a mandatory
prepayment is required pursuant to Section 2.05(b)(v); and

(f) of any announcement by Moody’s or S&P of any change in a rating of any
Facility.

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

7.04 Payment of Taxes.

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all its material taxes, assessments and
governmental charges (other than Indebtedness), except (a) where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves required in conformity with GAAP with respect thereto
have been provided on the books of the Parent or its Subsidiaries, as the case
may be, or (b) to the extent that failure to pay or satisfy such obligations
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

7.05 Preservation of Existence, Etc.

(a) (a) Preserve, renew and keep in full force and effect its corporate or other
existence and (b) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 8.04 and except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

- 141 -



--------------------------------------------------------------------------------

7.06 Maintenance of Properties.

(a) Keep all property useful and necessary in its business in reasonably good
working order and condition, ordinary wear and tear excepted, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(b) Take all reasonable and necessary steps to maintain and pursue each
application (and to obtain the relevant registration) and to maintain each
registration of the material IP Rights, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

7.07 Maintenance of Insurance.

(a) Maintain insurance with financially sound and reputable insurance companies
insurance on all its material property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business.

(b) Cause the Administrative Agent to be named as loss payee or mortgagee, as
its interest may appear, and/or additional insured with respect to any such
insurance providing liability coverage or coverage in respect of any Collateral,
and cause each provider of any such insurance to agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to the
Administrative Agent, that it will give the Administrative Agent thirty
(30) days prior written notice before any such policy or policies shall be
altered or canceled.

7.08 Compliance with Laws.

(a) Comply with the requirements of all Laws except to the extent that failure
to comply therewith could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect, and (b) in the case of any Loan Party incorporated in
Luxembourg, comply with the legal requirements of the Luxembourg law of 31 May
1999, as amended, regarding the domiciliation of companies.

 

- 142 -



--------------------------------------------------------------------------------

7.09 Books and Records.

Keep proper books of records and account in which full, true and correct entries
in conformity with GAAP and all Laws shall be made of all material dealings and
transactions in relation to its business and activities.

7.10 Inspection Rights.

(a) Permit the Administrative Agent and representatives of any Lender to visit
and inspect any of its properties and examine and make abstracts from any of its
books and records upon reasonable notice and during normal business hours
(provided that such visits shall be coordinated by the Administrative Agent, and
in no event shall there be more than one such visit per year except during the
continuance of an Event of Default).

(b) Permit representatives of the Administrative Agent or any Lender to have
reasonable discussions regarding the business, operations, properties and
financial and other condition of the Parent and its Subsidiaries with officers
and employees of the Parent and its Subsidiaries.

(c) Permit representatives of the Administrative Agent to have reasonable
discussions regarding the business, operations, properties and financial and
other condition of the Parent and its Subsidiaries with its independent
certified public accountants; provided, that (i) any such discussions with the
Parent’s independent certified public accountants at the Parent’s expense shall,
except while an Event of Default has occurred and is continuing, be limited to
one meeting per calendar year and (ii) a Responsible Officer shall be offered
the opportunity to be present. The Company shall not be deemed to be in breach
of this subsection (c) to the extent that such accountants refuse to have such
discussions in spite of the Company’s instructions to such accountants to have
such discussions.

7.11 Use of Proceeds.

(a) Use the proceeds of the Revolving Loans (i) to finance working capital,
capital expenditures and other lawful corporate purposes, (ii) to finance the
Parent Refinancing, (iii) to finance the Portia Acquisition and (iv) to make
permitted Restricted Payments, Permitted Acquisitions and Investments permitted
by Section 8.02, provided that in no event shall the proceeds of the Credit
Extensions be used in contravention of any Law or of any Loan Document.

(b) During the Certain Funds Period, use the proceeds of the Credit Extensions
for:

(i) payment of the cash price payable by the Bidder to the holders of Target
Shares pursuant to an Offer or any subsequent Market Purchase of Target Shares
occurring after the Initial Funding Date (including any Investment by the
Company of the proceeds of Credit Extensions in the Bidder with respect
thereto);

 

- 143 -



--------------------------------------------------------------------------------

(ii) financing any consideration payable pursuant to the operation by the Bidder
of the procedures contained in the Luxembourg squeeze-out rules pursuant to
Article 15 of the Luxembourg Law of May 19, 2006 on Takeover Bids (including any
Investment by the Company of the proceeds of Credit Extensions in the Bidder
with respect thereto);

(iii) financing the consideration payable in respect of the surrender or
cancellation of options or awards over Target Shares (or paying compensation, if
any, in relation to any such options or awards) (including any Investment by the
Company of the proceeds of Credit Extensions in the Bidder with respect
thereto);

(iv) financing any consideration payable to holders of Target Shares who have
exercised their right for a mandatory sellout permissible under Article 16 of
the Luxembourg Law of May 19, 2006 on Takeover Bids (including any Investment by
the Company of the proceeds of Credit Extensions in the Bidder with respect
thereto);

(v) refinancing expenditures incurred by or on behalf of the Bidder in making
Market Purchases prior to the Initial Funding Date; provided that, such Target
Shares are, or, upon the relevant Loan being made will be, owned by Bidder
(including any Investment by the Company of the proceeds of Credit Extensions in
the Bidder with respect thereto);

(vi) financing the Offer Costs (including any Investment by the Company of the
proceeds of Credit Extensions in the Bidder with respect thereto);

(vii) financing the Parent Refinancing;

(viii) financing the Portia Acquisition;

(ix) funding (directly or indirectly) the Overadvance Account; and

(x) financing (directly or indirectly) in an aggregate amount not to exceed
$25,000,000 (i) payments under foreign exchange Swap Contracts entered into by
Parent or the Bidder in respect of the Term Loans in connection with the
Acquisition and (ii) any purpose set forth in clauses (i) through (vi) above to
the extent the proceeds of the Term Loans, together with amounts payable under
foreign exchange Swap Contracts entered into by Parent or the Bidder in
connection with the Offer Acquisition, are insufficient to fully finance such
purposes solely as a result of foreign exchange rate fluctuations.

7.12 Additional Subsidiaries.

(a) Within thirty (30) days (or such longer period as may be agreed by the
Administrative Agent in its sole discretion) after (x) (i) the acquisition or
formation of any Domestic Subsidiary by the Company or (ii) the acquisition or
formation of any Subsidiary by the Designated Borrower, (y) any Subsidiary
ceases to be an Immaterial Subsidiary or (z) any Subsidiary that is a non-Wholly
Owned Subsidiary becomes a Wholly Owned Subsidiary:

(i) notify the Administrative Agent thereof in writing, together with the
(A) jurisdiction of formation, (B) number of shares of each class of Equity
Interests outstanding, (C) number and percentage of outstanding shares of each
class owned (directly or indirectly) by the Parent or any Subsidiary and
(D) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto; and

 

- 144 -



--------------------------------------------------------------------------------

(ii) in the case of any Subsidiary of the Company that is not an Immaterial
Subsidiary and is not a Subsidiary of the Designated Borrower, (A) if such
Subsidiary is a Domestic Subsidiary that is a Wholly Owned Subsidiary, cause
such Person to become a Guarantor of the Obligations of the Company and the
Foreign Obligations by executing and delivering to the Administrative Agent a
Joinder Agreement or such other documents as the Administrative Agent shall deem
appropriate for such purpose, and (B) if the circumstances in clause (A) apply,
upon the request of the Administrative Agent in its sole discretion, deliver to
the Administrative Agent such Organization Documents, resolutions and favorable
opinions of counsel with respect to such Guarantor, all in form, content and
scope reasonably satisfactory to the Administrative Agent; and

(iii) in the case of any Subsidiary of the Designated Borrower that is not an
Immaterial Subsidiary (and subject to the Guaranty and Security Principles),
(A) if such Subsidiary is a Wholly Owned Subsidiary, cause such Person to become
a Guarantor of the Foreign Obligations of the Designated Borrower, (B) if the
circumstances in clause (A) apply, upon the request of the Administrative Agent
in its sole discretion, deliver to the Administrative Agent such Organization
Documents, resolutions and favorable opinions of counsel with respect to such
Guarantor, all in form, content and scope reasonably satisfactory to the
Administrative Agent, and (C) grant Liens in respect of its property and assets
in the manner required under Section 7.14;

(b) Within thirty (30) days (or such longer period as may be agreed by the
Administrative Agent in its sole discretion) after the conditions in Sections
7.18(c), 7.18(d)(ii)(x), 7.19(a) or 7.19(c) have been met and subject to the
Guaranty and Security Principles, cause the Subsidiaries referenced therein to
become a Guarantor of the Foreign Obligations of the Designated Borrower, and
upon the request of the Administrative Agent in its sole discretion, deliver to
the Administrative Agent such Organization Documents, resolutions and favorable
opinions of counsel with respect to such Guarantor, all in form, content and
scope reasonably satisfactory to the Administrative Agent.

7.13 Further Assurances.

From time to time, execute and deliver, or cause to be executed and delivered,
such additional instruments, certificates or documents, and take all such
actions, as the Administrative

 

- 145 -



--------------------------------------------------------------------------------

Agent may reasonably request for the purposes of implementing or effectuating
the provisions of this Agreement and the other Loan Documents, or of renewing
the rights of the Administrative Agent and the Lenders with respect to the
Collateral as to which the Administrative Agent has a perfected Lien pursuant
hereto or thereto, including, without limitation, filing any financing or
continuation statements or amendments to financing statements under the UCC (or
other similar laws) in effect in any jurisdiction with respect to the security
interests created hereby.

7.14 Pledged Assets.

(a) Equity Interests.

(i) To secure the Obligations (including the Foreign Obligations), cause, in the
case of any Domestic Loan Party, to the maximum extent permitted by applicable
Law, (A) 100% of the issued and outstanding Equity Interests of each Domestic
Subsidiary of such Domestic Loan Party and (B) 65% of the issued and outstanding
Equity Interests entitled to vote of each First Tier Foreign Subsidiary of such
Domestic Loan Party (including 65% of the issued and outstanding CPECs and 65%
of the issued and outstanding Equity Interests entitled to vote of the Bidder),
in each case to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent pursuant to the terms and conditions of the
Collateral Documents, together with opinions of counsel and any filings and
deliveries reasonably necessary in connection therewith to perfect the security
interests therein (other than any actions required by the laws of any foreign
jurisdiction), all in form and substance reasonably satisfactory to the
Administrative Agent;

(ii) to the extent required under and in accordance with the terms of
SectionSections 7.18(d) and 7.19(d) and subject to the Guaranty and Security
Principles, to secure the Foreign Obligations of the Designated Borrower (or the
Merged Entity), to the maximum extent permitted by applicable Law, cause 100% of
the issued and outstanding Equity Interests of each U.S. Subsidiary of the
Target to be subject at all times to a first priority, perfected Lien in favor
of the Administrative Agent pursuant to the terms and conditions of the
Collateral Documents, together with opinions of counsel and any filings and
deliveries reasonably necessary in connection therewith to perfect the security
interests therein (other than any actions required by the laws of any foreign
jurisdiction), all in form and substance reasonably satisfactory to the
Administrative Agent; and

(iii) to the extent required under and in accordance with the terms of
SectionSections 7.18(e) and 7.19(c) and subject to the Guaranty and Security
Principles, to secure the Foreign Obligations of the Designated Borrower (or the
Merged Entity), to the maximum extent permitted by applicable Law, cause 100% of
the issued and outstanding Equity Interests of each non-U.S. Subsidiary of the
Target (other than any Immaterial Subsidiary) to be subject at all times to a
first priority, perfected Lien in favor of the Administrative Agent pursuant to
the terms and conditions of the Collateral

 

- 146 -



--------------------------------------------------------------------------------

Documents, together with opinions of counsel and any filings and deliveries
reasonably necessary in connection therewith to perfect the security interests
therein (other than any actions required by the laws of any foreign
jurisdiction), all in form and substance reasonably satisfactory to the
Administrative Agent.

(b) Other Property of Domestic Loan Parties. (i) Cause all property (other than
Excluded Property) of each Domestic Loan Party to be subject at all times to
first priority, perfected Liens in favor of the Administrative Agent to secure
the Obligations (including the Foreign Obligations) pursuant to the terms and
conditions of the Collateral Documents, subject in any case to Permitted Liens
and (ii) deliver such other documentation as the Administrative Agent may
reasonably request in connection with the foregoing, all in form, content and
scope reasonably satisfactory to the Administrative Agent. Notwithstanding
anything herein, no Domestic Loan Party shall be required to enter into deposit
account control agreements or securities account control agreements.

(c) Other Property of Foreign Subsidiaries of the Designated Borrower. To the
extent required under and in accordance with the terms of Section 7.12(a)(iii),
Section 7.18(c)(y) and 7.19(c)(y) and subject to the Guaranty and Security
Principles, (i) cause all property (other than Excluded Property) of each
non-U.S. Subsidiary of the Designated Borrower (other than any Immaterial
Subsidiary) to be subject at all times to first priority, perfected Liens in
favor of the Administrative Agent to secure the Foreign Obligations pursuant to
the terms and conditions of the Collateral Documents, subject in any case to
Permitted Liens and (ii) deliver such other documentation as the Administrative
Agent may reasonably request in connection with the foregoing, all in form,
content and scope reasonably satisfactory to the Administrative Agent.
Notwithstanding anything herein, no Foreign Loan Party shall be required to
enter into deposit account control agreements or securities account control
agreements.

7.15 COMI.

With respect to each Loan Party subject to the European Insolvency Regulation,
not knowingly, without the prior written consent of the Administrative Agent,
change its centre of main interest (as that term is used in Article 3(1) of the
European Insolvency Regulation).

7.16 Overadvance Arrangements.

Comply with the following requirements in respect of the Overadvanced Funds (to
the extent any Overadvanced Funds exist):

(a) (a) on the Third Funding Date (or the Initial Funding Date or the Second
Funding dateDate, at the option of the Company), deposit all Overadvanced Funds
received on such dateFunding Date into the Overadvance Account;

 

- 147 -



--------------------------------------------------------------------------------

(b) (b) not withdraw, or request the withdrawal, of any amounts in the
Overadvance Account unless on the date of such proposed withdrawal (i)
conditions precedent set forth in Section 5.05(a) and (b) are satisfied (for
such purposes treating such disbursement as a Certain Funds Credit Extension),
(ii) such amount is required to finance a Certain Funds Purpose and (iii) the
Bidder shall have delivered an Overadvance Disbursement Request to the
Collateral Agent; provided, that, any amounts withdrawn which are not so applied
within five days of such date to finance a Certain Funds Purpose shall be
re-deposited in the Overadvance Account and permitted to be disbursed in
accordance with the requirements above at a future time;

(c) (c) upon the expiry of the Certain Funds Period, apply any amounts held in
the Overadvance Account in accordance with Section 2.05(b)(viii); and;

(d) (d) upon (i) the delivery of an Overadvance Disbursement Request in
accordance with the Overadvance Account Escrow Agreement and satisfaction of the
other conditions set forth in clause (b) above and (ii) the expiration of the
Certain Funds Period, the Administrative Agent shall authorize the Account
Custodian (as defined in the Overadvance Account Escrow Agreement) to release
from the Overadvance Account (x) in the case of immediately preceding clause
(i), funds in the amount set forth in such Overadvance Disbursement Request to
the account set forth therein and (y) in the case of clause (ii) above, all of
the funds held therein to the Administrative Agent for application in accordance
with Section 2.05(b)(viii), provided that nothing in this Agreement shall
obligate such Account Custodian or the Administrative Agent to release any funds
in excess of the amount held in the Overadvance Account from time to time.

(e) (e) upon any withdrawal from the Overadvance Account, (i) the Company agrees
to pay (A) to each Term A-1 Lender on the date of such withdrawal an amount
equal to  1/2 of 1% of the amount withdrawn that is applied towards a Certain
Funds Purpose (and the amount withdrawn shall be attributed to a portion of the
Term A-1 Loans of such Lender and the amount paid shall be treated as an initial
yield payment in respect thereof), and (B) to each Term B-1 Lender on the date
of such withdrawal an amount equal to  1/2 of 1% of the amount withdrawn that is
applied towards a Certain Funds Purpose (and the amount withdrawn shall be
attributed to a portion of the Term B-1 Loans of such Lender and the amount paid
shall be treated as an initial yield payment in respect thereof), and (ii) the
Designated Borrower agrees to pay (A) to each Term A-2 Lender on the date of
such withdrawal an amount equal to  1/2 of 1% of the amount withdrawn that is
applied towards a Certain Funds Purpose (and the amount withdrawn shall be
attributed to a portion of the Term A-2 Loans of such Lender and the amount paid
shall be treated as an initial yield payment in respect thereof), and (B) to
each Term B-2 Lender on the date of such withdrawal an amount equal to  1/2 of
1% of the amount withdrawn that is applied towards a Certain Funds Purpose (and
the amount withdrawn shall be attributed to a portion of the Term B-2 Loans of
such Lender and the amount paid shall be treated as an initial yield payment in
respect thereof), in each case, with such payment to be earned by, and payable
to, each such Lender on the date of such withdrawal from the Overadvance
Account, it being understood that for tax purposes only the initial yield
payment shall be treated as a payment described in Treas. Reg.
Section 1.1273-2(g)(2)).

 

- 148 -



--------------------------------------------------------------------------------

7.17 Target Dividend.

(a) (a) The Company shall procure that:

(i) (i) as soon as reasonably practicable following the close of the Offer, the
Target and its Subsidiaries shall appoint auditors to review their respective
interim balance sheets and confirm the amount of distributable reserves of the
Target and its Subsidiaries to enable cash on hand to be paid as a dividend to
the holders of the Target Shares;

(ii) (ii) to the extent it is legally entitled to do so, as soon as reasonably
practicable following the close of the Offer, the Company or the Bidder will
appoint representatives to the board of directors of the Target;

(iii) (iii) to the maximum extent possible and prudent and if permitted by law
and regulation (as determined by the board of directors (or equivalent body) of
the Target), (having regard to the amount of borrowing by the Company and
Designated Borrower under this Agreement at such time and the future borrowings
under this Agreement by the Designated Borrower (if any) and interest thereon)
as soon as reasonably practicable following the later of (A) the close of the
Offer and (B) the date that the Designated Borrower has acquired Target Shares
that in aggregate represent all of the issued share capital and voting rights of
the Target, the Designated Borrower shall cause the Target to declare and pay to
the Bidder a special interim dividend to be funded with available cash as
required under applicable Luxembourg law (the “Initial Dividend”); and

(iv) (iv) to the maximum extent possible and prudent (as determined by the board
of directors (or equivalent body) of the Bidder), (having regard to the amount
of borrowing by the Company and the Designated Borrower under this Agreement at
such time and the future borrowings under this Agreement by the Designated
Borrower (if any) and interest thereon) the proceeds of the Initial Dividend
received by the Bidder are immediately applied to enable the Designated Borrower
to repay outstanding Bridge Loans.

(b) (b) The Company shall procure that, after payment of the Initial Dividend if
and to the extent that any Bridge Loans remain outstanding under this Agreement,
then to the maximum extent possible and prudent and if permitted by law and
regulation (as determined by the board of directors (or equivalent body) of the
Target (or, if applicable, the Merged Entity)) (having regard to the amount of
borrowing by the Company and the Designated Borrower under this Agreement at
such time and the future borrowings to be made under this Agreement by the
Company and the Designated Borrower (if any) and interest thereon), as soon as
possible as distributable reserves become available following the date of the
Initial Dividend, the Target shall declare and pay to the Bidder (or, if
applicable, the Designated Borrower) a further special interim dividend to be
funded in a manner to be determined by the Company in accordance with

 

- 149 -



--------------------------------------------------------------------------------

applicable Luxembourg law (the “Second Dividend”), and the proceeds of the
Second Dividend received by the Bidder are immediately applied by the Bidder to,
or the proceeds are on-lent or distributed to the Designated Borrower to enable
the Designated Borrower to, repay outstanding Bridge Loans.

7.18 Target Short Form Merger and other stepsOther Steps if 95% Condition is
met.

The Company shall ensure that, after the 95% Condition is met, the following
steps shall be effected as soon as practicable after the 95% Condition is met
and in any event within three (3) months after such date, in each case, only to
the extent permitted by Law:

(a) a short form merger shall be entered into between the Bidder and the Target
in compliance with the Luxembourg rules on merger as set out in the Luxembourg
Company Law;

(b) after completion of the squeeze-out procedure pursuant to Article 15 of the
Luxembourg Law of May 19, 2006 on Takeover Bids, so long as the Target Shares
are listed on the London Stock Exchange plc’s market for listed securities at
such time, the Company shall use all reasonable endeavours to procure that the
Target cancels (i) trading in the Target Shares on the London Stock Exchange
plc’’s market for listed securities and (ii) the listing of the Target Shares
from the Official List maintained by the UK Financial Services Authority;

(c) subject to the Guaranty and Security Principles, cause each non-U.S.
Subsidiary of the Target (other than any Immaterial Subsidiary) to (x) provide a
guarantee of the Foreign Obligations of the Designated Borrower by executing and
delivering to the Administrative Agent a Joinder Agreement or such other
documents as the Administrative Agent shall deem appropriate for such purpose
and (y) grant Liens in respect of its property and assets in the manner required
under Section 7.14;

(d) either (i) cause the entire issued share capital of each U.S. Subsidiary of
the Target to be transferred to the Company, or a wholly owned Domestic Loan
Party, on the terms set out in the Tax Structure Memorandum or otherwise in such
other manner approved by the Initial Lenders acting reasonably, and thereafter
cause each U.S. Subsidiary of the Target to (x) provide a guarantee of the
Obligations of the Company and the Foreign Obligations of the Designated
Borrower by executing and delivering to the Administrative Agent a Joinder
Agreement or such other documents as the Administrative Agent shall deem
appropriate for such purpose and (y) grant Liens in respect of its property and
assets in the manner required under Section 7.147.14, or (ii) if such transfer
cannot be effected pursuant to clause (d)(i) without material tax consequences,
as determined by the Parent in its commercially reasonable judgment acting in
good faith and in consultation with its legal and tax advisors, cause each U.S.
Subsidiary of the Target to (x) provide a guarantee of the Foreign Obligations
of the Designated Borrower by executing and delivering to the Administrative
Agent a Joinder Agreement or such other documents as the Administrative Agent
shall deem appropriate for such purpose and (y) grant Liens in respect of its
property and assets in the manner required under Section 7.14;

 

- 150 -



--------------------------------------------------------------------------------

(e) cause the Target to pledge 100% of the Equity Interests of each non-U.S.
Subsidiary of the Target (other than any Immaterial Subsidiary) to secure the
Foreign Obligations of the Designated Borrower (or the Merged Entity).;

and shall deliver to the Administrative Agent evidence that each of the above
procedures have been completed, including:

(i) a copy of publication of notarial deeds of general meetings as published in
the official Luxembourg gazette Mémorial C; and

(ii) if applicable, copies of documents evidencing the transfer of the entire
issued share capital of each U.S. Subsidiary of the Target to the Company or a
wholly owned Domestic Loan Party.

7.19 Target Financial Assistance Whitewash if 75% Condition is met.

The Company shall ensure that, if the 75% Condition is met and the 95% Condition
is not subsequently met within six (6) months thereafter, the following steps
shall be effected as soon as practicable after such six-month period:

(a) the Company shall ensure that the “whitewash” procedures set out in the
Luxembourg Company Law that are required to be implemented by the Target to
permit the Target (x) to provide a guarantee of the Foreign Obligations of the
Designated Borrower by executing and delivering to the Administrative Agent a
Joinder Agreement or such other documents as the Administrative Agent shall deem
appropriate for such purpose and (y) to grant Liens in respect of certain of its
property in the manner required under Section 7.14; provided that the amount of
the guarantee granted pursuant to preceding clause (a)(x) will be limited to the
lower of the amount determined under the limitation on guarantee set forth in
Section 4.08 and the amount of the non-distributable special reserve constituted
by the Target pursuant to article 49-6 of the Luxembourg Company Law;

(b) use all reasonable endeavours to procure that the Target cancels (i) trading
in the Target Shares on the London Stock Exchange plc’s market for listed
securities and (ii) the listing of the Target Shares from the Official List
maintained by the UK Financial Services Authority;

(c) subject to the Guaranty and Security Principles, cause each non-U.S.
Subsidiary of the Target (other than any Immaterial Subsidiary) to (x) provide a
guarantee of the Foreign Obligations of the Designated Borrower by executing and
delivering to the Administrative Agent a Joinder Agreement or such other
documents as the Administrative Agent shall deem appropriate for such purpose
and (y) grant Liens in respect of its property and assets in the manner required
under Section 7.14; and

(d) either (i) if the 80% Condition has been met, cause the entire issued share
capital of each U.S. Subsidiary of the Target to be transferred to the Company,
or a wholly owned Domestic Loan Party in satisfaction of intercompany debt of
the Target on the terms set out in

 

- 151 -



--------------------------------------------------------------------------------

the Tax Structure Memorandum or otherwise in such other manner approved by the
Initial Lenders acting reasonably, and thereafter cause each U.S. Subsidiary of
the Target to (x) provide a guarantee of the Obligations of the Company and the
Foreign Obligations of the Designated Borrower by executing and delivering to
the Administrative Agent a Joinder Agreement or such other documents as the
Administrative Agent shall deem appropriate for such purpose and (y) grant Liens
in respect of its property and assets in the manner required under
Section 7.147.14, or (ii) if such transfer cannot be effected pursuant to clause
(d)(i) without material tax consequences, as determined by the Parent in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors, and such alternative transaction would not result in
material value leakage, as determined by the Parent in its commercially
reasonable judgment acting in good faith and in consultation with its legal and
tax advisors, each U.S. Subsidiary of the Target to (x) provide a guarantee of
the Foreign Obligations of the Designated Borrower by executing and delivering
to the Administrative Agent a Joinder Agreement or such other documents as the
Administrative Agent shall deem appropriate for such purpose and (y) grant Liens
in respect of its property and assets in the manner required under Section 7.14;

and shall deliver to the Administrative Agent evidence that each of the above
procedures have been completed, including:

(i) a copy of publication of notarial deeds of general meetings as published in
the official Luxembourg gazette Mémorial C;

(ii) a certified copy of the extraordinary shareholder meeting of the Target
approving the “whitewash”; and

(iii) a certificate signed by duly authorized representatives of the Company
confirming that the “whitewash” procedure has been completed in accordance with
Luxembourg legal requirements.

7.20 Conditions Subsequent.

The obligations of the Lenders to continue to make Credit Extensions (other than
a Certain Funds Credit Extension) (or otherwise extend credit hereunder) is
subject to the fulfillment, on or before the date applicable thereto (as such
date may be extended from time to time by the Administrative Agent in its sole
discretion), of the Conditions Subsequent (the failure by Borrowers to so
perform or cause to be performed such Conditions Subsequent as and when required
by the terms thereof shall constitute an Event of Default). Notwithstanding
anything to the contrary contained herein or in any other Loan Document, (x) all
provisions of this Agreement and the other Loan Documents (including, without
limitation, all conditions precedent, representations, warranties, covenants,
events of default and other agreements herein and therein) shall be deemed
modified to the extent necessary to effect the actions set forth in Part B of
the Conditions Subsequent (and to permit the taking of such actions within the
time periods required in Part B of the Conditions Subsequent, rather than as
otherwise provided in the

 

- 152 -



--------------------------------------------------------------------------------

Loan Documents) and (y) to the extent any representation and warranty in any
Loan Document would not be true because the actions in Part B of the Conditions
Subsequent were not taken on the Initial Funding Date, the respective
representation and warranty shall be required to be true and correct in all
material respects at the time the respective action is taken (or was required to
be taken) in accordance with Part B of the Conditions Subsequent.

7.21 Ratings.

Parent and the Company shall use commercially reasonable efforts to obtain and
maintain (i) a public corporate family rating of the Company and a rating of
each Facility, in each case from Moody’s, and (ii) a public corporate credit
rating of the Company and a rating of each Facility, in each case from S&P (it
being understood and agreed that “commercially reasonable efforts” shall in any
event include the payment by the Company of customary rating agency fees and
cooperation with information and data requests by Moody’s and S&P in connection
with their ratings process).

ARTICLE VIII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

8.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens pursuant to any Loan Document and Liens in favor of the L/C Issuer or
the Swing Line Lender to cash collateral pledged under Section 2.14;

(b) Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals, refinancings or extensions thereof, provided that (i) the property
covered thereby is not changed, (ii) the amount secured or benefited thereby is
not increased except as contemplated by Sections 8.03(b) or 8.03(n) and
(iii) any renewal, refinancing or extension of the obligations secured or
benefited thereby is permitted by Sections 8.03(b) or 8.03(n);

(c) Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person to the
extent required by GAAP;

 

- 153 -



--------------------------------------------------------------------------------

(d) Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided that such Liens secure only amounts not yet due and payable
or, if due and payable, are unfiled and no other action has been taken to
enforce the same or are being contested in good faith by appropriate proceedings
for which adequate reserves determined in accordance with GAAP have been
established;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments (or appeal or other surety bonds relating to such
judgments) not constituting an Event of Default under Section 9.01(h);

(i) Liens securing Indebtedness permitted under Section 8.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(j) licenses, leases or subleases granted to others not interfering in any
material respect with the business of the Parent or any of its Subsidiaries;

(k) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases not prohibited by this Agreement;

(l) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

(m) Liens of a collection bank arising under Section 4-210 of the UCC on items
in the course of collection;

(n) Liens of sellers of goods to the Parent and its Subsidiaries arising under
Article 2 of the UCC or similar provisions of applicable law in the ordinary
course of business, covering only the goods sold and securing only the unpaid
purchase price for such goods and related expenses;

 

- 154 -



--------------------------------------------------------------------------------

(o) receipt of progress payments and advances from customers in the ordinary
course of business to the extent same creates a Lien on the related inventory
and proceeds thereof;

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure the payment of customs duties in connection with the importation of
goods;

(q) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02(a);

(r) Liens solely on any cash earnest money deposits made in connection with an
Investment permitted by Section 8.02;

(s) Liens on assets of Foreign Subsidiaries securing Indebtedness of such
Foreign Subsidiaries permitted by Section 8.03(g);

(t) Liens existing on the property at the time of its acquisition or existing on
the property of any Person at the time such Person became a Subsidiary, provided
that (i) such Liens do not extend to or cover any other assets (other than
proceeds thereof) and such Liens were not created in contemplation of such
acquisition or such Person becoming a Subsidiary and (ii) the aggregate amount
of all obligations secured by such Liens does not exceed $25,000,000 at any time
outstanding;

(u) transfer restrictions, purchase options, calls or similar rights of
third-party joint venture partners with respect to Equity Interests of joint
venture entities; and

(v) other Liens securing obligations in an aggregate amount not to exceed the
greater of $30,000,000 and 3% of Consolidated Total Assets as of the end of the
most recently ended period of four fiscal quarters, outstanding at the time such
obligations were incurred.

8.02 Investments.

Make any Investments, except:

(a) Investments held by the Parent or such Subsidiary in the form of cash or
Cash Equivalents;

(b) Investments existing as of the Effective Date and set forth in Schedule
8.02(b);

(c) Permitted Intercompany Investments;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or other disputes
with customers or suppliers to the extent reasonably necessary in order to
prevent or limit loss and Investments consisting of the prepayment of suppliers
and service providers on customary terms in the ordinary course of business;

 

- 155 -



--------------------------------------------------------------------------------

(e) (i) Guarantees permitted by Section 8.03 and (ii) prior to the time that
payment or performance in respect of such Guarantee is required, Guarantees of
obligations that are not Indebtedness;

(f) Permitted Acquisitions;

(g) Investments in a Person at the time of a Permitted Acquisition of any Person
(whether by way of merger, stock purchase, asset purchase or otherwise),
provided that such Investments were not made in contemplation of such
Acquisition;

(h) advances or loans to directors, officers and employees that do not exceed
$3,000,000 in the aggregate at any one time outstanding;

(i) to the extent permitted by Section 8.05, non-cash consideration received in
connection with Dispositions;

(j) Swap Contracts permitted by Section 8.03;

(k) any Investment in a Foreign Subsidiary to the extent such Investment is
substantially contemporaneously repaid with a dividend or other distribution
from such Foreign Subsidiary;

(l) to the extent constituting Investments, pledges and deposits permitted by
Sections 8.01(e) and 8.01(f);

(m) to the extent constituting an Investment by such Person, the payment,
prepayment, redemption or acquisition for value of Indebtedness of such Person
permitted by Section 8.12(b);

(n) Investments to the extent made with the cash proceeds of an issuance of
Equity Interests by the Parent, so long as (i) such proceeds are maintained in a
segregated account pending such Investment and (ii) such Investment is
consummated within sixty (60) days of such Equity Issuance;

(o) Investments in connection with the Target Acquisition described on Schedule
8.02(o) and any Market Purchases; and

(p) so long as no Event of Default exists at the time of making such Investment
or would result therefrom, Investments (other than Acquisitions) in an amount
not to exceed the greater of $30,000,000 at any time outstanding, or, if greater
at the time such Investment was made, 3.5% of Consolidated Total Assets as of
the end of the most recently ended period of four fiscal quarters, in the
aggregate at any time outstanding.

 

- 156 -



--------------------------------------------------------------------------------

8.03 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness set forth in Schedule 8.03 (and renewals, refinancings,
refundings and extensions thereof; provided that (i) the amount of such
Indebtedness is not increased at the time of such renewal, refinancing,
refunding or extension except by an amount equal to a reasonable premium or
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such renewal, refinancing, refunding or extension and by an
amount equal to any existing commitments unutilized thereunder, and (ii) the
terms relating to principal amount, amortization, maturity, collateral (if any)
and subordination (if any), and other material terms taken as a whole, of any
such renewing, refinancing, refunding or extending Indebtedness, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable in any material respect to the Loan Parties or the Lenders
than the terms of any agreement or instrument governing the Indebtedness being
renewed, refinanced, refunded or extended and the interest rate applicable to
any such renewing, refinancing, refunding or extending Indebtedness does not
exceed the then applicable market interest rate);

(c) intercompany Indebtedness arising from loans and advances permitted under
Section 8.02;

(d) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view;”;

(e) purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred to finance the purchase of fixed
assets, and renewals, refinancings and extensions thereof, provided that (i) the
total of all such Indebtedness for all such Persons taken together shall not
exceed an aggregate principal amount equal to the greater of $10,000,000 and
1.25% of Consolidated Total Assets as of the end of the most recently ended
period of four fiscal quarters at any one time outstanding; and (ii) such
Indebtedness when incurred shall not exceed the purchase price of the asset(s)
financed and (iii) no such Indebtedness shall be refinanced for a principal
amount in excess of the principal balance outstanding thereon at the time of
such refinancing;

(f) unsecured Indebtedness; provided, that (i) after giving effect to the
incurrence of such Indebtedness on a Pro Forma Basis, the Loan Parties are in
compliance with the Consolidated Net Leverage Ratio Test, (ii) no Default exists
immediately prior and after giving effect thereto, (iii) the maturity date for
any such Indebtedness shall not be earlier than 180 days

 

- 157 -



--------------------------------------------------------------------------------

after the latest Maturity Date of any Term Loan, (iv) the weighted average life
for any such Indebtedness shall not be shorter than the longest then-remaining
weighted average life of any Term Loan and (v) the total of all such
Indebtedness incurred by Subsidiaries other than Loan Parties shall not exceed
an aggregate principal amount of $75,000,000 at any one time outstanding;

(g) Indebtedness of Foreign Subsidiaries in an aggregate principal amount not to
exceed $20,000,000 at any one time outstanding;

(h) to the extent constituting Indebtedness, indemnification and non-compete
obligations or adjustments in respect of the purchase price (including earn-outs
and other contingent deferred payments) in connection with any Permitted
Acquisition;

(i) to the extent constituting Indebtedness, customary indemnification
obligations to purchasers and purchase price adjustments in connection with
Dispositions permitted by Section 8.05;

(j) Indebtedness in respect of workers’ compensation claims, property casualty
or liability insurance, take-or-pay obligations in supply arrangements,
self-insurance obligations, performance, bid and surety bonds and completion
guaranties, in each case in the ordinary course of business;

(k) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

(l) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn by the
Parent or any Subsidiary in the ordinary course of business against insufficient
funds, so long as such Indebtedness is promptly repaid;

(m) Guarantees with respect to Indebtedness permitted under this Section 8.03;
provided that any Guarantee by a Domestic Loan Party of Indebtedness of any
Domestic Non-Loan Party or any Foreign Subsidiary and any Guarantee by a Foreign
Loan Party of Indebtedness of any Foreign Non-Loan Party must, in each case,
also be permitted by Section 8.02;

(n) Indebtedness under the Existing Parent Credit Agreement; provided that the
aggregate principal amount of commitments and/or loans outstanding under the
Existing Parent Credit Agreement may not at any time exceed $300,000,000; and

(o) other unsecured Indebtedness in an aggregate principal amount not to exceed
the greater of $50,000,000 and 3.0% of Consolidated Total Assets as of the end
of the most recently ended period of four fiscal quarters at any one time
outstanding.

 

- 158 -



--------------------------------------------------------------------------------

8.04 Fundamental Changes.

Merge, dissolve, liquidate or consolidate with or into another Person, except
that so long as no Default exists or would result therefrom, (a) the Parent may
merge or consolidate with any of its Subsidiaries (other than either Borrower)
provided that the Parent is the continuing or surviving corporation, (b) the
Company may merge or consolidate with any of its Subsidiaries (other than the
Designated Borrower) provided that the Company is the continuing or surviving
corporation, (c) the Merger may be consummated, (d) the Designated Borrower may
merge or consolidate with any of its Subsidiaries provided that the Designated
Borrower is the continuing or surviving corporation (except as provided in
clause (c) above), (e) any Domestic Subsidiary of the Company may merge or
consolidate with any other Domestic Subsidiary of the Company provided that if a
Domestic Guarantor is a party to such transaction, the continuing or surviving
Person is (or shall, simultaneously upon consummation of such transaction,
become) a Domestic Guarantor, (f) any Foreign Subsidiary (other than the
Designated Borrower) of the Company may merge or consolidate with any other
Foreign Subsidiary (other than the Designated Borrower) of the Company provided
that if a Foreign Guarantor is a party to such transaction, the continuing or
surviving Person is (or shall, simultaneously upon consummation of such
transaction, become) a Foreign Guarantor, (g) the Parent or any Subsidiary may
merge with any other Person in connection with a Permitted Acquisition provided
that (i) if the Parent is a party to such transaction, the Parent is the
continuing or surviving corporation, (ii) if the Company is a party to such
transaction, the Company is the continuing or surviving corporation, and
(iii) if any other Loan Party is a party to such transaction, the continuing or
surviving Person is (or, if not already a Loan Party, shall, substantially
concurrently with the consummation of such transaction, become) a Loan Party,
(h) any Subsidiary (other than either Borrower) may dissolve, liquidate or wind
up its affairs at any time, provided that such dissolution, liquidation or
winding up, as applicable, could not reasonably be expected to have a Material
Adverse Effect, (i) any Subsidiary (other than either Borrower) may merge or
consolidate with or into another Person, or dissolve or liquidate, in each case,
solely for the purpose of effecting a Disposition expressly permitted pursuant
to Section 8.05, (j) any Subsidiary may merge or consolidate with any other
Person in order to effectuate an Investment expressly permitted pursuant to
Section 8.02 provided that (i) if such Subsidiary is (x) a Domestic Loan Party,
the continuing or surviving Person is or shall become a Domestic Loan Party (and
if such Subsidiary is the Company, the Company shall be the continuing or
surviving Person) andor (y) a Foreign Loan Party, the continuing or surviving
Person is or shall become a Loan Party (and if such Subsidiary is the Designated
Borrower, the Designated Borrower shall be the continuing or surviving Person
(except as provided in clause (c) above)), and (ii) if the continuing or
surviving Person shall be a Subsidiary, such Person, together with each of its
Subsidiaries (if any), shall have complied with Section 7.12 within the
timeframes specified therein and (k) any Subsidiary may merge, dissolve,
liquidate or consolidate to the extent contemplated by the Tax Structure
Memorandum.

8.05 Dispositions.

Make any Disposition except:

(a) Permitted Transfers, Dispositions set forth on Schedule 8.05 and any other
Disposition contemplated by the Tax Structuring Memorandum;

 

- 159 -



--------------------------------------------------------------------------------

(b) to the extent constituting a Disposition, the creation of Liens, the making
of Investments, the consummation of fundamental changes and the making of
Restricted Payments permitted by Sections 8.01, 8.02, 8.04 and 8.06,
respectively;

(c) the Disposition of any Immaterial Subsidiary, so long as (i) the fair market
value of such Immaterial Subsidiary’s assets shall not exceed $20,000,000 as of
the date of such Disposition and (ii) the aggregate fair market value of all
Immaterial Subsidiaries’ assets disposed of pursuant to this clause (c) shall
not exceed $100,000,000;

(d) to the extent constituting a Disposition, the unwinding of any Swap Contract
pursuant to its terms;

(e) the Disposition of “non-core”, surplus or obsolete assets acquired pursuant
to a Permitted Acquisition that are Disposed of within six (6) months following
the consummation of such Permitted Acquisition, so long as (i) no Default exists
immediately prior and after giving effect thereto and (ii) as of the date of
such Disposition after giving effect thereto on a Pro Forma Basis, the Loan
Parties are in compliance with Section 8.11 hereof; and

(f) other Dispositions so long as (i) the consideration paid in connection
therewith shall be in an amount not less than the fair market value of the
property disposed of (as reasonably determined by the Company), (ii) such
transaction does not involve the sale or other disposition of a minority equity
interest in any Loan Party, (iii) such transaction does not involve a sale or
other disposition of receivables other than receivables owned by or attributable
to other property concurrently being disposed of in a transaction otherwise
permitted under this Section 8.05 and (iv) the aggregate fair market value of
the assets sold or otherwise disposed of by the Loan Parties and their
Subsidiaries in all such transactions in any fiscal year of Parent shall not
exceed $20,000,000,

provided that, notwithstanding anything to the contrary contained herein, prior
to the Merger Date, the Bidder may not make a Disposition of any Target Shares
owned by it at any time that are funded in whole or in part with the proceeds of
the Loans (but excluding for this purpose any Target Shares that are owned as a
result of any surrender or cancellation of options or awards over Target
Shares).

The Administrative Agent is hereby instructed by the Lenders and hereby agrees
with the Loan Parties that the Administrative Agent shall release its Liens on
any property Disposed of in accordance with the terms of this Section 8.05.

8.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, except that:

(a) each Subsidiary of the Parent may make Restricted Payments to any Loan Party
and any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

 

- 160 -



--------------------------------------------------------------------------------

(b) the Parent and each Subsidiary may declare and make dividend payments or
other distributions payable solely in Equity Interests (other than Disqualified
Capital Stock) of such Person;

(c) Subsidiaries that are not Loan Parties may make Restricted Payments to other
Subsidiaries that are not Loan Parties;

(d) the Parent may redeem or repurchase Equity Interests from officers,
employees and directors of any Loan Party or any of its Subsidiaries (or their
estates, spouses or former spouses) upon the death, permanent disability,
retirement or termination of employment of any such Person or otherwise, so long
as (i) no Default has occurred and is continuing and (ii) the aggregate amount
of cash used to effect Restricted Payments pursuant to this clause (d) in any
fiscal year of Parent does not exceed $20,000,000;

(e) to the extent constituting Restricted Payments, the Parent and its
Subsidiaries may enter into and consummate transactions expressly permitted by
Section 8.02;

(f) the Parent may purchase fractional shares of its Equity Interests arising
out of stock dividends, splits, combinations or business combinations (provided
such transaction shall not be for the purpose of evading this limitation);

(g) the Parent and its Subsidiaries may make Restricted Payments to the extent
contemplated by the Tax Structure Memorandum; and

(h) the Parent and its Subsidiaries may make other Restricted Payments, so long
as (i) at any time that the Consolidated Net Senior Secured Leverage Ratio is
greater than or equal to 3.50:1.00 after giving effect to such Restricted
Payment on a Pro Forma Basis, the aggregate amount of all Restricted Payments
made under this Section 8.06(gh) shall not exceed $25,000,000 in any fiscal
year, (ii) no Default exists immediately prior and after giving effect thereto
and (iii) as of the date of such Restricted Payment after giving effect thereto
on a Pro Forma Basis, the Loan Parties are in compliance with Section 8.11
hereof.

8.07 Change in Nature of Business.

Engage intoin any business, either directly or through any of its Subsidiaries,
except for (a) the provision of specialized software, outsourcing services, and
application service provider solutions, fund administration and related services
and various services relating, incidental or ancillary thereto or (b) a business
reasonably related thereto or a reasonable extensionsextension thereof.

 

- 161 -



--------------------------------------------------------------------------------

8.08 Transactions with Affiliates.

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) transactions with
the Parent or any of its Subsidiaries that are not otherwise prohibited under
this Agreement and any other Permitted Intercompany Investments, (b) advances of
working capital to any Loan Party permitted by this Agreement, (c) transfers of
cash and assets to any Loan Party permitted by this Agreement and any other
Permitted Intercompany Transfers, (d) transactions expressly permitted by this
Agreement, (e) employment agreements, expense reimbursement, compensation and
benefits arrangements, (f) those agreements listed on Schedule 8.08 and
(g) except as otherwise specifically limited in this Agreement, other
transactions which are on terms and conditions not materially less favorable to
such Person as would be obtainable by it in a comparable armsarm’s-length
transaction with a Person other than an officer, director or Affiliate.

8.09 Burdensome Agreements.

(a) Enter into, or permit to exist, any Contractual Obligation that encumbers or
restricts the ability of any such Person to (i) in the case of any Subsidiary,
to make Restricted Payments in respect of Equity Interests issued by it,
(ii) pay any Indebtedness or other obligation owed to any Loan Party, (iii) make
loans or advances to any Loan Party , or (iv) transfer any of its property to
any Loan Party , except for (1) this Agreement and the other Loan Documents,
(2) any restrictions regarding licenses or sublicenses by the Parent and its
Subsidiaries of intellectual property in the ordinary course of business (in
which case such restriction shall relate only to such intellectual property),
(3) Indebtedness of a Subsidiary which is not a Loan Party which is permitted by
Section 8.03, so long as such restrictions do not impair in the ability of the
Loan Parties to perform their obligations under this Agreement, (4) customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 8.04 or 8.05 pending the consummation of
such sale, (5) customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 8.02 and
applicable solely to such joint venture and are entered into in the ordinary
course of business, (6) customary provisions in leases and other contracts
restricting the assignment thereof, (7) any Permitted Lien or any document or
instrument governing any Permitted Lien, provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, (8) any agreements existing on the Effective Date (and, in the case of the
Existing Parent Credit Agreement, as such agreement may be amended, modified and
supplemented from time to time, subject to the terms of Section 8.03(n)) and
(9) Contractual Obligations that are binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary, so long as such Contractual Obligations
were not entered into solely in contemplation of such Person becoming a
Subsidiary.

(b) Enter into, or permit to exist, any Contractual Obligation that
(1) encumbers or restricts the ability of any Loan Party (other than the
Designated Borrower) to pledge its property

 

- 162 -



--------------------------------------------------------------------------------

pursuant to the Loan Documents (or any renewals, refinancings, exchanges,
refundings or extensionextensions thereof), except for (i) this Agreement and
the other Loan Documents, (ii) any document or instrument governing Indebtedness
incurred pursuant to Section 8.03(e), provided that any such restriction
contained therein relates only to the asset or assets constructed or acquired in
connection therewith, (iii) software and other intellectual property licenses
pursuant to which the Parent or Subsidiary is the licensee of the relevant
software or intellectual property, as the case may be, (in which case, any
prohibition or limitation shall relate only to the assets which are the subject
of the applicable license), (iv) customary restrictions and conditions contained
in any agreement relating to the sale of any property permitted under
Section 8.05 pending the consummation of such sale, (v) customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures permitted under Section 8.02 and applicable solely to such joint
venture and are entered into in the ordinary course of business, (vi) customary
provisions in leases and other contracts restricting the assignment thereof,
(vii) any Permitted Lien or any document or instrument governing a Permitted
Lien, provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien, (viii) any agreements existing
on the Effective Date (and, in the case of the Existing Parent Credit Agreement,
as such agreement may be amended, modified and supplemented from time to time,
subject to the terms of Section 8.03(n)) and (ix) Contractual Obligations that
are binding on a Subsidiary at the time such Subsidiary first becomes a
Subsidiary, so long as such Contractual Obligations were not entered into solely
in contemplation of such Person becoming a Subsidiary or (2) requires the grant
of any security for any obligation if such property is given as security for the
Obligations.

8.10 Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, in violation of Regulation T, U
or X of the FRB.

8.11 Financial Covenants.

Consolidated Net Senior Secured Leverage Ratio. Permit the Consolidated Net
Senior Secured Leverage Ratio as of the end of any fiscal quarter of the Parent
to be greater than the ratio specified below for the periods specified below:

 

Beginning with the first full Fiscal Quarter following the Effective Date, the
following
Fiscal Quarters

   Consolidated Net Senior
Secured Leverage Ratio

1st through 4th fiscal quarters

   5.50 to 1.0

5th through 8th fiscal quarters

   5.00 to 1.0

9th through 12th fiscal quarters

   4.75 to 1.0

13th fiscal quarter and thereafter

   4.50 to 1.0

 

- 163 -



--------------------------------------------------------------------------------

8.12 Prepayment of Other Indebtedness, Etc.

(a) If any Default exists or would result therefrom, amend or modify any of the
terms of any Indebtedness of any Loan Party of the type described in the
definition of Consolidated Funded Indebtedness (other than Indebtedness arising
under the Loan Documents) if such amendment or modification would add or change
any terms in a manner adverse to of any Loan Party or any Subsidiary, or shorten
the final maturity or average life to maturity or require any payment to be made
sooner than originally scheduled or increase the interest rate applicable
thereto; provided that, no amendment or modification may be made to the terms of
any Indebtedness incurred pursuant to Section 8.03(f) if, as a result of such
amendment or modification, the amended or modified Indebtedness would not be
permitted to be incurred pursuant to Section 8.03(f).

(b) If any Default exists or would result therefrom, make any voluntary or
optional payment or prepayment or redemption or acquisition for value of
(including, without limitation, by way of depositing money or securities with
the trustee with respect thereto before due for the purpose of paying when due),
refund, refinance or exchange of, any Indebtedness of any Loan Party of the type
described in the definition of Consolidated Funded Indebtedness (other than
Indebtedness arising under the Loan Documents).

(c) If any Default exists or would result therefrom, in the case of any Loan
Party, make any voluntary or optional payment or prepayment or redemption or
acquisition for value of (including, without limitation, by way of depositing
money or securities with the trustee with respect thereto before due for the
purpose of paying when due), refund, refinance or exchange of, any Indebtedness
of any Subsidiary of the type described in the definition of Consolidated Funded
Indebtedness (other than Indebtedness arising under the Loan Documents).

8.13 Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.

(a) Amend, modify or change (i) its Organization Documents in a manner adverse
to the Lenders or (ii) the Portia Agreement in a manner materially adverse to
the Lenders.

(b) Change its fiscal year from that in effect on the Effective Date.

(c) In the case of a Loan Party, without providing prompt written notice to the
Administrative Agent (and in any event not later than ten (10) days following
such change), change its name, state of formation or form of organization.

 

- 164 -



--------------------------------------------------------------------------------

8.14 Offer Covenants.

So long as any Loan shall remain unpaid or any Lender shall have any Commitment
hereunder, the Company will and will cause each Loan Party to:

(a) comply in all material respects with the Code (subject to any waivers
granted by the Panel) and all applicable laws and regulations relevant in the
context of the Target Acquisition, save where non-compliance would not be
materially prejudicial to the interests of the Lenders under the Loan Documents;

(b) upon reasonable request and to the extent that it is able to do so in
compliance with applicable law and any confidentiality or other obligations to
which it is subject, keep the Administrative Agent informed as to any material
developments in the status and progress of an Offer;

(c) promptly supply to the Administrative Agent and the Lenders to the extent
that it is able to do so in compliance with applicable law and any
confidentiality or other obligations to which it is subject, (i) copies of all
documents, certificates, notices or announcements received or issued by the
Bidder or its Subsidiaries (or on its or their behalf) in relation to an Offer
to the extent material to the interests of the Lenders and (ii) any other
information regarding the progress of an Offer, in each case as the
Administrative Agent or any Lender may reasonably request;

(d) (a) not (unless required by the Panel or by applicable law), amend, waive or
modify in whole or in part any of the terms or conditions of the Offer Documents
in any material respect where any such amendment, waiver or modification could
reasonably be expected to materially and adversely affect the interests of the
Lenders under the Loan Documents, it being understood and agreed that the
following shall not be deemed to materially and adversely affect the interests
of the Lenders: (i) the extension of the Offer to achieve a minimum acceptance
condition or to obtain regulatory approval for the consummation of the Offer or
any extension or other amendment or modification of the Offer to the extent
required by the Panel, (ii) any increase in the price of the Target Shares
funded with the proceeds of Loans or Indebtedness permitted to be incurred
pursuant to Section 8.03, (iii) any decrease in the price of the Target Shares,
or (iv) any amendment, waiver or modification of the minimum number of Target
Shares required to accept an Offer below a minimum acceptance condition of 70.0%
(provided that (x) the aggregate number of Target Shares acquired pursuant to
the Offer together with any Target Shares otherwise held or acquired by the
Bidder (or acquired subject only to the Offer being declared wholly
unconditional) constitutes 60.0% or more of the Target Shares and (y) any
amendment, waiver or modification which is not permitted under this clause
(iv) shall be deemed to materially and adversely affect the interests of the
Lenders); and (b) not otherwise permit the Offer to be declared unconditional as
to acceptances until the Bidder has received acceptances in respect of Target
Shares such that following acquisition of those Target Shares it would hold,
together with any Target Shares otherwise acquired by the Bidder (or acquired
subject only to the Offer being declared wholly unconditional), not less than
60.0% in nominal value of the Target Shares, in each case without the consent of
the Initial Lenders;

 

- 165 -



--------------------------------------------------------------------------------

(e) not take, and procure so far as it is able that no Person acting in concert
with it shall take, any action which would require any Loan Party or any of its
Subsidiaries to make a mandatory offer for the Target Shares in accordance with
Rule 9 of the Code;

(f) procure that the Offer Document is issued and dispatched within 28 days of
the issue of the Offer Press Release (or such longer period permitted by the
Panel) and promptly deliver a copy to the Administrative Agent;

(g) cause the Offer to be made by way of the Offer Document and ensure that the
Offer Document contains terms and conditions consistent in all material respects
consistent with those set out in the Offer Press Release (except for any
amendments otherwise permitted to be made pursuant to this Agreement);

(h) not increase the price to be paid for any Target Shares pursuant to the
Offer unless such increase is made with the consent of the Administrative Agent
(not to be unreasonably withheld or delayed) or is funded with the proceeds of
Loans or Indebtedness permitted to be incurred pursuant to Section 8.03;

(i) not make any purchase of any Target Shares in the market at a price above
the price per Target Share set out in the Offer Press Release unless the
increase in the price of the Target Shares caused thereby is funded with the
proceeds of Loans or Indebtedness permitted to be incurred pursuant to
Section 8.03;

(j) notify the Administrative Agent as soon as practicable after any
circumstance or event arises which to the knowledge of any Loan Party would
entitle the Bidder to withdraw from the Offer in accordance with the Code;

(k) not declare, accept or treat as satisfied any condition of the Offer where
it is not actually satisfied or has not been complied with unless required to do
so by the Panel, the Code or any applicable court, or unless permitted pursuant
to Section 8.14(d);

(l) withdraw the Target Shares from CREST following the acquisition from time to
time pursuant to the Offer Acquisition and use all reasonable endeavors to cause
the London Stock Exchange to cancel trading in the Target Shares on the London
Stock Exchange plc’s market for listed securities and the UK Listing Authority
to delist the Target Shares from the Official List maintained by the UK
Financial Services Authority (a) as soon as reasonably practicable after the 75%
Condition is met or (b) by such later date (being no later than 6 months
thereafter) as the Bidder reasonably considers necessary or desirable to
encourage the remaining shareholders to accept the Offer or to facilitate a
squeeze out of the remaining holders of Target Shares under the Luxembourg
squeeze-out rules pursuant to Article 15 of the Luxembourg Law of May 19, 2006
on Takeover Bids;

(m) as soon as reasonably practicable after the 95% Condition is met (to the
extent that de-listing of the Target Shares has not previously occurred)
commence and diligently pursue the actions required under the Luxembourg
squeeze-out rules pursuant to Article 15 of the Luxembourg Law of May 19, 2006
on Takeover Bids to squeeze out the remaining holders of Target Shares and
acquire such Target Shares;

 

- 166 -



--------------------------------------------------------------------------------

(n) other than as required by the Panel, the Code, the London Stock Exchange,
the Financial Services Authority or any other applicable law, regulation, court
or regulatory body the Loan Parties shall not make any press release or other
public statement in respect of the Acquisition referring to the Lenders or the
Loan Documents (other than the Offer Press Release or any Offer Document),
without first obtaining the prior approval of the Administrative Agent (such
approval not to be unreasonably withheld or delayed);

(o) promptly after the issue of the Offer Document, deliver to the
Administrative Agent a copy of a receiving agent letter; and the Bidder shall
use its reasonable endeavours to deliver to the Administrative Agent an
undertaking from the receiving agent, in form and substance satisfactory to the
Administrative Agent, from the receiving agent regarding the terms upon which
any of the Target Shares acquired pursuant to the Offer are to be held by the
receiving agent;

(p) promptly after each date on which it acquires any Target Shares (each an
“Acquisition Date”), and in any event no later than twenty-one (21) days (or
such later date as the Administrative Agent may agree in its discretion) after
each such Acquisition Date, the Bidder shall take all steps required under
(i) the Code, (ii) Luxembourg law and (iii) any applicable rules and regulations
governing the operation of the CREST uncertificated shares, to re-certificate
the Target Shares and enter the Designated Borrower as shareholder in the
Luxembourg shareholders’ register of Target and enter the pledge under the
Target Shares Security Agreement in the Luxembourg shareholders’ register and
thereafter (x) shall promptly deliver certificates evidencing such Target Shares
and a copy of the Luxembourg shareholders’ register showing entry of the Target
Shares Security Agreement pledge to the Administrative Agent and (y) shall
otherwise comply with the perfection requirements for the granting of security
interests over such re-certificated Target Shares in the manner required under
the Target Shares Security Agreement; and

(q) promptly after the Offer is declared wholly unconditional, the Bidder shall
use commercially reasonable efforts (i) to cause the Target to settle all
“in-the-money” options and awards in cash and (ii) to cause any new ordinary
shares issued by the Target after a change of control to be issued to the
Bidder.

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

9.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, and in the currency required hereunder, any amount of principal of any
Loan or any L/C Obligation or deposit any funds as Cash Collateral in respect of
L/C Obligations, or (ii) within three Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

 

- 167 -



--------------------------------------------------------------------------------

(b) Specific Covenants.

(i) Any Loan Party fails to perform or observe any term, covenant or agreement
contained in any of Section 7.01 or 7.02 and such failure continues for five
Business Days; or

(ii) Any Borrower fails to perform or observe any term, covenant or agreement
contained in Section 7.05; or

(iii) Any Loan Party fails to perform or observe any term, covenant or agreement
contained in any of Section 7.03, 7.10, 7.11, 7.12 or 7.20 or Article VIII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days after the earlier of (i) the giving of written notice
thereof to the Company from the Administrative Agent or a Lender or (ii) a
Responsible Officer of the Company becomes aware of such failure; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein or in any other Loan Document shall be incorrect in any material respect
when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make any
payment of principal or interest when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) beyond the applicable
grace period in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform (beyond the applicable grace period) any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs (other than (1) any required prepayment of
Indebtedness secured by a Permitted Lien that becomes due as the result of the
Disposition of the assets subject to such Lien so long as such Disposition is
permitted by this Agreement or (2) any required repurchase, repayment or
redemption of (or offer to repurchase, repay or redeem) any Indebtedness that
was incurred for the specified purpose of financing all or a portion of the
consideration for a merger or acquisition, provided that (x) such repurchase,
repayment or redemption (or offer to repurchase, repay or redeem) results solely
from the failure of such merger or acquisition to be consummated, (y) such
Indebtedness is repurchased, repaid or redeemed in accordance with its terms and
(z) no proceeds of the Credit Extensions are used

 

- 168 -



--------------------------------------------------------------------------------

to make such repayment, repurchase or redemption), the effect of which failure
or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract; provided, that in respect of any Swap
Contract that is governed by a master agreement, such Early Termination Date
must be in respect of all transactions governed by such master agreement)
resulting from (A) any event of default under such Swap Contract as to which any
Loan Party or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) an Additional Termination Event (as defined in such Swap
Contract) or Credit Event Upon Merger (as defined in such Swap Contract) as to
which any Loan Party or any Subsidiary is the sole Affected Party (as defined in
such Swap Contract) and, in either event, the Swap Termination Value owed by any
Loan Party or such Subsidiary as a result thereof is greater than the Threshold
Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary (other than an
Immaterial Subsidiary) institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty calendar days; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty calendar days, or an order for
relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
(other than an Immaterial Subsidiary) becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within thirty days after its issue or
levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary (other
than an Immaterial Subsidiary) one or more final judgments or orders for the
payment of money in an aggregate amount (as to all such judgments or orders)
exceeding the Threshold Amount (to the extent not covered by (A) independent
third-party insurance as to which the insurer has been notified of the claim and
does not dispute coverage, (B) escrow funds held for the benefit of such Loan
Party or Subsidiary as to which the applicable trustee has agreed to release and
disburse such funds to such Loan Party or Subsidiary in connection with such
judgment or order or (C) contractual indemnification in favor of such Loan Party
or Subsidiary from third parties that have acknowledged responsibility in
writing and who the Administrative Agent in its discretion has

 

- 169 -



--------------------------------------------------------------------------------

determined to be creditworthy), and there is a period of sixty consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect, or such judgment is not otherwise
satisfied or discharged; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. (i) Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or (ii) any Loan
Party contests in any manner the validity or enforceability of any Loan
Document; or (iii) any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

(k) Change of Control. There occurs any Change of Control.

9.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, subject in all cases to
Section 5.07, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Revolving Lender to make Revolving Loans and
any obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Law or at equity;

 

- 170 -



--------------------------------------------------------------------------------

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each Revolving Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Company to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

9.03 Application of Funds.

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), :

(a) any amounts received on account of the Obligations (other than the Foreign
Obligations) shall be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Secured Swap Contract between any Loan Party or any
Subsidiary and any Lender, or any Affiliate of a Lender, ratably among the
Lenders (and, in the case of such Secured Swap Contracts, Affiliates of Lenders)
and the L/C Issuer in proportion to the respective amounts described in this
clause Third held by them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Secured Swap
Contract between any Loan Party or any Subsidiary and any Lender, or any
Affiliate of a Lender, (c) payments of amounts due under any Secured Treasury
Management Agreement between any Loan Party or any Subsidiary and any Lender, or
any Affiliate of a Lender and (d) Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit,
ratably among the Lenders

 

- 171 -



--------------------------------------------------------------------------------

(and, in the case of such Secured Swap Contracts and Secured Treasury Management
Agreements, Affiliates of Lenders) and the L/C Issuer in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

(b) any amounts received on account of the Foreign Obligations shall be applied
by the Administrative Agent in the following order:

First, to payment of that portion of the Foreign Obligations constituting fees,
indemnities, expenses and other amounts payable to the Administrative Agent in
its capacity as such;

Second, to payment of that portion of the Foreign Obligations constituting fees,
indemnities and other amounts payable to the Lenders, ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Foreign Obligations constituting
interest on the Loans and fees, premiums and scheduled periodic payments, and
any interest accrued thereon, due under any Secured Swap Contract between any
Foreign Loan Party or any Foreign Subsidiary and any Lender, or any Affiliate of
a Lender, ratably among the Lenders (and, in the case of such Secured Swap
Contracts, Affiliates of Lenders) in proportion to the respective amounts
described in this clause Third held by them;

Fourth, to (a) payment of that portion of the Foreign Obligations constituting
unpaid principal of the Loans, (b) payment of breakage, termination or other
payments, and any interest accrued thereon, due under any Secured Swap Contract
between any Foreign Loan Party or any Foreign Subsidiary and any Lender, or any
Affiliate of a Lender and (c) payments of amounts due under any Secured Treasury
Management Agreement between any Foreign Loan Party or any Foreign Subsidiary
and any Lender, or any Affiliate of a Lender; and

Last, the balance, if any, after all of the Foreign Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Treasury
Management Agreements and Secured Swap Contracts shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the Lender or Affiliate of a Lender party
to such Secured Treasury Management Agreement or such Secured Swap Contract, as
the case may be. Each holder of any such Obligations arising under Secured Swap
Contracts or Secured Treasury Management Agreements that is not a party to the
Credit

 

- 172 -



--------------------------------------------------------------------------------

Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X
hereof for itself and its Affiliates as if it were a “Lender” party hereto.

ARTICLE X

ADMINISTRATIVE AGENT

10.01 Appointment and Authority.

Each of the Lenders and the L/C Issuer hereby irrevocably appoints DBNY to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. Except as expressly provided in Section 10.06,
the provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuer, and neither the Borrowers nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swing Line
Lender (if applicable), potential Swap Contract providers and potential Treasury
Management Agreement providers) and the L/C Issuer hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of such Lender and
the L/C Issuer for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 10.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article X and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

10.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the

 

- 173 -



--------------------------------------------------------------------------------

Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with any Loan Party or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

10.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or responsibilities except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other

 

- 174 -



--------------------------------------------------------------------------------

agreement, instrument or document, or the creation, perfection or priority of
any Lien purported to be created by the Collateral Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article V or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

10.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, signature, representation, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

10.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

10.06 Resignation of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and, unless an Event of Default under Section 9.01(f)
then exists, the Company. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the consent of the Company at all
times other than during the existence of an Event of Default

 

- 175 -



--------------------------------------------------------------------------------

(which consent shall not be unreasonably withheld or delayed), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Company and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section ). The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Any resignation by DBNY as Administrative Agent pursuant to this Section shall
also constitute its resignation as L/C Issuer and Swing Line Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer and Swing Line Lender,
(ii) the retiring L/C Issuer and Swing Line Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (iii) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

 

- 176 -



--------------------------------------------------------------------------------

10.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made (i) its own independent investigation of the financial
condition and affairs of Parent and its Subsidiaries in connection with the
making and the continuance of the Loans and the taking or not taking of any
action in connection herewith and (ii) its own credit analysis and decision to
enter into this Agreement. Each Lender and the L/C Issuer also acknowledges that
it will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

10.08 No Other Duties; Etc.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder; it being understood and agreed that the
bookrunners, arrangers, syndication agents, documentation agents or co-agents
shall be entitled to all indemnification and reimbursement rights in favor of
the Administrative Agent as, and to the extent, provided for under Sections
10.12 and 11.04. Without limitation of the foregoing, the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall not,
solely by reason of this Agreement or any other Loan Documents, have any
fiduciary relationship in respect of any Lender or any other person.

10.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Company) shall be entitled and empowered, by intervention in such proceeding
or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(h) and (i), 2.09 and 11.04) allowed in
such judicial proceeding; and

 

- 177 -



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

10.10 Collateral and Guaranty Matters.

The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Revolving
Commitments and payment in full of all Obligations (other than (A) contingent
indemnification obligations, tax gross up, expense reimbursement or yield
protection obligations, in each case, for which no claim has been made and
(B) obligations and liabilities under Secured Treasury Management Agreements and
Secured Swap Contracts as to which arrangements satisfactory to the applicable
provider thereof shall have been made) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made), (ii) that is transferred or to be transferred as part of or in connection
with any Disposition permitted hereunder or under any other Loan Document or any
Involuntary Disposition, or (iii) as approved in accordance with Section 11.01;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(i); and

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.10.

 

- 178 -



--------------------------------------------------------------------------------

10.11 Secured Swap Contracts and Secured Treasury Management Agreements.

No Lender or any Affiliate of a Lender that is party to any Secured Swap
Contract or any Secured Treasury Management Agreement permitted hereunder that
obtains the benefits of Section 9.03 or any Collateral by virtue of the
provisions hereof or of any Collateral Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article X to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Swap Contracts and Secured Treasury Management
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Lender or Affiliate of a Lender that is
party to such Secured Swap Contract or such Secured Treasury Management
Agreement, as the case may be.

10.12 Holders.

The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes hereof unless and until a written notice of the
assignment, transfer or endorsement thereof, as the case may be, shall have been
filed with the Administrative Agent. Any request, authority or consent of any
person who, at the time of making such request or giving such authority or
consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee, assignee or endorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor.

10.13 Delivery of Information.

The Administrative Agent shall not be required to deliver to any Lender
originals or copies of any documents, instruments, notices, communications or
other information received by the Administrative Agent from any Loan Party, any
Subsidiary, the Required Lenders, any Lender or any other person under or in
connection with this Agreement or any other Loan Document except (i) as
specifically provided in this Agreement or any other Loan Document and (ii) as
specifically requested from time to time in writing by any Lender with respect
to a specific document, instrument, notice or other written communication
received by and in the possession of the Administrative Agent at the time of
receipt of such request and then only in accordance with such specific request.

 

- 179 -



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Company or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
(or the Administrative Agent with the consent of the Required Lenders) and the
Borrowers or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, further, that

(a) no such amendment, waiver or consent shall:

(i) extend or increase the Commitment of a Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
whose Commitment is being extended or increased (it being understood and agreed
that a waiver of any condition precedent set forth in Section 5.03 or of any
Default or Event of Default, mandatory prepayment or a mandatory reduction in
Commitments is not considered an extension or increase in the Commitments of any
Lender);

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled reduction of
the Commitments hereunder or under any other Loan Document without the written
consent of each Lender entitled to receive such payment or whose Commitments are
to be reduced, it being understood that the waiver of any mandatory prepayment
of Loans under any Facility shall not constitute a postponement of any date
scheduled for the payment of principal or interest;

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such amount; provided, however, that only the consent of the Required Lenders
shall be necessary to (A) amend the definition of “Default Rate” or waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (B) amend any financial covenant hereunder (or any defined term
used therein) even if the effect of such amendment would be to reduce the rate
of interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;

(iv) change (A) Section 9.03 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender directly
affected thereby, (B) the order of application of any reduction in the
Commitments or any prepayment of Loans among the Facilities from the application
thereof set forth in the

 

- 180 -



--------------------------------------------------------------------------------

applicable provisions of Section 2.05(b) or 2.06(b), respectively, in any manner
that adversely affects the Lenders under a Facility without the written consent
of (i) if such Facility is a Term Facility, the Required Term Lenders under such
Facility and (ii) if such Facility is the Revolving Facility, the Required
Revolving Lenders or (C) any provision of this Agreement that by its terms
affects the rights or duties of the Revolving Lenders (but not the Term Lenders)
without the written consent of the Required Revolving Lenders;

(v) subject to Section 2.01(f) and the last paragraph of this Section 11.01,
change (A) any provision of this Section 11.01(a) (except for technical
amendments with respect to additional extensions of credit pursuant to this
Agreement which afford protections to such additional extensions of credit of
the type provided to the Term Loans and the Revolving Commitments on the
Effective Date) or the definition of “Required Lenders”, without the written
consent of each Lender, (B) the definition of “Required Revolving Lenders,”, or
“Required Term Lenders,”, without the written consent of each Lender under the
applicable Facility or (C) any provision of the Re-Allocation Agreement, except
in accordance with the requirements of Section 3.2 of the Re-Allocation
Agreement (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the “Required Lenders”, the “Required Revolving Lenders”
and the “Required Term Lenders” on substantially the same basis as the
extensions of Term Loans and/or Revolving Commitments, as applicable, are
included on the Effective Date);

(vi) except in connection with a Disposition permitted under Section 8.05,
release all or substantially all of the Collateral without the written consent
of each Lender whose Obligations are secured by such Collateral;

(vii) amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Lender that is obligated to make Credit Extensions to
the Borrowers in Alternative Currencies; or

(viii) release any Borrower without the consent of each Lender, or, except in
connection with a transaction permitted under Section 8.04 or Section 8.05, any
material Guarantor without the written consent of each Lender whose Obligations
are guaranteed thereby;

(b) unless also signed by the L/C Issuer, no amendment, waiver or consent shall
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it;

(c) unless also signed by the Swing Line Lender, no amendment, waiver or consent
shall affect the rights or duties of the Swing Line Lender under this Agreement;
and

 

- 181 -



--------------------------------------------------------------------------------

(d) unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;

provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein, (iii) the Required Lenders shall determine whether
or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders and (iv) a Commitment Increase Amendment shall be effective
if executed by the Loan Parties, each Lender providing an Incremental Term Loan
Commitment or an increase in Revolving Commitments and the Administrative Agent.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Defaulting Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

Notwithstanding anything in Section 11.01 or the definition of “Required
Lenders” to the contrary:

(i) (i) for purposes of determining whether the Required Lenders have
(A) consented (or not consented) to any amendment, modification, waiver, consent
or other action with respect to any of the terms of any Loan Document or any
departure by any Loan Party therefrom, or subject to the succeeding paragraph,
any plan of reorganization pursuant to the U.S. Bankruptcy Code, (B) otherwise
acted on any matter related to any Loan Document, or (C) directed or required
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, no Other
Affiliate that is not a Debt Fund Affiliate shall have any right to consent (or
not consent), otherwise act or direct or require the Administrative Agent or any
Lender to take (or refrain from taking) any such action and:

(1) all Loans held by such Other Affiliate shall be deemed to be not outstanding
for all purposes of calculating whether the Required Lenders have taken any
actions; and

(2) all Loans held by such Other Affiliate shall be deemed to be not outstanding
for all purposes of calculating whether all Lenders have taken any action
without the need for the consent of such Other Affiliate unless (A) the

 

- 182 -



--------------------------------------------------------------------------------

action in question affects such Other Affiliate in a disproportionately adverse
manner than its effect on other Lenders or (B) the action in question increases
or extends the Commitment of such Other Affiliate, extends the maturity of the
Loans of such Other Affiliate, reduces the rate of interest on any such Loans or
forgives any principal amount of such Loans; and

(ii) (ii) Debt Fund Affiliates may not in the aggregate account for more than
50.0% of the amounts set forth in the calculation of Required Lenders and any
amount in excess of 50.0% will be subject to the limitations set forth in
clause (i)(1) above.

Notwithstanding anything in this Agreement or the other Loan Documents to the
contrary, each Other Affiliate (other than any Debt Fund Affiliate) hereby
agrees that, if a proceeding under any Debtor Relief Law shall be commenced by
or against the Company or any other Loan Party at a time when such Lender is an
Other Affiliate, such Other Affiliate irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Other Affiliate with respect to
the Loans held by such Other Affiliate in any manner in the Administrative
Agent’s sole discretion, unless the Administrative Agent instructs such Other
Affiliate to vote, in which case such Other Affiliate shall vote with respect to
the Loans held by it as the Administrative Agent directs; provided that such
Other Affiliate shall be entitled to vote in accordance with its sole discretion
(and not in accordance with the direction of the Administrative Agent) in
connection with any plan of reorganization to the extent any such plan of
reorganization proposes to treat any Obligations or Foreign Obligations held by
such Other Affiliate in a manner that is less favorable in any respect to such
Other Affiliate than the proposed treatment of similar Obligations held by
Lenders that are not Other Affiliates. Each Other Affiliate (other than any Debt
Fund Affiliate) hereby irrevocably appoints the Administrative Agent (such
appointment being coupled with an interest) as such Other Affiliate’s
attorney-in-fact, with full authority in the place and stead of such Other
Affiliate and in the name of such Other Affiliate (solely in respect of Loans
and participations therein and not in respect of any other claim or status such
Other Affiliate may otherwise have), from time to time in the Administrative
Agent’s discretion to take any action and to execute any instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this paragraph.

In addition, notwithstanding anything else to the contrary contained in this
Section 11.01, (a) if the Administrative Agent and the Borrowers shall have
jointly identified any error or omission of a technical nature in any provision
of the Loan Documents, then the Administrative Agent and the Borrowers shall be
permitted to amend such provision, (b) the Administrative Agent and the
Borrowers shall be permitted to amend any provision of any Collateral Document
(other than the Overadvance Account Escrow Agreement) to better implement the
intentions of this Agreement and the other Loan Documents, and in each case,
such amendments shall become effective without any further action or consent of
any other party to any Loan Document if the same is not objected to in writing
by the Required Lenders within ten (10) Business Days following receipt of
notice thereof and (c) the Administrative Agent may (at the direction of the
Arrangers and after (i) three Business Days'’ prior written notice to the
Company and (ii) the Borrowers’ failure to enter into the requested amendment on
or prior to such third Business Day)

 

- 183 -



--------------------------------------------------------------------------------

amend or modify any provision of this Agreement or the other Loan Documents
solely to implement the “flex provisions” contained in paragraphs (a) to (i) of
the section of the Fee Letter entitled “Market Flex” that the Lead Arrangers are
then entitled to implement under the Fee Letter purely to give effect to such
“flex provisions” and, in each case, such amendments and modifications shall
become effective without any further action or consent of any Lender, any Loan
Party or any other party to any Loan Document. The Lenders (and (in the case of
clause (c) of the preceding sentence, the Loan Parties) hereby expressly
authorize the Administrative Agent to enter into any amendment to the Loan
Documents contemplated by the preceding sentence.

In addition, notwithstanding the foregoing, upon the expiration of the Certain
Funds Period, this Agreement may be amended with the written consent of the
Administrative Agent, the Company, the Designated Borrower and the Lenders
providing the relevant Replacement Term Loans to permit the refinancing of all
outstanding Term Loans under a given Term Facility (the “Refinanced Term Loans”)
with a replacement term loan tranche denominated in Dollars (the “Replacement
Term Loans”) hereunder; provided that (a) the aggregate principal amount of such
Replacement Term Loans shall equal the aggregate principal amount of such
Refinanced Term Loans, (b) the Effective Yield with respect to such Replacement
Term Loans shall not be higher than the Effective Yield with respect to such
Refinanced Term Loans, (c) the Weighted Average Life to Maturity of such
Replacement Term Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Term Loans at the time of such refinancing (except
to the extent of nominal amortization for periods where amortization has been
eliminated as a result of prior prepayments of the Refinanced Term Loans), (d)
all other terms applicable to such Replacement Term Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Term
Loans than, those applicable to such Refinanced Term Loans, except to the extent
necessary to provide for covenants and other terms applicable to any period
after the latest final maturity of the Term Loans in effect immediately prior to
such refinancing and (e) no Default or Event of Default shall have occurred and
be continuing or would result from such Replacement Term Loans.

11.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Company, a Borrower or any other Loan Party, the Administrative
Agent, the L/C Issuer or the Swing Line Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

 

- 184 -



--------------------------------------------------------------------------------

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during the normal business
hours forof the recipient, shall be deemed to have been given at the opening of
business on the next business day forof the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgementacknowledgment from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
or other written acknowledgementacknowledgment), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day forof the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMPANY

 

- 185 -



--------------------------------------------------------------------------------

MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Company, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Company’s or the Administrative Agent’s
transmission of Company Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party or
such Agent Party’s breach in bad faith of its obligations hereunder; provided,
however, that in no event shall any Agent Party have any liability to the
Company, any Lender, the L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d) Change of Address, Etc. Each of the Company, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Company Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States Federal or state securities Laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of any Loan Party even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Loan Parties shall indemnify the Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Loan Party. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

- 186 -



--------------------------------------------------------------------------------

11.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document (including the imposition of the Default Rate)
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided, and provided under each other Loan Document are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

11.04 Expenses; Indemnity; and Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Arrangers and the Administrative Agent
and their Affiliates (including the reasonable fees, charges and disbursements
of each counsel for the Arrangers and the Administrative Agent), in connection
with the syndication of the credit facilities provided for herein and the
preparation, negotiation, execution, and delivery of this Agreement and the
other Loan Documents (it being understood that such amounts shall be paid either
on the Initial Funding Date (so long as invoices in reasonable detail shall have
been provided to the Company at least two (2) Business Days prior to the Initial
Funding Date) or within thirty (30) days of presentation of invoices in
reasonable detail following any date upon which the Offer lapses, terminates or
is withdrawn) (whether or not the transactions contemplated hereby or thereby
shall be consummated), (ii) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for

 

- 187 -



--------------------------------------------------------------------------------

the Administrative Agent), in connection with the administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (iii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iv) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Company or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by a Loan Party or
any of its Subsidiaries, or any Environmental Liability related in any way to a
Loan Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or from such Indemnitee’s
breach in bad faith of its obligations hereunder or under any other Loan
Document, or (y) arise out of any investigation, litigation or proceeding that
does not involve an act or omission by the Company or any other Loan Party and
arises solely from a dispute among Indemnitees (except when and to the extent
that one of the parties to such dispute was acting in its capacity as an agent,
arranger, bookrunner or other agency capacity and, in such case, excepting only
such party).

 

- 188 -



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. (i) To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by them to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(ii) The Administrative Agent shall be fully justified in failing or refusing to
take any action hereunder and under any other Loan Document (except actions
expressly required to be taken by it hereunder or under the Loan Documents)
unless it shall first be indemnified to its satisfaction by the Lenders pro rata
against any and all liability, cost and expense that it may incur by reason of
taking or continuing to take any such action.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee or breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document as determined by a final
and nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

- 189 -



--------------------------------------------------------------------------------

11.05 Payments Set Aside.

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent permitted by applicable law, to the extent
of such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrowers may not assign or otherwise transfer any of
itstheir rights or obligations hereunder or thereunder without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of subsection (b) of this
Section (including, in the case of an Other Affiliate, subsection (i) and (j)),
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

- 190 -



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts. Except in the case of an assignment to a Lender, an
Affiliate of a Lender, or an Approved Fund:

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the related Loans at the time owing
to it under any Facility, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than (i) $5,000,000 in the case of an assignment under
the Revolving Facility and, (ii) $750,000 in the case of an assignment under the
Term B-1 Facilities, (iii) $75,000 in the case of an assignment under the Term
B-2 Facilities, and (iv) $1,000,000 in the case of an assignment under any other
Term Facility unless each of the Administrative Agent and, so long as no Event
of Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations under this Agreement with respect
thereto, assigned, except that this clause (ii) shall not (A) apply to the Swing
Line Lender’s rights and obligations in respect of Swing Line Loans or
(B) prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that (i) the Company shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business

 

- 191 -



--------------------------------------------------------------------------------

Days after having received written notice thereof in accordance with
Section 11.02 and (ii) unless such assignment is to a Qualified Assignee and the
initial assignor remains obligated with respect to the full Term Commitment and
Revolving Commitment, any assignment of a Lender’s Term Commitment or Revolving
Commitment during the Certain Funds Period shall require the consent of the
Company;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Commitment or Revolving Commitment if such assignment is to a Person that
is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) any Term Loan or Incremental Term Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500 (to be paid by the
assignor or the assignee); provided, however, that the Administrative Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment. The assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Company or any of the Company’s Affiliates (including the Parent and the
Designated Borrower) or Subsidiaries (other than pursuant to and in accordance
with Section 11.06(i) and (j) below), (B) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), (C) a
natural person or (D) any EU resident individuals or Residual Entities within
the meaning of the EU Savings Directive.

(vi) No Assignment Resulting in Additional Indemnified Taxes. No such assignment
shall be made to any Person that, through its Lending Offices, is not capable of
lending the applicable Alternative Currencies to either of the Borrowers without
the imposition of any additional Indemnified Taxes.

 

- 192 -



--------------------------------------------------------------------------------

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage of
the relevantRevolving Facility. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and shall have acknowledged in writing that it is bound by the
terms of the Re-Allocation Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement and the Re-Allocation Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement and the
Re-Allocation Agreement (and, in the case of an Assignment and Assumption
covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto and the Re-Allocation
Agreement but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05 and 11.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment). Upon request, the applicable Borrower
(at its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Company (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations (and stated interest thereon) owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Company, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the

 

- 193 -



--------------------------------------------------------------------------------

terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Company and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Administrative Agent, sell participations to any
Person (other than a natural person or the Company or any of the Company’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Company, the
Administrative Agent, the other Lenders and the L/C Issuer shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in clauses (i) through (vii) of Section 11.01(a) that
affects such Participant. Subject to subsection (e) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by Law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.

(e) Limitation on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent the sale of the participation is
pursuant to the Re-Allocation Agreement. A Participant shall not be entitled to
the benefits of Section 3.01 unless (i) such Participant agrees, for the benefit
of the Borrowers, to comply with Section 3.01(e) as though it were a Lender or
(ii) the sale of the participation is pursuant to the Re-Allocation Agreement
and, in each case, deliver the forms required by Section 3.01(e) to such
Participant’s participating Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

- 194 -



--------------------------------------------------------------------------------

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time DBNY
assigns all of its Revolving Commitment and Revolving Loans pursuant to
subsection (b) above, DBNY may, (i) upon thirty days’ notice to the Company and
the Lenders, resign as L/C Issuer and/or (ii) upon thirty days’ notice to the
Company, resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Company shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Company to appoint any such successor
shall affect the resignation of DBNY as L/C Issuer or Swing Line Lender, as the
case may be. If DBNY resigns as L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If DBNY resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (1) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (2) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to DBNY to effectively assume the obligations of DBNY with respect
to such Letters of Credit.

(h) In case of assignment, transfer or novation by any Lender to a new Lender of
all or any part of its rights and obligations under any of the Loan Documents,
such existing Lender and the new Lender agree that, for the purposes of Article
1278 of the Luxembourg Civil Code (to the extent applicable), any security
interests created under the Collateral Documents securing the rights assigned,
transferred or novated hereby, will be preserved for the benefit of such new
Lender.

(i) Notwithstanding anything to the contrary contained herein, after the end of
the Certain Funds Period, any Lender may assign all or any portion of its Funded
Term B-1 Loans, Funded Term B-2 Loans or Incremental Term Loans hereunder to the
Parent or any of its Subsidiaries, but only if:

(i) such assignment is made pursuant to a Dutch Auction open to all Funded Term
B-1 Lenders, Funded Term B-2 Lenders or Incremental Term Loan lenders on a pro
rata basis;

(ii) no Default has occurred or is continuing or would result therefrom;

(iii) any such Funded Term B-1 Loans, Funded Term B-2 Loans or Incremental Loans
shall be automatically and permanently cancelled immediately upon acquisition
thereof by Parent or any of its Subsidiaries; and

 

- 195 -



--------------------------------------------------------------------------------

(iv) the Parent and its Subsidiaries do not use the proceeds of the Revolving
Facility (whether or not the Revolving Facility has been increased pursuant to
Section 2.01) to acquire such Funded Term B-1 Loans, Funded Term B-2 Loans or
Incremental Term Loans.

(j) Notwithstanding anything to the contrary contained herein, after the end of
the Certain Funds Period, any Lender may assign all or any portion of its Term
B-1 Loans, Term B-2 Loans or Incremental Term Loans hereunder to any Other
Affiliate (including any Debt Fund Affiliate), but only if:

(i) such assignment is made pursuant to an open market purchase;

(ii) no Default has occurred or is continuing or would result therefrom;

(iii) the assigning Lender and Other Affiliate purchasing such assigning
Lender’s Funded Term B-1 Loans, Funded Term B-2 Loans or Incremental Term Loans,
as applicable, shall execute and deliver to the Administrative Agent an
assignment agreement substantially in the form of Exhibit 11.06(j) hereto (an
“Affiliate Lender Assignment and Assumption”) in lieu of an Assignment and
Assumption;

(iv) after giving effect to such assignment, Other Affiliates (other than Debt
Fund Affiliates) shall not, in the aggregate, own or hold Funded Term B-1 Loans,
Funded Term B-2 Loans or Incremental Term Loans with an aggregate principal
amount in excess of 25% of the principal amount of all Loans then outstanding
(such percentage, the “Other Affiliate Cap”); provided that each of the parties
hereto agrees and acknowledges that the Administrative Agent shall not be liable
for any losses, damages, penalties, claims, demands, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever incurred or
suffered by any Person in connection with any compliance or non-compliance with
this clause (j)(iv) or any purported assignment exceeding the Other Affiliate
Cap limitation;

(v) Other Affiliates that are not Debt Fund Affiliates will not receive
information or other materials prepared by the Administrative Agent or any
Lender and provided solely to Lenders by the Administrative Agent or any Lender
and will not be permitted to attend or participate in meetings attended solely
by the Lenders and the Administrative Agent, other than the right to receive
notices of prepayments and other administrative notices in respect of its Loans
required to be delivered to Lenders pursuant to Article II;

(vi) each Other Affiliate (other than any Debt Fund Affiliate) that
(A) purchases any Loans pursuant to this clause (j) shall represent and warrant
to the seller and (B) sells any Loan hereunder shall represent and warrant to
the buyer, in each case, that it does not possess material non-public
information with respect to the Parent and its Subsidiaries or the securities of
any of them that has not been disclosed to the Lenders generally (other than
Lenders who elect not to receive such information); and

 

- 196 -



--------------------------------------------------------------------------------

(vii) such Other Affiliate shall at all times thereafter be subject to the
voting restrictions specified in Section 11.01.

11.07 Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors, numbering, administration and settlement service providers
and other representatives who have a need to know such Information in connection
with the transactions contemplated by the Loan Documents (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to become a Lender pursuant to Section 2.01(d) or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Loan Party and its obligations, (g) with
the prior written consent of the Company or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, the
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Parent or any of its Subsidiaries (which source is not
known by the recipient to be in breach of confidentiality obligations with the
Parent or any Subsidiary).

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary
(other than any such information received from a source that is known by the
recipient to be in breach of confidentiality obligations with such Loan Party or
any Subsidiary). Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

- 197 -



--------------------------------------------------------------------------------

11.08 Set-off; Several Obligations.

(a) If an Event of Default shall have occurred and be continuing, each Lender,
the L/C Issuer and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Company
or any other Loan Party against any and all of the obligations of the Company or
such Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, irrespective of whether or not such
Lender or the L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Company or such Loan
Party may be contingent or unmatured or are owed to a branch or office of such
Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agrees to notify the Company
and the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

(b) Notwithstanding anything to the contrary contained in this Agreement or in
the other Loan Documents, the parties agree that (a) no Foreign Subsidiary shall
be liable for any obligations of the Company or any other Domestic Loan Party;
(b) the Designated Borrower shall be severally liable only for the obligations
of the Designated Borrower, and shall not be a co-obligor or guarantor with
respect to any of the obligations of the Domestic Loan Parties; and (c) neither
the Administrative Agent, nor any Lender, nor any Affiliate thereof may set-off
or apply any deposits of, or any other obligations at the time owing to or for
the credit of the account of, any Foreign Subsidiary, including the Designated
Borrower, against any or all of the obligations of any Domestic Loan Party.

 

- 198 -



--------------------------------------------------------------------------------

11.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the applicable Borrower. In determining whether the interest contracted for,
charged, or received by the Administrative Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

11.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding
(other than contingent indemnification, tax gross -up, expense reimbursement or
yield protection obligations, in each case, for which no claim has been made).

 

- 199 -



--------------------------------------------------------------------------------

11.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

11.13 Replacement of Lenders.

If (i) any Lender requests compensation under Section 3.04, (ii) either Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (iv) any Lender is a Defaulting Lender, then the Company may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a) the Company shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

 

- 200 -



--------------------------------------------------------------------------------

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable replacement bank, financial
institution or Fund consents to the proposed change, waiver, discharge or
termination;

provided that the failure by such Lender to execute and deliver an Assignment
and Assumption shall not impair the validity of the removal of such Lender and
the mandatory assignment of such Lender’s Commitments and outstanding Loans and
participations in L/C Obligations and Swing Line Loans pursuant to this
Section 11.13 shall nevertheless be effective without the execution by such
Lender of an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

In case of replacement of any Lender by a new Lender of all or any part of its
rights and obligations under any of the Loan Documents, it is agreed that, for
the purposes of Article 1278 of the Luxembourg Civil Code (to the extent
applicable), any security interests created under the Collateral Documents
securing the rights assigned, transferred or novated hereby, will be preserved
for the benefit of such new Lender.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HEREBY FURTHER IRREVOCABLY WAIVEWAIVES ANY CLAIM THAT ANY
SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH PARTY, AND AGREES NOT TO PLEAD
OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH
COURTS LACK PERSONAL JURISDICTION OVER SUCH PARTY. EACH OF THE

 

- 201 -



--------------------------------------------------------------------------------

PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER, ANY ISSUING LENDER OR THE HOLDER OF ANY NOTE MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY PARTY HERETO OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW. THE DESIGNATED BORROWER HEREBY
IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS CORPORATION SERVICE COMPANY, WITH
OFFICES ON THE DATE HEREOF AT 1133 AVENUE OF THE AMERICAS, SUITE 3100, NEW YORK,
NEW YORK 10036, AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND
ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF
ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN
ANY SUCH ACTION OR PROCEEDING. IF FOR ANY REASON SUCH DESIGNEE, APPOINTEE AND
AGENT SHALL CEASE TO BE AVAILABLE TO ACT AS SUCH, EACH OF THE PARTIES AGREES TO
DESIGNATE A NEW DESIGNEE, APPOINTEE AND AGENT IN NEW YORK CITY ON THE TERMS AND
FOR THE PURPOSES OF THIS PROVISION REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT UNDER THIS AGREEMENT.

11.15 Waiver of Right to Trial by Jury.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED

 

- 202 -



--------------------------------------------------------------------------------

ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

11.16 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and agrees
that: (i) (A) the arranging and other services regarding this Agreement provided
by the Administrative Agent and the Arrangers, are arm’s-length commercial
transactions between the Loan Parties and their respective Affiliates, on the
one hand, and the Administrative Agent and the Arrangers, on the other hand,
(B) each of the Loan Parties has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) each of the
Loan Parties is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (ii) (A) the Administrative Agent and each of the Arrangers is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Loan Parties or any of their respective
Affiliates, or any other Person, (B) neither the Administrative Agent nor any
Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of either Borrower or any other Loan Party with respect
to any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether the Administrative Agent or
any Arranger has advised or is currently advising either Borrower, the other
Loan Parties or their respective Affiliates on other matters in any other
capacity) and (C) neither the Administrative Agent nor the Arrangers have any
obligation to the Loan Parties or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Loan Parties and their respective Affiliates, and neither the
Administrative Agent nor the Arrangers have any obligation to disclose any of
such interests to the Loan Parties and their respective Affiliates. To the
fullest extent permitted by Law, each of the Loan Parties hereby waives and
releases any claims that it may have against the Administrative Agent and the
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

In addition, DBSI or one of its affiliates has been separately retained by the
Company as financial advisor (in such capacity, the “Buy-Side Financial
Advisor”) to the

 

- 203 -



--------------------------------------------------------------------------------

Company in connection with the Acquisition. Each of the Parent and its
Subsidiaries agrees to such retention, and further agrees not to assert any
claim it might allege based on any actual or potential conflicts of interest
that might be asserted to arise or result from, on the one hand, the engagement
of the Buy-Side Financial Advisor, and on the other hand, DBNY’s and its
Affiliates’ relationships with the Parent and its Affiliates as described and
referred to herein and in the other Loan Documents.

11.17 Electronic Execution of Assignments and Certain Other Documents.

The words “execution,”, “signed,”, “signature,”, and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in the Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.

11.18 USA PATRIOT Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of the Borrowers and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrowers in accordance with the Act. The Company
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender reasonably requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

11.19 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrowers in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the

 

- 204 -



--------------------------------------------------------------------------------

other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the applicable Borrower in the
Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the applicable Borrower (or to any other Person who
may be entitled thereto under applicable law).

11.20 Release of Collateral and Guaranty Obligations.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Company in connection with any Disposition
permitted by the Loan Documents, the Administrative Agent shall (without notice
to, or vote or consent of, any Lender), at the expense of the Company, take such
actions as shall be required to release its security interest in any Collateral
Disposed of in such Disposition, and to release any Guaranty under any Loan
Document of any Person Disposed of in such Disposition, upon consummation of
such Disposition in accordance with the Loan Documents.

(b) Notwithstanding any to the contrary contained herein or in any other Loan
Document, at such time as (a) all principal of and interest accrued to such date
which constitute Obligations shall have been paid in full in cash, (b) all fees,
expenses and other amounts then due and payable which constitute Obligations
shall have been paid in cash, (c) all outstanding Letters of Credit shall have
been (i) terminated, (ii) fully Cash Collateralized or (iii) secured by one or
more letters of credit on terms and conditions, and with one or more financial
institutions, reasonably satisfactory to the L/C Issuer, (d) if a holder of
obligations and liabilities under Secured Swap Contracts has provided prior
written notice to the Administrative Agent thereof, all amounts then due and
payable (or which will be due and payable following notice or expiration of any
grace period) shall have been paid in full in cash or made subject to other
arrangements satisfactory to such holder, (e) if a holder of obligations and
liabilities under Secured Treasury Management Agreements has provided prior
written notice to the Administrative Agent thereof, all amounts then due and
payable (or which will be due and payable following notice or expiration of any
grace period) shall have been paid in full in cash or made subject to other
arrangements satisfactory to such holder, and (f) the Commitments shall have
expired or been terminated in full, the Administrative Agent shall at the
expense of the Company take such actions as shall be required to release its
security interest in all Collateral, and to release any Guaranty under any Loan
Document. Any such release of any Guaranty shall be deemed subject to the
provision that such Guaranty shall be reinstated if after such release any

 

- 205 -



--------------------------------------------------------------------------------

portion of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, any Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payment had not been made.

11.21 Waiver of Sovereign Immunity. Each Loan Party that is incorporated outside
the United States, in respect of itself, its Subsidiaries, its process agents,
and its properties and revenues, hereby irrevocably agrees that, to the extent
that such Loan Party or its respective Subsidiaries or any of its or its
respective Subsidiaries’ properties has or may hereafter acquire any right of
immunity, whether characterized as sovereign immunity or otherwise, from any
legal proceedings, whether in the United States or elsewhere, to enforce or
collect upon the Loans or any Loan Document or any other liability or obligation
of such Loan Party or any of their respective Subsidiaries related to or arising
from the transactions contemplated by any of the Loan Documents, including,
without limitation, immunity from service of process, immunity from jurisdiction
or judgment of any court or tribunal, immunity from execution of a judgment, and
immunity of any of its property from attachment prior to any entry of judgment,
or from attachment in aid of execution upon a judgment, such Loan Party, for
itself and on behalf of its Subsidiaries, hereby expressly waives, to the
fullest extent permissible under applicable law, any such immunity, and agrees
not to assert any such right or claim in any such proceeding, whether in the
United States or elsewhere. Without limiting the generality of the foregoing,
each Loan Party further agrees that the waivers set forth in this Section 11.21
shall have the fullest extent permitted under the Foreign Sovereign Immunities
Act of 1976 of the United States and are intended to be irrevocable for purposes
of such Act.

[SIGNATURE PAGES FOLLOW]

 

- 206 -